Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 1 of 61




               Exhibit 10
         Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 2 of 61

                                                                                                  USOO7622443B2


(12) United States Patent                                                           (10) Patent No.:             US 7.622,443 B2
       Anderson et al.                                                              (45) Date of Patent:                  *Nov. 24, 2009

(54) METHOD FOR INHIBITING                                                  (58) Field of Classification Search ....................... None
       PRO-ANGIOGENIC ACTIVITIES OF                                              See application file for complete search history.
       ENDOTHELIAL CELLS SELECTIVELY AT A
                                                                            (56)                    References Cited
       SITE OF NEOANGOGENESIS IN A
       MAMMAL BY ADMINISTRATION OF THE                                                       U.S. PATENT DOCUMENTS
       EXTRACELLULAR DOMAIN OFD1-1
       POLYPEPTIDES                                                           2004/O120955 A1        6/2004 Anderson et al. ........ 424,146.1


(75) Inventors: David J. Anderson, Altadena, CA (US);
                   Hai U. Wang, Folsom, CA (US);                                          FOREIGN PATENT DOCUMENTS
                   Donghun Shin, Pasadena, CA (US)
                                                                            EP                O56.1172    A1    9, 1993
(73) Assignee: California Institute of Technology,                          EP                O682113     A2   11/1995
               Pasadena, CA (US)                                            WO            WO-OOf 55.173   A1    9, 2000
                                                                            WO            WO-0061623      A1   10, 2000
(*) Notice:        Subject to any disclaimer, the term of this
                   patent is extended or adjusted under 35                  WO            WO-01 57.190    A2    8, 2001
                   U.S.C. 154(b) by 55 days.                                WO            WO-O 1/77 289   A2   10, 2001
                                                                            WO           WO-O2/O79492     A2   10, 2002
                   This patent is Subject to a terminal dis
                   claimer.

(21) Appl. No.: 11/437,755                                                                     OTHER PUBLICATIONS

(22) Filed:        May 18, 2006                                             Delisser et al., “Platelet Endothelial Cell Adhesion Molecule
                                                                            (CD31).” Current Topics In Microbiology and Immunology 184:37
(65)                  Prior Publication Data                                45(1993).
       US 2007/OO82OOO A1          Apr. 12, 2007                            Marra et al., Accession No. AA267694 (Mar. 21, 1997).
             Related U.S. Application Data                                                          (Continued)
(63) Continuation-in-part of application No. 10/424,986,                    Primary Examiner Bridget E Bunner
     filed on Apr. 28, 2003, now Pat. No. 7,538,088.                        Assistant Examiner Zachary C Howard
(60) Provisional application No. 60/375,904, filed on Apr.                  (74) Attorney, Agent, or Firm McCarter & English, LLP
     26, 2002, provisional application No. 60/682.542,                      (57)                      ABSTRACT
     filed on May 18, 2005.
(51) Int. Cl.                                                               The disclosure provides, among other things, novelangiogen
       A6 IK 38/17            (2006.01)
       C07K I4/47             (2006.01)                                     esis-related nucleic acids, polypeptides and methods of use.
       C07K I4/55             (2006.01)
(52) U.S. Cl. .......................... 514/12:530/300; 530/324                             5 Claims, 17 Drawing Sheets
                                             Human D1-1 Polypeptides


                                           A. Full-length sequence (SEQD NO:10)
                                           MGTAGAMOLCww.LGFLLFRGHNSQPEMTOTSSSQGGLGGLSLTTEPWSS 50
                                           NPGYIPSSEANRPSHLSSTGPGASWPSSGRDGGTSRDTFTWPPNSTM 100
                                           SLSMRECATILESRTSETWLTWAAFGVSFIWWWWWIITWGWWSLRFK 150
                                           CRKSKESEDPQKPGssGLSESCSTANGEKDSITLESMKNINMNNGKQSLS 200
                                           AEKW   2.05



                                           B. Extracellular portion (SEQID NO:11)
                                           OPTMTQTSssogg.GGLSLTTEPVSSNPGYIPSSEANRPSHLSSTGTPGA
                                           GwpsSCRDGGTSRDTFTwPPNSTTMSLSMREDATILPSPTSETVLT


                                           C. Conserved portion (SEQID NO:12)

                                           CSTANGEKDSITLISMKNNMNNGKQSSAEKWL
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 3 of 61


                                                           US 7,622.443 B2
                                                                     Page 2

                   OTHER PUBLICATIONS                                     Staton et al., 2004. Current methods for assaying angiogenesis in
                                                                          vitro and in vivo, Int. J. Exp. Path. 85:233-248.
Osborn et al., “Direct Expression Cloning of Vascular Cell Adhesion       Wells, 1990. Additivity of Mutational Effects in Proteins, Biochem.
Molecule1. A Cytokine-Induced Endothelial Protein That Binds to           29(37):8509-8517.
Lymphocytes.” Cell 59:1203-1211(1989).                                    Antikainen et al., “Altering protein specificity: techniques and
Genbank ref. No. XM 148854.                                               applicaitons.” Bioorganic & Medicinal Chemistry, 13:2701-2716
Genbank ref No. XP 148854.                                                (2005).
Bork and Bairoch, 1996, Go hunting in sequence databases but watch        Armstrong, et al., “ECSM2. An Endothelial Specific Filamin A Bind
out for the traps, Trends in Genet. 12(10):425427.                        ing Protein That Mediates Chemotaxis.” Arterioscler Thromb Vasc
Bork, 2000, Powers and Pitfalls in Sequence Analysis: The 70%
Hurdle, Genome Res. 10:398-400.                                           Biol. 28:1-7 (2008).
Brenner, 1999, Errors in genome annotation, Trends in Genet.              Auerbach, et al. "Angiogenisis Assays: A Critical Overview.” Clini
15:132-133.                                                               cal Chemistry, 49(1):32-40 (2003).
Doerks, 1998, Protein annotation: detective work for function pre         Ferrer-Costa, et al., “Characterization of Compensated Mutations in
diction, Trends in Genet. 14(6):248-250.                                  Terms of Structural and Physico-Chemical Properties,” J. Mol. Biol.
Ngo et al., 1995. The Protein Folding Problem and Tertiary Structure      365:249-256 (2007).
Prediction, Chapter 14: Computational Complexity Protein Structure        Ponce et al., “The Chick Chorioallantoic Membrane as an In Vivo
Prediction, and the Levinthal Paradox, pp. 492-495.                       Angiogenesis Model.” Current Protocols in Cell Biology, Supple
Skolnick and Fetrow, 2000. From genes to protein structure and            ment 18:19.5.1-19.5.6 (2003).
function: novel applications of computational approached in the           Genbank ref. No. XM 148854, Date: May 17, 2002.
genomic era, Trends in Genet. 18:34-39.                                   Genbank refNo. XP 148854, Date: May 17, 2002.
Smith and Zhang, 1997. The challenges of genome sequence anno
tation of “The devil is in the details.' Nature Biotech. 15:1222-1223.    * cited by examiner
      Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 4 of 61


U.S. Patent                   Nov. 24, 2009              Sheet 1 of 17                               US 7.622,443 B2




                                       D1-1 Alignment         Sicna P                      f
                                                                                                              :E  Ser-OGly
 In    ne          - - - - - - - - as a s - a   s ss is MRLsAILLILL Qeyssor--TTTT's EILQEssovsws
 human
 bow line          - -- - ---- ---- EEE
                   -GCLPVADQADMGSWEETLRAILL ELQGAPs------ TSSG
                                                           OSS - GIGGLSLTTEP
                                                                 - - - e s - is QPR
 porcine       l PrvRASIPRP TomasvestocealerilLogg-- - - - - - ---                                      - - - - - - - - ITIPS
                                                                                     --r       O
 Inu ine      41    - - QPWTPassTDKQSLs. PDLMSFQP- - -KETL g--PgrGTPE - - - - - - - - - - - - - -
 human        49   EEEEEEEEE                                   - --   - - --   - - - - - - - - TGTPG- - - - - - - - - - - - - -
 bow line
 porcine      43s P- - EEEEEEEEEES
                        gEspsessssels- - - TASETsgs.gift                         ssTVADHLPss
                                           - - - - - - - - - - - - - - - - - - - SSTSS - - - - - - PGP
                                                                                                   - - - Tssos
                                                                                                         -----
                                       for                             is
 nure         90 - - - - - - - - - Rssssssssss:          PSPETTSLTERMTIILTELPTPTSESLT
 human           - - - - - - - - AG FSSGRESSRT            PTTSs.
 bo Wilne    lO3 QEHT3GLSADWPSs               DSSDTSHNWTST's PressRT
 porcine      55 - - - - - - - - - - - - sssssssTTTPhingtsspTy

 Inuille            AWEST                          - Livs vs. ReageSED pressessics race KD
 human              AISL                           -IIL www.gll RFECREsk RSEDP RPGSSGLSR.Sc.gTAGRED
 bo wine            AAEGWESFIAIL                   TIVL’s vis, RFECREREs BDP PasscLsses TAGE
 porcine           WAAF GWIS FIWIL                  IILWSWWSLREECRENKESBDPQKPGSSGL S RSC STANGERD
                                 m                        m



 Inur in a   l90 SILISM-IVFSGSSABI
 human       lel sITLISMIKN-INNGEssary
 bowie       220 SMERSEPs
 porcine     l. 69 SITLISM-INMES- - - - - - - - - -




                                                    Figure l
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 5 of 61


U.S. Patent       Nov. 24, 2009      Sheet 2 of 17      US 7.622,443 B2




                                  Figure 2
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 6 of 61


U.S. Patent       Nov. 24, 2009      Sheet 3 of 17      US 7.622,443 B2




                                  Figure 3
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 7 of 61


U.S. Patent       Nov. 24, 2009      Sheet 4 of 17      US 7.622,443 B2




  Control




                                  Figure 4
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 8 of 61


U.S. Patent       Nov. 24, 2009   Sheet 5 Of 17         US 7.622,443 B2


Figure 5: Murine D1-1 Nucleic Acids
       A. cDNA sequence (SEQID NO:1)
       GAGCCTGCTACACACCCAGCTGATCTGGGGACCAGCGGAGCCATGAGGCTGGG
       TTCAGCAATTCTCGGTTTACTCCTGCTCCAAGGCTACAGCTCTCAACCTACGA
       CAACTCAGACCTCGCAGGAAATTCTACAGAAGTCTTCTCAGGTCTCCTTGGTA
       TCCAATCAGCCTGTGACACCAAGGTCAAGCACCATGGATAAACAGTCCCTTTC
       CTTGCCTGACTTGATGTCCTTCCAGCCACAGAAGCACACACTGGGACCTGGCA
       CAGGAACCCCAGAAAGGAGCAGCAGCAGCAGCAGCAGCAGCAGCAGCAGGAGA
       GGAGAAGCATCTCTGGATGCTACTCCCAGTCCAGAAACCACCAGCCTTCAGAC
       AAAAAAGATGACCATCCTGCTGACCATCCTGCCTACCCCCACATCAGAGTCAG
       TGCTAACTGTGGCTGCCTTTGGTGTCATCAGCTTCATTGTCATCCTGGTGGTT



       GTGACCTGGAGTCGCCATGGGTCCACGTGTGCGGCTGTCCCCTGGCCATGAGG
       AAGGAGAGGAGACGAGATTGGGGGAGGCAGCGGACCACACATAAATTATTTGA
       TGTCATGCCTGCTCCCAGTTCTAAAGGACATGAGATTCCTCTAGATCCAGAAG
       AACCTACCACACAAGAGACTCCTTCCCACTTGGAAGCCATGCTAGACACTTGG
       CCTGCTCCCCCTCCTCCTGCTGCTCAGAAACTCAGGAACGAGGAGTCAATAGA
       GCAAGACTTAAGGAAATAATGAGGTAGATTGTCCATTCTACTAGAATTAAAAT
       TATTTTCTGGCCTGG


       B. Sequence encoding extracellular portion (SEQID NO:2)
      CAACCTACGACAACTCAGACCTCGCAGGAAATTCTACAGAAGTCTTCTCAGGT
      CTCCTTGGTATCCAATCAGCCTGTGACACCAAGGTCAAGCACCATGGATAAAC
      AGTCCCTTTCCTTGCCTGACTTGATGTCCTTCCAGCCACAGAAGCACACACTG
      GGACCTGGCACAGGAACCCCAGAAAGGAGCAGCAGCAGCAGCAGCAGCAGCAG
      CAGCAGGAGAGGAGAAGCATCTCTGGATGCTACTCCCAGTCCAGAAACCACCA
      GCCTTCAGACAAAAAAGATGACCATCCTGCTGACCATCCTGCCTACCCCCACA
       TCAGAGTCAGTGCTAACT


       C. Sequence encoding conserved portion (SEQ ID NO:3)
       GTGGCTGCCTTTGGTGTCATCAGCTTCATTGTCATCCTGGTGGTTGTAGTGAT
       CATCCTGGTCAGTGTGGTCAGTCTAAGATTTAAGTGTCGGAAGAACAAGGAGT
       CTGAAGATCCACAGAAACCAGGGAGTTCAGGACTGTCTGAAAGCTGCTCAACA
       GCCAATGGAGAGAAAGACAGCATCACACTCATCTCCATGAGGAACATCAACGT
       GAACAACAGCAAAGGCAGCATGTCAGCAGAGAAGATTCTT
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 9 of 61


U.S. Patent       Nov. 24, 2009   Sheet 6 of 17         US 7.622,443 B2




  Figure 6: Murine Dl-l Polypeptides

  A. Full-length sequence (SEQID NO:4)
  MRLGSAILGLLILLOGYSSOPTTTOTSOEILOKSSOWSLVSNOPWTPRSST             50
  MDKOSLSLPDLMSFOPOKHTLGPGTGTPERSSSSSSSSSSRRGEASLDAT              100
  PSPETTSLOTKKMTILLTILPTPTSESVLTVAAFGVISFIVILVVVVIIL              150
  VSVVSLRFKCRKNKESEDPQKPGSSGLSESCSTANGEKDSITLISMRNIN              200
  WNNSKGSMSAEKIL 214



  B. Extracellular portion (SEQID NO:5)
  SQPTTTOTSQEILQKSSQVSLVSNQPWTPRSSTMDKQSLSLPDLMSFQPQK
  HTLGPGTGTPERSSSSSSSSSSRRGEASLDATPSPETTSLQTKKMTILLTI
  LPTPTSESVLT



  C. Conserved portion (SEQID NO:6)
  VAAFGVISFIVILVVVVIIILVSVVSLRFKCRKNKESEDPQKPGSSGLSESC
  STANGEKDSITLSMRNINVNNSKGSMSAEKIL
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 10 of 61


U.S. Patent       Nov. 24, 2009       Sheet 7 of 17      US 7.622,443 B2


 Figure 7: Human Dl-1 Nucleic Acids
       A. cDNA sequence (SEQ ID NO: 7)
       GAGCCTCCACTGAGCTGCTGCCTGCCCGCCACATACCCAGCTGACATGGGCAC
       CGCAGGAGCCATGCAGCTGTGCTGGGTGATCCTGGGCTTCCTCCTGTTCCGAG
       GCCACAACTCCCAGCCCACAATGACCCAGACCTCTAGCTCTCAGGGAGGCCTT
       GGCGGTCTAAGTCTGACCACAGAGCCAGTTTCTTCCAACCCAGGATACATCCC
       TTCCTCAGAGGCTAACAGGCCAAGCCATCTGTCCAGCACTGGTACCCCAGGCG
       CAGGTGTCCCCAGCAGTGGAAGAGACGGAGGCACAAGCAGAGACACATTTCAA
       ACTGTTCCCCCCAATTCAACCACCATGAGCCTGAGCATGAGGGAAGATGCGAC
       CATCCTGCCCAGCCCCACGTCAGAGACTGTGCTCACTGTGGCTGCATTTGGTG




       TANAGGACACTAGCATTGCCCCAGATCTGGGGAGCAGCTACCAACAGGGGGAG
       ACTCTTTTCCTGTATGGACAGCTGCTGTGGAAAATACTGGCCTGGCTTCTCCC
       CACTCCTCAGAGC



       B. Sequence encoding the extracellular portion (SEQID NO:8)
       CAGCCCACAATGACCCAGACCTCTAGCTCTCAGGGAGGCCTTGGCGGTCTAAG
       TCTGACCACAGAGCCAGTTTCTTCCAACCCAGGATACATCCCTTCCTCAGAGG
       CTAACAGGCCAAGCCATCTGTCCAGCACTGGTACCCCAGGCGCAGGTGTCCCC
       AGCAGTGGAAGAGACGGAGGCACAAGCAGAGACACATTTCAAACTGTTCCCCC
       CAATTCAACCACCATGAGCCTGAGCATGAGGGAAGATGCGACCATCCTGCCCA
       GCCCCACGTCAGAGACTGTGCTCACT


       C. Sequence encoding the conserved portion (SEQID NO:9)
       GTGGCTGCATTTGGTGTTATCAGCTTCATTGTCATCCTGGTGGTTGTGGTGAT
       CATCCTAGTTGGTGTGGTCAGCCTGAGGTTCAAGTGTCGGAAGAGCAAGGAGT
       CTGAAGATCCCCAGAAACCTGGGAGTTCAGGGCTGTCTGAAAGCTGCTCCACA
       GCCAATGGAGAGAAAGACAGCATCACCCTTATCTCCATGAAGAACATCAACAT
       GAATAATGGCAAACAAAGTCTCTCAGCAGAGAAGGTTCTTTANAAGCAACTTT
       GGGTCCCCATGAGTCCAAGGATGATGCAGCTGCCCTGTGACTACAAGGAGGAA
       GAGATGGAATTAGTAGAGGCAATGAACCACATGTAAATTATTTTATTGTTTCA
       TGTCTGCTTC
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 11 of 61


U.S. Patent        Nov. 24, 2009    Sheet 8 of 17      US 7.622,443 B2




Figure 8: Human D1-1 Polypeptides


      A. Full-length sequence (SEQID NO:10)
      MGTAGAMOLCWWILGFLLFRGHNSOPTMTQTSSSQGGLGGLSLTTEPVSS 50
      NPGYIPSSEANRPSHLSSTGTPGAGVPSSGRDGGTSRDTFQTVPPNSTTM loo
      SLSMREDATILPSPTSETVLTVAAFGWISFIVILVVV VIIILVGVVSLRFK 150
      CRKSKESEDPQKPGSSGLSESCSTANGEKDSITLISMKNINMNNGKQSLS 2 OO
      AEKVL 2 O5



      B. Extracellular portion (SEQID NO:11)
      QPTMTOTSSSQGGLGGLSLTTEPVSSNPGYIPSSEANRPSHLSSTGTPGA
      GVPSSGRDGGTSRDTFQTVPPNSTTMSLSMREDATILPSPTSETVLT


      C. Conserved portion (SEQID NO:12)
      WAAFGVISFIVILVVVVIILVGVVSLRFKCRKSKESEDPQKPGSSGLSES
      CSTANGEKDSITLISMKNINMNNGKQSLSAEKVL
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 12 of 61


U.S. Patent        Nov. 24, 2009       Sheet 9 of 17    US 7.622,443 B2




 Figure 9: Bovine D1-1 Nucleic Acids
        A. cDNA sequence (SEQ ID NO:13)
        ACAGAGGCTGCCTGCCGGTTGCAGACCAAGCTGACATGGGGAGTGTCAGAGAAA
        CGCAGCTGCGCTGGGCCATCCTGGGCTTCCTCCTGCTCCAAGGAGCCTTCAGCA
        GTCAAAGTTCAACCACACAGCCAGCTTCCCCTGAAACAAGTCCTTCCACAGAGG
        CCAACAGCTTAAGCCCTCTGTCCGGCACCTGGACCACAGCAGCATCAGAGACGC
        CCTCACAGTTCTCCACGGAAGCCATGACTCTGAGTTCAAGCACCGTGGCTGATC
        ACTTGCCGTCCTCTCCGGGACCGACTTGGTCCCAGTCACAGAAACACACGTCAG
        GACTCAGCGCTGATGTTCCGAGCAGTGGCAGGAGCAGCGACAGCATGAGTGGAG
        ACACCTCTCACAATGTTACTTCCACATCACCCAACATGAGTTTTAGGACGACAG
        CAGACTCCACTGTCCCACCCAGCCCCACGTCAGAGACGGTGCTCACTGTGGCTG




        B. Sequence encoding extracellular portion (SEQID NO:14)
        CAAAGTTCAACCACACAGCCAGCTTCCCCTGAAACAAGTCCTTCCACAGAGGCC
        AACAGCTTAAGCCCTCTGTCCGGCACCTGGACCACAGCAGCATCAGAGACGCCC
        TCACAGTTCTCCACGGAAGCCATGACTCTGAGTTCAAGCACCGTGGCTGATCAC
        TTGCCGTCCTCTCCGGGACCGACTTGGTCCCAGTCACAGAAACACACGTCAGGA
        CTCAGCGCTGATGTTCCGAGCAGTGGCAGGAGCAGCGACAGCATGAGTGGAGAC
        ACCTCTCACAATGTTACTTCCACATCACCCAACATGAGTTTTAGGACGACAGCA
        GACTCCACTGTCCCACCCAGCCCCACGTCAGAGACGGTGCTCACT


        C. Sequence encoding conserved portion (SEQ ID NO:15)
        GTGGCTGCATTTGGTGTTATCAGCTTCATTGCCATCCTAGTGGTTGTGGTGATT
        GTCCTGGTCAGTGTGGTCAGTCTAAGGTTTAAGTGTCGGAAGAACAAGGAGTCT
        GAAGATCCCCAGAAACCTGGGAGTTCAGGGCTCTCTGAAAGCGGTTCCACAGCC
        AATGGAGAGAAAGAGAGCATCACTCTTATCTCGATGAAGAACATCAACATGAAT
        AACAGCAAAGGATGCCCCTCA
    Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 13 of 61


U.S. Patent        Nov. 24, 2009   Sheet 10 of 17       US 7.622,443 B2




 Figure 10: Bovine D1-1 Polypeptides


        A. Full-length sequence (SEQ ID NO:16)
        RGCLPVADQADMGSVRETOLRWAILGFLLLQGAFSSQSSTTOPASPETSP
        STEANSLSPLSGTWTTAASETPSOFSTEAMTLSSSTVADHLPSSPGPTWS
        OSOKHTSGLSADVPSSGRSSDSMSGDTSHNWTSTSPNMSFRTTADSTVPP
        SPTSETVLTVAAFGVISFIAILVVVVTIVLVSVVSLRFKCRKNKESEDPQ
        KPGSSGLSESGSTANGEKESITLISMKNINMNNSKGCPS



        B. Extracellular portion (SEQID NO:17)
        SOSSTTOPASPETSPSTEANSLSPLSGTWTTAASETPSQFSTEAMTLSSS
        TVADHLPSSPGPTWSOSOKHTSGLSADVPSSGRSSDSMSGDTSHNWTSTS
        PNMSFRTTADSTVPPSPTSETVLT




        C. Conserved portion (SEQED NO:18)
        VAAFGVISFIAILVVVVTIVLVSVVSLRFKCRKNKESEDPQKPGSSGLSES
        GSTANGEKESTLISMKNIINMNNSKGCPS
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 14 of 61


U.S. Patent        Nov. 24, 2009   Sheet 11 of 17        US 7.622,443 B2




 Figure 1: Porcine D1-1 Nucleic Acids
       A. cDNA sequence (SEQ ID NO:19)
       CCCACGCGTCCGCGCCAGCCTGCCCCGTCCCACTGACATGGGGAGCGTCGGAGAAACGCA
       GCTGTGCTGGGCCATCCTGGGCTTCCTCCTGCTCCAAGGCCACGGCTCCCAGCTCACAAT
       ACCTAGCCCTCAGGGAGAGAGTCCTTCCGCAGAGTCCAACAGCTCAAGCCCTCTATCCAG
       CAGCACCAGCAGCAGCAGCAACAGCAGCAGCAGCACCAGCACCACAGACACCCCTCACAA
       TGGTACGTCCACGTCACCCACCGTGAGTCTGAGAACCAGAGAAGACCCGACCGTCCTGCC
       CAGCCCCACGTCAGAGACGGTGCTCACAGTGGCCGCCTTTGGTGTCATCAGCTTCATTGT




       B. Sequence encoding extracellular portion (SEQ ID NO:20)
       CAGCTCACAATACCTAGCCCTCAGGGAGAGAGTCCTTCCGCAGAGTCCAACAGCTCAAGC
       CCTCTATCCAGCAGCACCAGCAGCAGCAGCAACAGCAGCAGCAGCACCAGCACCACAGAC
       ACCCCTCACAATGGTACGTCCACGTCACCCACCGTGAGTCTGAGAACCAGAGAAGACCCG
       ACCGTCCTGCCCAGCCCCACGTCAGAGACGGTGCTCACA



       C. Sequence encoding conserved portion (SEQID NO:21)
       GTGGCCGCCTTTGGTGTCATCAGCTTCATTGTCATCCTGCTGGTTGTGGTGATCATCCTG
       GTCAGCGTGGTCAGTCTAAGGTTTAAGTGTCGGAGGAACAAGGAATCTGAAGATCCCCAG
       AAACCTGGGAGTTCGGGGCTCTCTGAAAGCTGCTCCACAGCCAATGGAGAGAAAGACAGC
       ATCACCCTCATCTCCATGAAAAATATCAACATGAATAACAGC
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 15 of 61


U.S. Patent       Nov. 24, 2009   Sheet 12 of 17       US 7.622,443 B2




 Figure 12: Porcine D1-1 Polypeptide Sequences


        A. Sequence (SEQID NO:22)
        PRVRASLPRPTDMGSVGETOLCWAILGFL.LLOGHGSQLTIPSPQGESPSA
        ESNSSSPLSSSTSSSSNSSSSTSTTDTPHNGTSTSPTVSLRTREDPTVLP
        SPTSETVLTVAAFGVISFIVILLVVVIILVSVVSLRFKCRRNKESEDPOK
        PGSSGLSESCSTANGEKDSITLISMKNINMNNS



        B. Extracellular portion (SEQID NO:23)
        QLTIPSPOGESPSAESNSSSPLSSSTSSSSNSSSSTSTTDTPHNGTSTSPT
        VSLRTREDPTVLPSPTSETVLT



        C. Conserved portion (SEQ ID NO:24)
        VAAFGVISFIVILLVVVIIILVSVVSLRFKCRRNKESEDPQKPGSSGLSESC
        STANGEKDSITLISMKNNMNNS
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 16 of 61


U.S. Patent       Nov. 24, 2009   Sheet 13 of 17       US 7.622,443 B2
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 17 of 61


U.S. Patent       Nov. 24, 2009   Sheet 14 of 17       US 7.622,443 B2




                                  Figure 14
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 18 of 61


U.S. Patent       Nov. 24, 2009       Sheet 15 Of 17   US 7.622,443 B2




                            14

                        t
                            1211
                            10
                        Ch. 8
                        is 6
                         3t 4
                        92
                             O




                                   Figure 15
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 19 of 61


U.S. Patent            Nov. 24, 2009        Sheet 16 of 17   US 7.622,443 B2


        Clustered FC                          Clustered D1.1-FC




                   -
               CD
               CD
                   E
               ?
               c
                   s
               O
               8
               D
                                       FC




                                  Figure 16
   Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 20 of 61


U.S. Patent       Nov. 24, 2009       Sheet 17 Of 17           US 7.622,443 B2




    ()


    c)
    O
    C
    c)
      d
    (v)
    c)
    h
    O
        d

    c)
    2
    k-d
    c
    c)
        Z
                                       is     . .      .   .      . .
                   PBS                  VE                 bFGF




                                  Figure 17
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 21 of 61


                                                     US 7,622,443 B2
                              1.                                                                      2
              METHOD FOR INHIBITING                                       What is needed therefore are compositions and methods
           PRO-ANGIOGENIC ACTIVITIES OF                                which can modulate angiogenesis according to specific situ
        ENDOTHELIAL CELLS SELECTIVELY AT A                             ations. These include methods and compositions which can
           SITE OF NEOANGOGENESIS INA                                  inhibit the unwanted growth of blood vessels, especially the
        MAMMAL BY ADMINISTRATION OF THE                           5    newly formed blood vessels that support tumor growth. Fur
          EXTRACELLULAR DOMAN OFD1-1                                   thermore, it is also desirable to have methods and composi
                   POLYPEPTIDES                                        tions which can promote angiogenesis to treat inadequate
                                                                       angiogenesis in certain diseases and processes.
                  RELATED APPLICATIONS
                                                                  10                            SUMMARY
   This application is a Continuation-in-part of U.S. patent
application Ser. No. 10/424,986, filed Apr. 28, 2003, which               In certain aspects, the present invention features a family of
claims the benefit of U.S. Provisional Application No.                 proteins, D1-1 proteins, that are novel Type I transmembrane
60/375,904, filed Apr. 26, 2002. This application also claims          proteins involved in angiogenesis, and nucleic acids encoding
the benefit of the filing date of U.S. Provisional Application    15   D1-1 proteins. In certain embodiments of the present inven
No. 60/682,542, filed May 18, 2005. All of the aforemen                tion provides D1-1 proteins and nucleic acids from a variety
tioned patent applications are incorporated by reference               of different species, as well as variants, including fragments
herein in their entirety.                                              and fusion proteins. In certain embodiments, the invention
                                                                       provides truncated extracellular D1-1 polypeptides, option
        STATEMENT OF FEDERALLY SPONSORED                               ally engineered to be fusion proteins comprising a heterolo
                    RESEARCH                                           gous polypeptide. Such as an Fc domain, and in certain
                                                                       embodiments. Such polypeptides may be used as inhibitors of
   This invention was made with Government funding under               angiogenesis. In certain aspects, the invention provides meth
Grant No. 5 RO1 HL66221 awarded by the National Institutes             ods, compositions and new model systems for manipulating
of Health. The United States Government has certain rights in     25   angiogenesis and diseases involving angiogenic disorders. In
this invention.                                                        certain aspects, the invention provides screening methods for
                                                                       identifying therapeutic agents useful for the prevention or the
                      BACKGROUND                                       treatment of angiogenesis-related disorders. In certain
                                                                       aspects, the invention provides methods for selectively
   Angiogenesis, the process of forming new blood vessels, is     30   detecting neovascularization in a tissue by detecting the
critical in many normal and abnormal physiological states.             expression of D1-1 nucleic acid or protein.
Under normal physiological conditions, humans or animals                  In part, the disclosure relates to the finding that D1-1 is
undergo angiogenesis in specific and restricted situations. For        selectively expressed in endothelial cells at sites of neoangio
example, angiogenesis is normally observed in wound heal               genesis. Accordingly, in one aspect, the invention provides
ing, fetal and embryonic development and formation of the         35   methods for inhibiting pro-angiogenic activities of endothe
corpus luteum, endometrium and placenta.                               lial cells selectively at a site of neoangiogenesis in a mammal.
   Undesirable or inappropriately regulated angiogenesis               Pro-angiogenic activities of endothelial cells include prolif
occurs in a many disorders, in which abnormal endothelial              eration, migration and secretion of pro-angiogenic factors. A
growth may cause or participate in the pathological process.           method may comprise administering a pharmaceutical prepa
For example, abnormal endothelial cell proliferation has been     40   ration comprising an agent selected from the group consisting
postulated to contribute to atherosclerosis. Angiogenesis also         of: (a) an antibody that binds specifically to the extracellular
participates in the growth of many tumors. Deregulated                 domain of D1-1 and inhibits D1-1 signaling; (b) a polypep
angiogenesis has been implicated in pathological processes             tide comprising a truncated extra cellular D1-1; (c) an anti
Such as rheumatoid arthritis, retinopathies, hemangiomas,              body that binds specifically to the extracellular domain of
and psoriasis. The diverse pathological disease states in         45   D1-1 that is conjugated with a second therapeutic agent; and
which unregulated angiogenesis is present have been catego             (d) a nucleic acid construct that decreases expression of D1-1.
rized as angiogenesis-dependent orangiogenesis-associated              An antibody of for use may bind specifically to an extracel
diseases.                                                              lular portion of a D1-1 polypeptide selected from the group
   Inadequate angiogenesis is implicated in several diseases           consisting of SEQID Nos. 5, 11, 17 and 23. The polypeptide
and biological processes. Inadequate vascularization of the       50   comprising a truncated extracellular D1-1 may comprise an
uterine endometrium and associated infertility, wound repair,          amino acid sequence selected from the group consisting of
healing of cuts and incisions, are some of the examples of             (i) an amino acid sequence that is at least 60% identical to an
problems caused by or associated with inadequate angiogen              amino acid sequence of one or more of SEQID Nos. 5, 11, 17
esis.                                                                  and 23; (ii) an amino acid sequence encoded by a nucleic acid
   Both controlled and uncontrolled angiogenesis are thought      55   sequence that is at least 60% identical to a nucleic acid
to proceed in a similar manner. Endothelial cells and peri             sequence of one or more of: SEQID Nos. 2, 8, 14 and 20; and
cytes, Surrounded by a basement membrane, form capillary               (iii) at least 30 consecutive amino acids from an amino acid
blood vessels. Angiogenesis begins with the erosion of the             sequence of one or more of: SEQID Nos. 5, 11, 17 and 23.
basement membrane by enzymes released by endothelial                   The truncated extracellular D1-1 polypeptide may be a fusion
cells and leukocytes. The endothelial cells, which line the       60   protein further comprising a heterologous sequence. The het
lumen of blood vessels, then protrude through the basement             erologous polypeptide may be selected from the group con
membrane. Angiogenic stimulants induce the endothelial                 sisting of a portion of an immunoglobulin, a multimerization
cells to migrate through the eroded basement membrane. The             domain, a stabilizing domain, a targeting domain and a puri
migrating cells form a “sprout' protruding from the parent             fication domain. The heterologous polypeptide may be an Fc
blood vessel, where the endothelial cells undergo mitosis and     65   portion of an immunoglobulin (including variants of Fc por
proliferate. Endothelial sprouts merge with each other to form         tions, such as those engineered to decrease FcR binding or
capillary loops, creating the new blood vessel.                        complement activation). The second therapeutic agent con
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 22 of 61


                                                        US 7,622,443 B2
                                 3                                                                       4
jugated to an anti-D1-1 antibody may be any agent that inhib               ated diseases, processes and other pathologies in which D1-1
its a pro-angiogenic activity of endothelial cells, including a            is involved. An important example of an angiogenesis-asso
cytotoxic agent, a cytostatic agent, an anti-angiogenic agent              ciated disease is cancer.
and a sensitizing agent. A nucleic acid construct may com                     In certain embodiments, the invention provides methods
prise a nucleic acid that hybridizes with a sequence of at least           and compositions for treating diseases and processes medi
18 consecutive nucleotides of a nucleic acid sequence of one               ated by undesired and uncontrolled angiogenesis by admin
or more of SEQID Nos. 1, 2, 13, 14, 19 or 20. The nucleic acid             istering to a human or animal a composition comprising a
construct may be selected from the group consisting of an                  substantially purified truncated extracellular D1-1 polypep
siRNA probe, an antisense nucleic acid and a ribozyme.                     tides in a dosage Sufficient to inhibit angiogenesis. In certain
   In certain aspects, the invention provides methods for             10   aspects, the methods and compositions may be used for treat
selectively identifying sites of neoangiogenesis in a mammal.              ing or repressing the growth of tumors, and particularly pre
A method may comprise detecting expression of a D1-1                       vascularized tumors. The method also relates to the co-ad
polypeptide, a D1-1 nucleic acid or a marker gene operably                 ministration of the truncated extracellular D1-1 polypeptides
linked to a D1-1 promoter. The site of neoangiogenesis may                 of the present invention and another anti-angiogenesis com
be, for example, a tumor or an injured tissue. Expression of a        15   pound, for example, angiostatin or endostatin. In certain
D1-1 polypeptide may be done by detecting an extracellular                 embodiments, the invention provides a new form of birth
portion of the D1-1 polypeptide in an extracellular fluid, such            control, wherein an effective amount of truncated extracellu
as blood, urine or lymph. Detection of a polypeptide may                   lar D1-1 is administrated to a female subject such that uterine
employ an antibody, often an antibody labeled with a label                 endometrial vascularization is inhibited and embryo implan
that is detectable ex vivo or in vivo (e.g., an MRI-detectable             tation cannot occur, or be sustained.
label). Detection of nucleic acids and proteins may be per                    In certain aspects, the invention also features methods and
formed on a sample obtained from the mammal or in vivo.                    compositions that may promote endothelialization and vas
   An aspect of the invention provides D1-1 polypeptides and               cularization. Antagonists of the truncated extracellular D1-1
fragments thereof. An aspect of the invention encompasses                  polypeptides with angiogenesis-inhibitory activity may act in
truncated extracellular D1-1 polypeptides and derivatives             25   Such an angiogenesis-stimulating fashion. Accordingly, Such
thereof, especially angiogenesis-inhibiting peptide frag                   agents will be useful in situations of inadequate vasculariza
ments. The truncated extracellular D1-1 fragments can be                   tion of the uterine endometrium and associated infertility,
provided as a fusion protein which includes a second                       wound repair, healing of cuts and incisions, treatment of
polypeptide portion, e.g. the second polypeptide having an                 vascular problems in diabetics, especially retinal and periph
amino acid sequence unrelated (heterologous) to D1-1. For             30   eral vessels, promotion of vascularization in transplanted tis
example, the heterologous polypeptide portion may include a                Sue including muscle and skin, promotion of vascularization
multimerization domain (e.g. a dimerization, trimerization or              of cardiac muscle especially following transplantation of a
tetramerization domain), a stabilizing domain (e.g. a domain               heart or heart tissue and after bypass Surgery, promotion of
that stabilizes or aids in the solubility of the fusion protein), a        vascularization of Solid and relatively avascular tumors for
targeting domain (e.g. a domain that targets the fusion protein       35   enhanced cytotoxin delivery, and enhancement of blood flow
to a particular cell or tissue type) and a purification domain             to the nervous system, including but not limited to the cere
(e.g. a domain that facilitates purification of the fusion pro             bral cortex and spinal cord.
tein). For example, the second polypeptide portion may be the                 In certain aspects, the present invention also includes diag
Fc portion of an immunoglobulin, or glutathione-S-trans                    nostic methods and kits for detecting D1-1 polypeptide in
ferase, or an enzymatic activity Such as alkaline phosphatase,        40   biological fluids. In certain aspects, the present invention also
or an epitope tag. The invention also includes D1-1 antibody,              includes antibodies specific for D1-1 and antibodies that
D1-1 ligands, D1-1 agonists or antagonists and other D1-1                  inhibit the binding of antibodies specific for D1-1. These
associated proteins.                                                       antibodies can be polyclonal antibodies or monoclonal anti
   An aspect of the invention provides nucleic acid sequences              bodies. The antibodies specific for the D1-1 can be used in
that code for D1-1 amino acid sequences, and complementary            45   diagnostic kits to detect the presence and quantity of D1-1
sequences thereof In certain embodiments, nucleic acids of                 which may be diagnostic or prognostic for the occurrence or
the invention encode angiogenesis-inhibiting D1-1 polypep                  recurrence of cancer or other diseases mediated by angiogen
tides. In certain embodiments, the invention also includes                 esis. Antibodies specific for D1-1 may also be administered to
antibodies directed against D1-1 or fragments thereof. In                  a human or animal to passively immunize the human or
specific embodiments, the invention includes antibodies               50   animal against D1-1.
directed against an extracellular region, or an intracellular                 Another aspect of the invention includes diagnostic meth
region of the D1-1 protein.                                                ods and kits for detecting the presence and quantity of anti
   Another aspect of the invention provides for a non-human                bodies that bind D1-1 in body fluids. The diagnostic method
transgenic animal comprising a mutation in the D1-1 gene. In               and kit can be in any configuration well known to those of
a specific embodiment, the mutation is a deletion. The muta           55   ordinary skill in the art.
tion may affect one allele or bothalleles. In a specific embodi               Angiogenesis-inhibiting agents can be given prophylacti
ment, the animal is a rodent and preferably amouse. In certain             cally to individuals known to be at high risk for developing
embodiments, the transgenic animals according to the inven                 new or re-current tumors or other disorders or conditions
tion provide model systems for studying angiogenesis asso                  associated with unwanted angiogenesis. Accordingly, an
ciated diseases and for screening and/or testing agents useful        60   aspect of the invention encompasses methods for prophylac
for treating and/or preventing these diseases. Organs from the             tic prevention of unwanted angiogenesis in a Subject, com
transgenic animals (such as retina, aortas, etc.) are useful for           prising administrating to the Subject an effective amount of a
screening and/or testing such agents. Cells from the trans                 truncated extracellular D1-1 polypeptide.
genic animals are also useful for Screening and/or testing Such               In certain aspects, the invention further includes methods
agents.                                                               65   for modulating angiogenesis in Vivo, using the D1-1 protein
  It is yet another aspect of the present invention to provide             or variants thereof, or nucleic acids corresponding to the D1-1
methods and compositions for treating angiogenesis-associ                  proteins and variants, or antibodies that bind specifically to
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 23 of 61


                                                      US 7,622,443 B2
                               5                                                                        6
the proteins of the present invention. Without limitations,                FIG. 3. In situ hybridization of day 13.5 (E13.5) mouse
these methods may, for example, comprise inhibiting expres              embryos with a D1-1 cRNA probe. White arrows indicate the
sion of an endogenous D1-1 nucleic acid by contacting a cell            specific expression of D1-1 in the endothelium and endocar
expressing D1-1 with a siRNA, an antisense nucleic acid or a            dium of the heart (C). Specific expression is not detected in
ribozyme. These methods may further comprise increasing                 any other tissues at this stage.
D1-1 expression by causing a cell to express a heterologous               FIG. 4. Subcellular distribution of a D1-1::GFP fusion
D1-1 nucleic acid, and administrating to a subject at least o           protein expressed in COS 7 cells. The cells were stained with
portion of D1-1 protein or variants thereof.                            an anti-GFP antibody and developed using indirect immun
   Another aspect of the invention provides methods for                 ofluorescence. Note the perinuclear staining of D1-1::GFP
assessing the ability of an agent to bind to D1-1, comprising      10   (D, arrow), that is characteristic of membrane proteins and
combining a polypeptide including at least a portion of D1-1            distinct from the uniform cytoplasmic staining shown by GFP
and an agent, and determining whether said agent binds to the           alone (A, arrow). Surface membrane-associated expression
said polypeptide. An agent that binds to D1-1 may be used to            of D1-1::GFP is visible in E (arrow).
target reagents (e.g. labeling or cytotoxic agents) to D1-1                FIG. 5A-C: Examples of murine D1-1 nucleic acid
expressing cells, and Such agents may also be further evalu        15   sequences, and those portions encoding extracellular or con
ated from pro- or anti-angiogenic effects.                              served portions of the D1-1 polypeptide. (SEQID Nos. 1-3).
   A further aspect of the invention includes methods for               In 5A, the portion encoding the signal sequence is double
assessing the ability of an agent to modulate angiogenesis,             underlined, and the portion encoding the extracellular portion
comprising: (1) combining a polypeptide including at least a            (without the signal sequence) is single underlined.
portion of D1-1 and an agent under conditions wherein the                  FIG. 6A-C: Examples of murine D1-1 amino acid
polypeptide modulate angiogenesis in an angiogenesis assay              sequences, and the extracellular or conserved portions
in the absence of the agent, and (2) determining if the agent           thereof. (SEQ ID Nos. 4-6). In 6A, the signal sequence is
interferes with or promotes said modulation of angiogenesis.            double underlined, and the extracellular portion (without the
A significant increase in the angiogenesis activity indicates           signal sequence) is single underlined.
the agent to be an angiogenesis-enhancing agent, and a sig         25
                                                                           FIG. 7A-C: Examples of human D1-1 nucleic acid
nificant decrease in the angiogenesis activity indicates the            sequences, and those portions encoding extracellular or con
agent to be an angiogenesis-inhibiting agent. Angiogenesis              served portions of the D1-1 polypeptide. (SEQID Nos. 7-9).
assays may include chick chorioallantoic membrane assay                 In 7A, the portion encoding the signal sequence is double
(CAM assay) and cornea assay, as explained in detail in the             underlined, and the portion encoding the extracellular portion
Examples.                                                          30
                                                                        (without the signal sequence) is single underlined.
   Another aspect of the invention provides methods for                    FIG. 8A-C: Examples of human D1-1 amino acid
assessing the ability of an agent to modulate angiogenesis,             sequences, and the extracellular or conserved portions
comprising: administering an agent to a transgenic animal               thereof. (SEQID Nos. 10-12). In 8A, the signal sequence is
comprising a mutation in D1-1 gene and comparing angio             35   double underlined, and the extracellular portion (without the
genesis to that in untreated control animal.                            signal sequence) is single underlined.
   Another aspect of the invention provides for a therapeutic              FIG. 9A-C: Examples of bovine D1-1 nucleic acid
agent capable of modulating angiogenesis. The agent of the              sequences, and those portions encoding extracellular or con
invention can also be an antisense nucleic acid, a ribozyme, or         served portions of the D1-1 polypeptide. (SEQ ID Nos.
a RNAi that is capable of down regulating or blocking expres       40   13-15). In 9A, the portion encoding the signal sequence is
sion of a D1-1 gene. In another embodiment, the agent of the            double underlined, and the portion encoding the extracellular
invention can be a D1-1 associated protein, such as a natural           portion (without the signal sequence) is single underlined.
ligand of the D1-1 protein. A D1-1 associated protein can                  FIG. 10A-C: Examples of bovine D1-1 amino acid
bind to the intracellular or extracellular portion of the D1-1          sequences, and the extracellular or conserved portions
protein. Yet in another embodiment, the agent of the invention     45   thereof. (SEQID Nos. 16-18). In 10A, the signal sequence is
can be a D1-1 dominant-negative mutant or a D1-1 constitu               double underlined, and the extracellular portion (without the
tive mutant.                                                            signal sequence) is single underlined.
  The embodiments and practices of the present invention,                  FIG. 11A-C: Examples of bovine D1-1 nucleic acid
other embodiments, and their features and characteristics,              sequences, and those portions encoding extracellular or con
will be apparent from the description, figures and claims that     50   served portions of the D1-1 polypeptide. (SEQ ID Nos.
follow, with all of the claims hereby being incorporated by             19-21). In 11A, the portion encoding the signal sequence is
this reference into this Summary.                                       double underlined, and the portion encoding the extracellular
                                                                        portion (without the signal sequence) is single underlined.
         BRIEF DESCRIPTION OF THE DRAWINGS                                 FIG. 12A-C: Examples of bovine D1-1 amino acid
                                                                   55   sequences, and the extracellular or conserved portions
   FIG.1. Alignment of murine, human, porcine and bovine                thereof. (SEQID Nos. 22-24). In 12A, the signal sequence is
D1-1 deduced amino acid sequences. Regions of identity are              double underlined, and the extracellular portion (without the
black. TM, transmembrane domain. Open and dark gray                     signal sequence) is single underlined.
circles indicate putative sites of Serine or Threonine-linked              FIG. 13: tau-lacZ knock-in homozygous E10.5 mouse
O-glycosylation in the predicted extracellular domain, light       60   embryo, designed so as to express the lacz marker gene in a
gray circles indicate potential Serine phosphorylation sites in         manner consistent with D1-1 expression: whole mount X-gal
the predicted cytoplasmic domain.                                       staining (A) and high magnification of the head region (B).
   FIG. 2. In situ hybridization to sections of day 10.5 (E10.5)        E9.5 wild type embryo whole mount PECAM staining (C).
mouse embryos with a D1-1 cRNA probe. White arrows                      tau-lacz knock-in heterozygous embryo section staining of
indicate the specific expression of D1-1 in the endothelium.       65   the neck region (D); beta-galactosidase antibody staining (E);
Specific expression is not detected in any other tissues at this        and PECAM antibody staining (F). In (D), SC denotes spinal
Stage.                                                                  cord.
           Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 24 of 61


                                                    US 7,622,443 B2
                               7                                                                    8
   FIG. 14: tau-lacz knock-in homozygous E13.5 mouse                  a nucleic acid comprising a sequence as represented in any of
embryo: organ whole mount X-gal staining. D1-1 is                     SEQ ID NOs: 1-3, 7-9, 13-15 and 19-21, and also including
expressed in the endothelial cells of the embryo.                     variants.
   FIG. 15: Chorioallantoic membrane (CAM) assay of D1-1:                The term “D1-1 polypeptide includes any polypeptide
Fc Fusion Proteins. Panels A, B, and C show increasing                comprising a sequence as represented in any of SEQID NOS:
inhibition of blood vessel development in response to increas         4-6, 10-12, 16-18 and 22-24, as well as any of the variants
ing amounts of D1-1:Fc fusion protein. Oug (A), 2 g (B), and          described herein. The term D1-1 polypeptide also includes
4 ug (C) of D1-1 Fc proteins were used to make the methyl             any polypeptide comprising a conserved domain from a D1-1
cellulose pellets and were applied to a CAM assay. The                polypeptide, such as a domain that is at least 85% identical to
arrows denote the position of the methylcellulose pellets con    10   one or more of SEQID Nos. 6, 12, 18 or 24, and particularly
taining D1-1 Fc proteins. The lower panel shows a quantita            Type I membrane proteins comprising a conserved domain.
tion of the data.                                                     The term “human D1-1 polypeptide' refers to any naturally
   FIG. 16: Mouse Allantois Assay. Mouse allantois from               occurring D1-1 1 polypeptide found in humans. The same
E8.5 were dissected and cultured in vitro. The pattern of             applies to “bovine”, “murine' or "porcine” D1-1 polypep
vessels in the allantois were affected by D1-1-Fc. The vessels   15   tides. The term “non-human D1-1 polypeptide' includes any
in the presence of D1-1-Fc were enlarged relative to control          D1-1 polypeptides that are not found in humans. The term
vessels.                                                              “variants' is used hereinto include all fragments, mutants and
   FIG. 17: Migration Assay of Human Umbilical Vein                   derivatives of a nucleic acid or a polypeptide. For example,
Endothelial Cells (HUVEC). D1-1-Fc inhibit the general                “variants' may include Substitutions of naturally occurring
migration ability of HUVEC cells. However the effect of               amino acids at specific sites with other molecules, including
D1-1-Fc is diminished in the presence of strong pro-migra             but not limited to naturally and non-naturally occurring
tory factors such as bFGF.                                            amino acids.
                                                                         A “D1-1 associated protein’ refers to a protein capable of
    DETAILED DESCRIPTION OF THE INVENTION                             interacting with and/or binding to a D1-1 polypeptide. Gen
                                                                 25   erally, the D1-1 associated protein may interact directly or
1. Definitions
                                                                      indirectly with the D1-1 polypeptide.
                                                                         The term “detection', in addition to art-recognized mean
   For convenience, certain terms employed in the specifica           ings, is intended to refer to any process of observing a marker,
tion, examples, and appended claims are collected here.               in a biological sample, whether or not the marker is actually
Unless defined otherwise, all technical and scientific terms     30   detected. In other words, the act of probing a sample for a
used herein have the same meaning as commonly understood              marker is a “detection” even if the marker is determined to be
by one of ordinary skill in the art to which this invention           not present or below the levelofsensitivity. Detection may be
belongs.                                                              a quantitative, semi-quantitative or non-quantitative observa
  The articles “a” and “an are used herein to refer to one or         tion.
to more than one (i.e., to at least one) of the grammatical      35      An 'expression construct” is any recombinant nucleic acid
object of the article, unless context clearly indicates other         that includes an expressible nucleic acid and regulatory ele
wise. By way of example, "an element’ means one element or            ments Sufficient to mediate expression in a suitable host cell.
more than one element.                                                For example, an expression construct may contain a promoter
   The term “angiogenesis associated disease or process as            or other RNA polymerase contact site, a transcription start
used herein refers to any disease or process that is either      40   site or a transcription termination sequence. An expression
mediated by angiogenesis or associated with angiogenesis,             construct for production of a protein may contain, for
including non-pathological conditions, such as blood vessel           example a translation start site, Such as an ATG codon, a
development during embryo implantation and the normal                 ribosome binding site. Such as a Shine-Dalgarno sequence, or
angiogenic processes in a healthy Vertebrate.                         a translation stop codon.
   The term “antibody” as used herein is intended to include     45      The term “including is used herein to mean, and is used
whole antibodies, e.g., of any isotype (IgG, IgA, IgM, IgE,           interchangeably with, the phrase “including but not limited
etc), and includes fragments thereof which are also specifi           to.
cally reactive with a vertebrate, e.g., mammalian, protein.             The term "isolated as used in reference to nucleic acids or
Antibodies can be fragmented using conventional techniques            polypeptides indicates a nucleic acid or polypeptide. Such as
and the fragments screened for utility and/or interaction with   50   a D1-1 nucleic acid or polypeptide, that is removed from its
a specific epitope of interest. Thus, the term includes seg           natural context. For example, an "isolated polypeptide may
ments of proteolytically-cleaved or recombinantly-prepared            be substantially free of other proteins that are normally asso
portions of an antibody molecule that are capable of selec            ciated with it. As another example, an "isolated nucleic acid
tively reacting with a certain protein. Non-limiting examples         may be removed from its normal genomic context and recom
of Such proteolytic and/or recombinant fragments include         55   bined with other nucleic acids, such as a cloning vector.
Fab, F(ab')2, Fab'. Fv, and single chain antibodies (sclv)               A “knock-out of a gene means an alteration in the
containing a VL and/or VH domain joined by a peptide                  sequence of the gene that results in a decrease of function of
linker. The scFv's may be covalently or non-covalenty linked          the target gene, preferably such that target gene expression is
to formantibodies having two or more binding sites. The term          undetectable or insignificant. A knock-out of an endogenous
antibody also includes polyclonal, monoclonal, or other puri     60   D1-1 gene means that function of the endogenous D1-1 gene
fied preparations of antibodies and recombinant antibodies.           has been Substantially decreased. "Knock-out' transgenics
   A “chimeric polypeptide' or “fusion polypeptide' is a              can be transgenic animals having a heterozygous knock-out
fusion of a first amino acid sequence with a second amino acid        of the D1-1 gene or a homozygous knock-out of the D1-1
sequence where the first and second amino acid sequences are          gene. "Knock-outs' also include conditional knock-outs,
not naturally present in a single polypeptide chain.             65   where alteration of the target gene can occur upon, for
  The term “D1-1 nucleic acid' includes nucleic acids com             example, exposure of the animal to a Substance that promotes
prising sequences that code for D1-1 polypeptides, including          target gene alteration, introduction of an enzyme that pro
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 25 of 61


                                                      US 7,622,443 B2
                                                                                                       10
motes recombination at the target gene site (e.g., Cre in the            in reference to a polypeptide indicates any polypeptide that is
Cre-lox system), or other method for directing the target gene           produced by expression and translation of a recombinant
alteration postnatally.                                                  nucleic acid.
   A“knock-in' of a target gene means an alteration in a host               The term “transgene' is used herein to describe genetic
cell genome that results in altered expression (e.g., increased     5    material which has been or is about to be artificially inserted
(including ectopic) or decreased) of the target gene, e.g., by           into the genome of a mammal, particularly a mammalian cell
introduction of an additional copy of the target gene, or by             of a living animal.
operatively inserting a regulatory sequence that provides for               By “transgenic animal' is meant a non-human animal,
enhanced expression of an endogenous copy of the target                  usually a mammal (e.g., mouse, rat, rabbit, hamster, etc.),
                                                                    10   having a non-endogenous nucleic acid sequence present as an
gene. "Knock-in' transgenics of interest for the present                 extrachromosomal element in a portion of its cells or stably
invention can be transgenic animals having a knock-in of the             integrated into its germ line DNA (i.e., in the genomic
animal's endogenous D1-1. Such transgenics can be het                    sequence of most orall of its cells). Heterologous nucleic acid
erozygous knock-in for the D1-1 gene, homozygous for the                 is introduced into the germline of such transgenic animals by
knock-in of the D1-1 gene. "Knock-ins also encompass con            15   genetic manipulation of for example, embryos or embryonic
ditional knock-ins.                                                      stem cells of the host animal.
   The term “nucleic acid includes, in addition to any art               2. Overview
recognized meaning, polynucleotides such as deoxyribo                       The disclosure relates, in part, to the discovery that D1-1 is
nucleic acid (DNA), and, where appropriate, ribonucleic acid             selectively expressed in regions of new blood vessel forma
(RNA). The term should also be understood to include, as                 tion. The induction of D1-1 marks sites of new blood vessel
equivalents, analogs of either RNA or DNA made from nucle                formation in adults, including tumor vessel formation and
otide analogs, and, as applicable to the embodiment being                wound healing. D1-1 may be useful, for example, as a diag
described, single (sense or antisense) and double-stranded               nostic marker, a therapeutic target or a means for directing
polynucleotides.                                                         other drugs selectively to newly forming blood vessels.
                                                                    25
  The term 'or' is used herein to mean, and is used inter                   The disclosure provides the observation that D1-1 expres
changeably with, the term “and/or”, unless context clearly               sion is down-regulated in most adult microVessels, but is
indicates otherwise.                                                     strongly induced at sites of new blood vessel formation. The
   The terms “polypeptide' and “protein’ are used inter                  construction of a transgenic mouse containing a histochemi
changeably herein.                                                  30
                                                                         cal reporter gene (e.g., lac7) targeted to the D1-1 locus by
   The term “purified protein’ refers to a preparation of a              homologous recombination is described herein, as well as the
protein or proteins which are preferably isolated from, or               disruption of angiogenesis by D1-1 knockout. Furthermore,
otherwise substantially free of other proteins normally asso             data proved herein demonstrate that soluble forms of D1-1
ciated with the protein(s) in a cell or cell lysate. The term            interfere with angiogenesis in three different in vitro assay
“substantially free of other cellular proteins” (also referred to   35
                                                                         systems, and block migration of endothelial cells.
herein as 'substantially free of other contaminating pro                    New blood vessel formation accompanies tumor growth.
teins') is defined as encompassing individual preparations of            Therefore, the ability to detect proteins associated with new
each of the component proteins comprising less than 20% (by              vessel formation could provide a useful diagnosis of tumor
dry weight) contaminating protein, and preferably comprises              activity.
less than 5% contaminating protein. Functional forms of each        40
                                                                            Transgenic mice of the sort described herein, having a
of the component proteins can be prepared as purified prepa              detectable marker driven by a D1-1 promoter (or enhancer, or
rations by using a cloned gene as described in the attached              portion thereof), may be used as a novel histochemical
examples. By “purified, it is meant, when referring to com               marker. Visualizing new blood vessel formation in mouse (or
ponent protein preparations used to generate a reconstituted             other experimental animal) tissues in situ is a significant
protein mixture, that the indicated molecule is present in the      45
                                                                         metric in pre-clinical testing of drugs that activate or inhibit
Substantial absence of other biological macromolecules. Such             this process.
as other proteins (particularly other proteins which may Sub                Because D1-1 is a cell surface marker, antibodies (or other
stantially mask, diminish, confuse or alter the characteristics          selective, high affinity binding agents) could be used to iso
of the component proteins either as purified preparations or in          late endothelial cells from sites of neo-angiogenesis, and Such
their function in the subject reconstituted mixture). The term      50
                                                                         cells may be evaluated for differences in gene expression or
“purified as used herein preferably means at least 80% by                protein expression relative to more general endothelial cell
dry weight, more preferably in the range of 85% by weight,               population. In this manner, it may be possible to identify other
more preferably 95-99% by weight, and most preferably at                 genes that participate in neoangiogenesis. Additionally, anti
least 99.8% by weight, of biological macromolecules of the               D1-1 antibodies or other selective binders may be conjugated
same type present (but water, buffers, and other Small mol          55
                                                                         (covalently or non-covalently) to drugs that have a desired
ecules, especially molecules having a molecular weight of                effect on endothelial cells, particularly drugs that inhibit one
less than 5000, can be present). The term "pure' as used                 or more pro-angiogenic activities of endothelial cells (or
herein preferably has the same numerical limits as “purified             drugs that sensitize cells to another drug or intervention, Such
immediately above.                                                       as irradiation). Because D1-1 is selectively located at sites of
  The term “recombinant’ as used in reference to a nucleic          60
                                                                         new blood vessel formation, the conjugated drug is expected
acid indicates any nucleic acid that is positioned adjacent to           to have a relatively localized effect, and it is possible that
one or more nucleic acid sequences that it is not found adja             more potent, more toxic drugs may be used, or drugs may be
cent to in nature. A recombinant nucleic acid may be gener               used at lower doses than in the unconjugated form.
ated in vitro, for example by using the methods of molecular             2. D1-1 Polypeptides
biology, or in Vivo, for example by insertion of a nucleic acid     65      In certain aspects, the invention provides D1-1 polypep
at a novel chromosomal location by homologous or non                     tides of various mammals and functional variants thereof.
homologous recombination. The term “recombinant as used                  Preferred functional variants of D1-1 polypeptides are those
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 26 of 61


                                                      US 7,622,443 B2
                                11                                                                     12
that have angiogenesis modulating activity. By “angiogenesis            tify those peptidyl fragments which can function as either
modulating activity, it is meant to include both angiogenesis           agonists or antagonists of a D1-1 polypeptide.
promoting activity and angiogenesis inhibitory activity. In                Full-length, naturally occurring D1-1 proteins are trans
certain aspects, the present invention includes the full-length         membrane proteins, with a portion of the protein that is posi
D1-1 protein and variants of the D1-1 protein, which include            tioned outside the cell (the extracelluar portion) and a portion
biologically-active fragments of the D1-1 protein and fusion            of the protein that is positioned inside the cell (the intracel
proteins including at least a portion of the D1-1 protein. These        lular portion). Extracellular domains may comprise amino
include proteins with D1-1 activity that have amino acid                acids 1-131 of the SEQ ID NO:4, amino acids 1-126 of the
Substitutions or have Sugars or other molecules attached to             SEQ ID NO:10, amino acids 1-160 of the SEQ ID NO:16,
amino acid functional groups.                                      10   amino acids 1-110 of the SEQID NO:22. D1-1 polypeptides
   In certain aspects, the present disclosure makes available           typically include a signal sequence that mediates extrusion of
isolated and/or purified forms of the D1-1 polypeptides,                the extracellular domain from many cell types, for example,
which are isolated from, or otherwise substantially free of             an extracellular portion of a D1-1 polypeptide, such as SEQ
other proteins which might normally be associated with the              ID Nos. 5, 11, 17 and 23 may be expressed with an N-terminal
protein or a particular complex including the protein. In cer      15   signal peptide. In cells that recognize the signal sequence
tain embodiments, a D1-1 polypeptide is any polypeptide                 (e.g. most mammalian cells), the signal sequence will be
(particularly a non-human polypeptide) comprising a con                 cleaved off. One aspect of the invention includes polypeptides
served D1-1 domain, such as a domain that is at least 85%               comprising an extracellular portion of the D1-1 protein. In a
identical to an amino acid sequence of SEQID NO: 6, 12, 18              further aspect of the invention, these D1-1 variants compris
or 24, and optionally the conserved domain is at least 90%,             ing D1-1 extracellular domains have angiogenesis inhibitory
95%, 98%, 99% or 100% identical to a sequence of SEQID                  activities. D1-1 extracellular portions that are smaller than
NO: 6, 12, 18 or 24. In certain embodiments, a D1-1 polypep             those described above may also be employed, so long as the
tide is a polypeptide that comprises an amino acid sequence             portion retains an activity, Such as the ability to inhibit angio
that is at least 85%, 90%, 95%, 97%, 99% or 100% identical              genesis.
to the amino acid sequence of SEQID No. 4, 10, and 16. In          25      In certain embodiments, the present invention also
certain embodiments, a D1-1 polypeptide is a polypeptide                includes D1-1 fragments comprising the transmembrane
comprisingaportion of an amino acid sequence that is at least           domain or the intracellular domain of the D1-1 protein. Trans
60%, 70%, 80%, 85%, 90%, 95%, 97%, 99% or 100% iden                     membrane domains comprise amino acid 132-154 of the SEQ
tical to any of SEQID Nos: 4, 5, 10, 11, 16, 17, 22 and 23, and         ID NO:4, amino acid 127-150 of the SEQID NO:10, amino
preferably wherein said portion is a functional portion, Such      30   acid 161-184 of the SEQID NO:16, amino acid 111-133 of
as a portion that is sufficient to modulate angiogenesis. In            the SEQ ID NO:22. Intracellular domain comprise amino
certain embodiments a D1-1 polypeptide is a polypeptide                 acid 154-214 of the SEQID NO:4, amino acid 151-204 of the
obtained when a nucleic acid comprising a nucleic acid                  SEQID NO:10, amino acid 185-238 of the SEQ ID NO:16,
sequence at least 85%, 90%. 95%, 97%, 99% or 100% iden                  amino acid 134-183 of the SEQID NO:22.
tical to a nucleic acid sequence of SEQID NO: 1, 7, 13 or 20       35      It is also possible to modify the structure of the subject
is expressed in cell. In certain embodiments a D1-1 polypep             D1-1 polypeptides for Such purposes as enhancing therapeu
tide is purified or partially purified.                                 tic or prophylactic efficacy, or stability (e.g., ex vivo shelflife
   Optionally, a D1-1 polypeptide of the invention will func            and resistance to proteolytic degradation in vivo). Such modi
tion in place of an endogenous D1-1 polypeptide, for example            fied polypeptides, when designed to retain at least one activity
by mitigating a partial or complete D1-1 loss of function
                                                                   40   of the naturally-occurring form of the protein, are considered
phenotype in a cell. For example, a D1-1 polypeptide of the             functional equivalents of the D1-1 polypeptides described in
invention may be produced in a cell in which endogenous                 more detail herein. Such modified polypeptides can be pro
D1-1 has been reduced, and the introduced D1-1 polypeptide              duced, for instance, by amino acid Substitution, deletion, or
                                                                        addition.
will mitigate a phenotype resulting from the endogenous            45      For instance, it is reasonable to expect, for example, that an
D1-1 reduction. An exemplary D1-1 loss of function pheno                isolated replacement of a leucine with an isoleucine or valine,
type is a change in angiogenesis activities in vivo.                    an aspartate with a glutamate, a threonine with a serine, or a
   In another aspect, the invention provides polypeptides that          similar replacement of an amino acid with a structurally
are agonists or antagonists of a D1-1 polypeptide. Variants of          related amino acid (i.e. conservative mutations) will not have
a D1-1 polypeptide may have a hyperactive or constitutive          50   a major effect on the biological activity of the resulting mol
activity, or, alternatively, act to prevent D1-1 polypeptides           ecule. Conservative replacements are those that take place
from performing one or more functions. For example, a trun              within a family of amino acids that are related in their side
cated form lacking one or more domain may have a dominant               chains. Genetically encoded amino acids are can be divided
negative effect.                                                        into four families: (1) acidic aspartate, glutamate; (2)
   Another aspect of the invention relates to polypeptides         55   basic-lysine, arginine, histidine; (3) nonpolar alanine,
derived from a full-length D1-1 polypeptide. Isolated pepti             Valine, leucine, isoleucine, proline, phenylalanine, methion
dyl portions of the subject proteins can be obtained by screen          ine, tryptophan; and (4) uncharged polar glycine, aspar
ing polypeptides recombinantly produced from the corre                  agine, glutamine, cysteine, serine, threonine, tyrosine. Phe
sponding fragment of the nucleic acid encoding Such                     nylalanine, tryptophan, and tyrosine are sometimes classified
polypeptides. In addition, fragments can be chemically syn         60   jointly as aromatic amino acids. In similar fashion, the amino
thesized using techniques known in the art Such as conven               acid repertoire can be grouped as (1) acidic aspartate,
tional Merrifield solid phase f-Moc or t-Boc chemistry. For             glutamate; (2) basic-lysine, arginine histidine, (3)
example, any one of the Subject proteins can be arbitrarily             aliphatic glycine, alanine, Valine, leucine, isoleucine, serine,
divided into fragments of desired length with no overlap of             threonine, with serine and threonine optionally be grouped
the fragments, or preferably divided into overlapping frag         65   separately          aS          aliphatic-hydroxyl,            (4)
ments of a desired length. The fragments can be produced                aromatic phenylalanine, tyrosine, tryptophan; (5)
(recombinantly or by chemical synthesis) and tested to iden             amide-asparagine, glutamine; and (6) sulfur
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 27 of 61


                                                       US 7,622,443 B2
                               13                                                                       14
containing cysteine and methionine. (see, for example, Bio                desired set of potential D1-1 sequences. The synthesis of
chemistry, 2nd ed., Ed. by L. Stryer, W.H. Freeman and Co.,               degenerate oligonucleotides is well known in the art (see for
1981). Whether a change in the amino acid sequence of a                   example, Narang, SA (1983) Tetrahedron 39:3: Itakura et al.,
polypeptide results in a functional homolog can be readily                (1981) Recombinant DNA, Proc. 3rd Cleveland Sympos.
determined by assessing the ability of the variant polypeptide       5    Macromolecules, ed. A G Walton, Amsterdam: Elsevier pp
to produce a response in cells in a fashion similar to the                273-289; Itakura et al., (1984) Annu. Rev. Biochem. 53:323;
wild-type protein. For instance, such variant forms of a D1-1             Itakura et al., (1984) Science 198:1056; Ike et al., (1983)
polypeptide can be assessed, e.g., for their ability to modulate          Nucleic Acid Res. 11:477). Such techniques have been
angiogenesis, their ability to bind to another polypeptide, e.g.,         employed in the directed evolution of other proteins (see, for
another D1-1 polypeptide or another protein involved in              10   example, Scottet al., (1990) Science 249:386-390; Roberts et
angiogenesis. Polypeptides in which more than one replace                 al., (1992) PNAS USA 89:2429-2433; Devlin et al., (1990)
ment has taken place can readily be tested in the same manner.            Science 249: 404–406; Cwirla et al., (1990) PNAS USA 87:
   This invention further contemplates a method of generat                6378-6382: as well as U.S. Pat. Nos. 5,223,409, 5,198,346,
ing sets of combinatorial mutants of the D1-1 polypeptides, as            and 5,096,815).
well as truncation mutants, and is especially useful for iden        15      Alternatively, otherforms of mutagenesis can be utilized to
tifying potential variant sequences (e.g. homologs) that are              generate a combinatorial library. For example, D1-1 variants
functional in binding to a D1-1 polypeptide. The purpose of               (both agonist and antagonist forms) can be generated and
screening such combinatorial libraries may be to generate, for            isolated from a library by Screening using, for example, ala
example, D1-1 homologs which can act as either agonists or                nine Scanning mutagenesis and the like (Ruf et al., (1994)
antagonist, or alternatively, which possess novel activities all          Biochemistry 33:1565-1572; Wang et al., (1994) J. Biol.
together. Combinatorially-derived homologs can be gener                   Chem. 269:3095-3099: Balint et al., (1993) Gene 137: 109
ated which have a selective potency relative to a naturally               118: Grodberg et al., (1993) Eur. J. Biochem. 218:597-601;
occurring D1-1 polypeptide. Such proteins, when expressed                 Nagashima et al., (1993) J. Biol. Chem. 268:2888-2892;
from recombinant DNA constructs, can be used in gene                      Lowman et al., (1991) Biochemistry 30:10832-10838; and
therapy protocols.                                                   25   Cunningham et al., (1989) Science 244: 1081-1085), by linker
    Likewise, mutagenesis can give rise to variants which have            scanning mutagenesis (Gustin et al., (1993) Virology 193:
intracellular half-lives dramatically different than the corre            653-660; Brown et al., (1992) Mol. Cell Biol. 12:2644-2652:
sponding wild-type protein. For example, the altered protein              McKnight et al., (1982) Science 232:316); by saturation
can be rendered either more stable or less stable to proteolytic          mutagenesis (Meyers et al., (1986) Science 232:613); by PCR
degradation or other cellular process which result in destruc        30   mutagenesis (Leung et al., (1989) Method Cell Mol Biol
tion of, or otherwise inactivation of the D1-1 polypeptide of             1:11-19); or by random mutagenesis, including chemical
interest. Such variants, and the genes which encode them, can             mutagenesis, etc. (Miller et al., (1992) A Short Course in
be utilized to alter D1-1 levels by modulating the half-life of           Bacterial Genetics, CSHL Press, Cold Spring Harbor, N.Y.:
the protein. For instance, a short half-life can give rise to more        and Greener et al., (1994) Strategies in Mol Biol 7:32-34).
transient biological effects and, when part of an inducible          35   Linker Scanning mutagenesis, particularly in a combinatorial
expression system, can allow tighter control of recombinant               setting, is an attractive method for identifying truncated (bio
D1-1 levels within the cell. As above, such proteins, and                 active) forms of D1-1 polypeptides.
particularly their recombinant nucleic acid constructs, can be               A wide range oftechniques are known in the art for screen
used in gene therapy protocols.                                           ing gene products of combinatorial libraries made by point
    In similar fashion, D1-1 homologs can be generated by the        40   mutations and truncations, and, for that matter, for screening
present combinatorial approach to act as antagonists, in that             cDNA libraries for gene products having a certain property.
they are able to interfere with the ability of the corresponding          Such techniques will be generally adaptable for rapid screen
wild-type protein to function.                                            ing of the gene libraries generated by the combinatorial
    In a representative embodiment of this method, the amino              mutagenesis of D1-1 variants. The most widely used tech
acid sequences for a population of D1-1 homologs are                 45   niques for screening large gene libraries typically comprises
aligned, preferably to promote the highest homology pos                   cloning the gene library into replicable expression vectors,
sible. Such a population of variants can include, for example,            transforming appropriate cells with the resulting library of
homologs from one or more species, or homologs from the                   vectors, and expressing the combinatorial genes under con
same species but which differ due to mutation. Amino acids                ditions in which detection of a desired activity facilitates
which appear at each position of the aligned sequences may           50   relatively easy isolation of the vector encoding the gene
be selected to create a degenerate set of combinatorial                   whose product was detected. Each of the illustrative assays
sequences. In a preferred embodiment, the combinatorial                   described below are amenable to high through-put analysis as
library is produced by way of a degenerate library of genes               necessary to Screen large numbers of degenerate sequences
encoding a library of polypeptides which each include at least            created by combinatorial mutagenesis techniques.
a portion of potential D1-1 sequences. For instance, a mixture       55      In an illustrative embodiment of a screening assay, candi
of synthetic oligonucleotides can be enzymatically ligated                date combinatorial gene products of one of the Subject pro
into gene sequences such that the degenerate set of potential             teins are displayed on the Surface of a cell or virus, and the
D1-1 nucleotide sequences are expressible as individual                   ability of particular cells or viral particles to bind a D1-1
polypeptides, or alternatively, as a set of larger fusion proteins        polypeptide is detected in a panning assay'. For instance, a
(e.g. for phage display).                                            60   library of D1-1 variants can be cloned into the gene for a
   There are many ways by which the library of potential                  Surface membrane protein of a bacterial cell (Ladner et al.,
homologs can be generated from a degenerate oligonucle                    WO 88/06630; Fuchs et al., (1991) Bio/Technology 9:1370
otide sequence. Chemical synthesis of a degenerate gene                   1371; and Goward et al., (1992) TIBS 18:136-140), and the
sequence can be carried out in an automatic DNA synthesizer,              resulting fusion protein detected by panning, e.g. using a
and the synthetic genes then be ligated into an appropriate          65   fluorescently labeled molecule which binds the D1-1
gene for expression. The purpose of a degenerate set of genes             polypeptide, to score for potentially functional homologs.
is to provide, in one mixture, all of the sequences encoding the          Cells can be visually inspected and separated under a fluo
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 28 of 61


                                                       US 7,622,443 B2
                                 15                                                                      16
rescence microscope, or, where the morphology of the cell                    In certain embodiments, invention also provides fusion
permits, separated by a fluorescence-activated cell sorter.               proteins comprising D1-1 protein and a heterologous protein.
   In similar fashion, the gene library can be expressed as a             In certain embodiments, the fusion proteins comprise at least
fusion protein on the Surface of a viral particle. For instance,          a portion of the D1-1 or a variant thereof and a second domain
in the filamentous phage system, foreign peptide sequences                selected from the group consisting of an immunoglobulin
can be expressed on the Surface of infectious phage, thereby              element, a multimerizing domain, a targeting domain, a sta
conferring two significant benefits. First, since these phage             bilizing domain, and a purification domain. Any one domain
can be applied to affinity matrices at very high concentrations,          may perform many functions. For example, an Fc domain
                                                                          may provide dimerization, facilitate purification and stabilize
a large number of phage can be screened at one time. Second,         10   the protein in vivo. Exemplary heterologous proteins that can
since each infectious phage displays the combinatorial gene               be used to generate D1-1 fusion proteins include, but are not
product on its Surface, if a particular phage is recovered from           limited to, glutathione-S-transferase (GST), an enzymatic
an affinity matrix in low yield, the phage can be amplified by            activity Such as alkaline phosphatase (AP), or an epitope tag
another round of infection. The group of almost identical E.              Such as hemaglutinin (HA).
coli filamentous phages M13, fa, and flare most often used in        15      An immunoglobulin element may be any portion of an
phage display libraries, as either of the phage g|II or gVIII             immunoglobulin. In certain embodiments, the immunoglobu
coat proteins can be used to generate fusion proteins without             lin element comprises one or more domains of an IgG heavy
disrupting the ultimate packaging of the viral particle (Ladner           chain. For example, an immunoglobulin element may com
et al., PCT publication WO 90/02909; Garrard et al., PCT                  prise a heavy chain or a portion thereoffrom an IgG, Ig|D, IgA
publication WO92/09690; Marks et al., (1992) J. Biol. Chem.               or IgM. Immunoglobulin heavy chain constant region
267:16007-16010; Griffiths et al., (1993) EMBO J. 12:725                  domains include CH1, CH2, CH3, and CH4 of any class of
734; Clackson et al., (1991) Nature 352:624-628; and Barbas               immunoglobulin heavy chain including gamma, alpha, epsi
et al., (1992) PNAS USA 89:4457-4461).                                    lon, mu, and delta classes. Immunoglobulin variable regions
   In certain embodiments, the invention also provides for                include VH, Vkappa, or Vgamma. An Fc portion is a com
reduction of the subject D1-1 polypeptides to generate               25   monly used immunoglobulin element.
mimetics, e.g. peptide or non-peptide agents, which are able                 In certain embodiments, a D1-1 is fused to a multimeriza
to mimic binding of the authentic protein to another cellular             tion domain, Such as a dimerization domain. Multimerization
partner. Such mutagenic techniques as described above, as                 domains may be essentially any polypeptide that forms a
well as the thioredoxin system, are also particularly useful for          dimer (or higher order complex, Such as a trimer, tetramer,
mapping the determinants of a D1-1 polypeptide which par             30   etc.) with another polypeptide. Optionally, the multimeriza
ticipate in protein-protein interactions involved in, for                 tion polypeptide associates with other, identical multimeriza
example, binding of proteins involved in angiogenesis to each             tion polypeptides, thereby forming homomultimers. An IgG
other. To illustrate, the critical residues of a D1-1 polypeptide         Fc element is an example of a dimerizing domain that tends to
which are involved in molecular recognition of a substrate                form homomultimers. Optionally, the multimerizing
protein can be determined and used to generate D1-1                  35   polypeptide associates with other different multimerizing
polypeptide-derived peptidomimetics which bind to the sub                 polypeptides, thereby forming heteromultimers. The Jun leu
strate protein, and by inhibiting D1-1 binding, act to inhibit its        cine Zipper domain forms a dimer with the Fos leucine Zipper
biological activity. By employing, for example, Scanning                  domain, and is therefore an example of a dimerizing domain
mutagenesis to map the amino acid residues of a D1-1                      that tends to form heteromultimers. Multimerizing domains
polypeptide which are involved in binding to another                 40   may form both hetero- and homomultimers.
polypeptide, peptidomimetic compounds can be generated                       Different elements of fusion proteins may be arranged in
which mimic those residues involved in binding. For instance,             any manner that is consistent with the desired functionality.
non-hydrolyzable peptide analogs of Such residues can be                  For example, a D1-1 may be placed C-terminal to a heterolo
generated using benzodiazepine (e.g., see Freidinger et al., in           gous domain, or, alternatively, a heterologous domain may be
Peptides: Chemistry and Biology, G. R. Marshall ed.,                 45   placed C-terminal to a D1-1. The D1-1 and the heterologous
ESCOM Publisher: Leiden, Netherlands, 1988), azepine                      domain need not be adjacent in a fusion protein, and addi
(e.g., see Huffman et al., in Peptides: Chemistry and Biology,            tional domains or amino acid sequences may be included C
G. R. Marshall ed., ESCOM Publisher: Leiden, Netherlands,                 or N-terminal to either domain or between the domains.
1988). Substituted gamma lactam rings (Garvey et al., in                     The disclosure further provides methods for testing the
Peptides: Chemistry and Biology, G. R. Marshall ed.,                 50   functionality of D1-1 polypeptides, variants and fragments
ESCOM Publisher: Leiden, Netherlands, 1988), keto-meth                    using angiogenesis assays, including CAM assay, mouse cor
ylene pseudopeptides (Ewenson et al., (1986) J.Med. Chem.                 neal assay and others.
29:295; and Ewenson et al., in Peptides: Structure and Func
tion (Proceedings of the 9th American Peptide Symposium)                  3. D1-1 Nucleic Acids and Expression Vectors
Pierce Chemical Co. Rockland, Ill., 1985), b-turn dipeptide          55      In certain aspects the invention provides isolated and/or
cores (Nagai et al., (1985) Tetrahedron Lett 26:647; and Sato             recombinant nucleic acids encoding D1-1 polypeptides. Such
et al., (1986) J Chem Soc Perkin Trans 1: 1231), and b-ami                as, for example, SEQ ID Nos: 1-3, 7-9, 13-16 and 22-24.
noalcohols (Gordon et al., (1985) Biochem Biophys Res                     Nucleic acids of the invention are further understood to
Commun 126:419; and Dann et al., (1986) Biochem Biophys                   include nucleic acids that comprise variants of SEQID Nos:
Res Commun 134:71).                                                  60   1-3, 7-9, 13-16 and 22-24. Variant nucleotide sequences
   D1-1 polypeptides may further comprise post-translational              include sequences that differ by one or more nucleotide sub
or non-amino acid elements, such as hydrophobic modifica                  stitutions, additions or deletions, such as allelic variants; and
tions (e.g. polyethylene glycols or lipids), poly- or mono                will, therefore, include coding sequences that differ from the
saccharide modifications, phosphates, acetylations, etc.                  nucleotide sequence of the coding sequence designated in
Effects of such elements on the functionality of a D1-1              65   SEQ ID Nos: 1-3, 7-9, 13-16 and 22-24, e.g. due to the
polypeptide may be tested as described herein for other D1-1              degeneracy of the genetic code. For example, nucleic acids
variants.                                                                 encoding D1-1 polypeptides may be nucleic acids comprising
         Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 29 of 61


                                                      US 7,622,443 B2
                            17                                                                       18
a sequence that is at least 85%, 90%. 95%, 99% or 10%                   logs of DNA (see also U.S. Pat. Nos. 5,176,996; 5.264,564:
identical to a sequence of SEQID Nos: 1-3, 7-9, 13-16 and               and 5.256,775). Additionally, general approaches to con
22-24 or a sequence that encodes a polypeptide of SEQ ID                structing oligomers useful in nucleic acid therapy have been
Nos: 4-6, 10-12, 16-18 and 22-24. In other embodiments,                 reviewed, for example, by van der Krolet al., (1988) Biotech
variants will also include sequences that will hybridize under          niques 6:958-976; and Stein et al., (1988) Cancer Res
highly stringent conditions to a coding sequence of a nucleic           48:2659-2668.
acid sequence designated in SEQID Nos: 1-3, 7-9, 13-16 and                 Another aspect of the invention relates to the use of RNA
22-24.                                                                  interference (RNAi) to effect knockdown of D1-1 genes.
   One of ordinary skill in the art will understand readily that        RNAi constructs comprise double stranded RNA that can
appropriate stringency conditions which promote DNA                10   specifically block expression of a target gene. “RNA interfer
hybridization can be varied. For example, one could perform             ence' or “RNAi is a term initially applied to a phenomenon
the hybridization at 6.0xsodium chloride/sodium citrate                 observed in plants and worms where double-stranded RNA
(SSC) at about 45° C., followed by a wash of 2.0xSSC at 50°             (dsRNA) blocks gene expression in a specific and post-tran
C. For example, the salt concentration in the wash step can be          scriptional manner. Without being bound by theory, RNAi
selected from a low stringency of about 2.0xSSC at 50° C. to       15   appears to involve mRNA degradation, however the bio
a high stringency of about 0.2xSSC at 50° C. In addition, the           chemical mechanisms are currently an active area of research.
temperature in the wash step can be increased from low                  Despite Some mystery regarding the mechanism of action,
stringency conditions at room temperature, about 22°C., to              RNAi provides a useful method of inhibiting gene expression
high stringency conditions at about 65° C. Both temperature             in vitro or in vivo.
and salt may be varied, or temperature or salt concentration               RNAi constructs can comprise either long stretches of
may be held constant while the other variable is changed. In            double stranded RNA identical or substantially identical to
one embodiment, the invention provides nucleic acids which              the target nucleic acid sequence or short stretches of double
hybridize under low stringency conditions of 6xSSC at room              stranded RNA identical to substantially identical to only a
temperature followed by a wash at 2xSSC at room tempera                 region of the target nucleic acid sequence. Exemplary meth
ture.                                                              25
                                                                        ods of making and delivering either long or short RNAi con
   Isolated nucleic acids which differ from SEQID Nos: 1-3,             structs can be found, for example, in WOO1/68836 and
7-9, 13-16 and 22-24 due to degeneracy in the genetic code              WOO 1/75164.
are also within the scope of the invention. For example, a                 Ribozyme molecules designed to catalytically cleave an
number of amino acids are designated by more than one                   mRNA transcripts can also be used to prevent translation of
triplet. Codons that specify the same amino acid, or synonyms      30
(for example, CAU and CAC are synonyms for histidine) may               mRNA (See, e.g., PCT International Publication WO90/
resultin'silent mutations which do not affect the amino acid            11364, published Oct. 4, 1990: Sarver et al., 1990, Science
sequence of the protein. One skilled in the art will appreciate         247: 1222-1225 and U.S. Pat. No. 5,093,246). While
that these variations in one or more nucleotides of the nucleic         ribozymes that cleave mRNA at site-specific recognition
acids encoding aparticular protein may exist among individu        35   sequences can be used to destroy particular mRNAS, the use
als of a given species due to natural allelic variation. Any and        of hammerhead ribozymes is preferred. Hammerhead
all such nucleotide variations and resulting amino acid poly            ribozymes cleave mRNAs at locations dictated by flanking
morphisms are within the scope of this invention.                       regions that form complementary base pairs with the target
   Optionally, a D1-1 nucleic acid of the invention will geneti         mRNA. The sole requirement is that the target mRNA have
cally complement a partial or complete D1-1 loss of function       40   the following sequence of two bases: 5'-UG-3. The construc
phenotype. For example, a D1-1 nucleic acid of the invention            tion and production of hammerhead ribozymes is well known
may be expressed in a cell in which endogenous D1-1 has                 in the art and is described more fully in Haseloff and Gerlach,
been knocked out, and the introduced D1-1 nucleic acid will             1988, Nature, 334:585-591.
mitigate a phenotype resulting from the knockout.                          The ribozymes of the present invention also include RNA
   In certain aspects, nucleic acids encoding D1-1 polypep         45   endoribonucleases (hereinafter “Cech-type ribozymes') such
tides and variants thereof may be used to increase D1-1                 as the one which occurs naturally in Tetrahymena thermo
expression in an organism or cell by direct delivery of the             phila (known as the IVS, or L-19 IVS RNA) and which has
nucleic acid. A nucleic acid therapy construct of the present           been extensively described by Thomas Cech and collabora
invention can be delivered, for example, as an expression               tors (Zaug, et al., 1984, Science, 224:574-578; Zaug and
plasmid which, when transcribed in the cell, produces RNA          50   Cech, 1986, Science, 231:470-475; Zaug, et al., 1986, Nature,
which encodes a D1-1 polypeptide.                                       324:429–433; published International patent application No.
   In another aspect, nucleic acid encoding D1-1 polypep                WO88/04300 by University Patents Inc.; Been and Cech,
tides and variants thereof may be used to decrease D1-1                 1986, Cell, 47:207-216). The Cech-type ribozymes have an
expression. Such a nucleic acid therapy construct can be                eight base pair active site that hybridizes to a target RNA
delivered, for example, as an expression plasmid which, when       55   sequence whereafter cleavage of the target RNA takes place.
transcribed in the cell, produces RNA which is complemen                The invention encompasses those Cech-type ribozymes that
tary to at least a unique portion of the cellular mRNA which            target eight base-pair active site sequences.
encodes a D1-1 polypeptide. Alternatively, the construct is an             As in the antisense approach, the ribozymes can be com
oligonucleotide which is generated ex vivo and which, when              posed of modified oligonucleotides (e.g., for improved sta
introduced into the cell causes inhibition of expression by        60   bility, targeting, etc.) and can be delivered to cells that in vitro
hybridizing with the mRNA and/or genomic sequences                      or in vivo. A preferred method of delivery involves using a
encoding a D1-1 polypeptide. Such oligonucleotide probes                DNA construct “encoding the ribozyme under the control of
are optionally modified oligonucleotide which are resistant to          a strong constitutive pol III or pol II promoter, so that trans
endogenous nucleases, e.g. exonucleases and/or endonu                   fected cells will produce sufficient quantities of the ribozyme
cleases, and is therefore stable in vivo. Exemplary nucleic        65   to destroy targeted messages and inhibit translation. Because
acid molecules for use as antisense oligonucleotides are phos           ribozymes unlike antisense molecules, are catalytic, a lower
phoramidate, phosphothioate and methylphosphonate ana                   intracellular concentration is required for efficiency.
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 30 of 61


                                                       US 7,622,443 B2
                                19                                                                 20
   A further aspect of the invention relates to the use of DNA           number and the expression of any other protein encoded by
enzymes to inhibit expression of D1-1 gene. DNA enzymes                  the vector, Such as antibiotic markers, should also be consid
incorporate some of the mechanistic features of both anti                ered.
sense and ribozyme technologies. DNA enzymes are                            As will be apparent, the Subject gene constructs can be used
designed so that they recognize aparticular target nucleic acid     5    to cause expression of the Subject D1-1 polypeptides in cells
sequence, much like an antisense oligonucleotide, however                propagated in culture, e.g. to produce proteins or polypep
much like a ribozyme they are catalytic and specifically                 tides, including fusion proteins or polypeptides, for purifica
                                                                         tion.
cleave the target nucleic acid.
   Briefly, to design an ideal DNA enzyme that specifically                 This invention also pertains to a host cell transfected with
                                                                    10   a recombinant gene including a coding sequence for one or
recognizes and cleaves a target nucleic acid, one of skill in the        more of the subject D1-1 polypeptides. The host cell may be
art must first identify the unique target sequence. Preferably,          any prokaryotic or eukaryotic cell. For example, a polypep
the unique or Substantially sequence is a G/Crich of approxi             tide of the present invention may be expressed in bacterial
mately 18 to 22 nucleotides. High G/C content helps insure a             cells such as E. coli, insect cells (e.g., using a baculovirus
stronger interaction between the DNA enzyme and the target          15   expression system), yeast, or mammaliancells. Other Suitable
sequence. When synthesizing the DNA enzyme, the specific                 host cells are known to those skilled in the art.
antisense recognition sequence that will target the enzyme to               Accordingly, the present invention further pertains to
the message is divided so that it comprises the two arms of the          methods of producing the subject D1-1 polypeptides. For
DNA enzyme, and the DNA enzyme loop is placed between                    example, a host cell transfected with an expression vector
the two specific arms.                                                   encoding a D1-1 polypeptide can be cultured under appropri
   Methods of making and administering DNA enzymes can                   ate conditions to allow expression of the polypeptide to occur.
be found, for example, in U.S. Pat. No. 6,110,462. Addition              The polypeptide may be secreted and isolated from a mixture
ally, one of skill in the art will recognize that, like antisense        of cells and medium containing the polypeptide. Alterna
oligonucleotide, DNA enzymes can be optionally modified to               tively, the polypeptide may be retained cytoplasmically or in
improve stability and improve resistance to degradation.            25   a membrane fraction and the cells harvested, lysed and the
   Accordingly, the modified oligomers of the invention are              protein isolated. A cell culture includes host cells, media and
useful in therapeutic, diagnostic, and research contexts. In             other byproducts. Suitable media for cell culture are well
therapeutic applications, the oligomers are utilized in a man            known in the art. The polypeptide can be isolated from cell
ner appropriate for nucleic acid therapy in general.                     culture medium, host cells, or both using techniques known in
                                                                    30   the art for purifying proteins, including ion-exchange chro
   In addition to use in therapy, the oligomers of the invention         matography, gel filtration chromatography, ultrafiltration,
may be used as diagnostic reagents to detect the presence or             electrophoresis, and immunoaffinity purification with anti
absence of the D1-1 DNA or RNA sequences to which they                   bodies specific for particular epitopes of the polypeptide. In a
specifically bind, such as for determining the level of expres           preferred embodiment, the D1-1 polypeptide is a fusion pro
sion of a gene of the invention or for determining whether a        35   tein containing a domain which facilitates its purification,
gene of the invention contains a genetic lesion.                         such as a D1-1-GST fusion protein, D1-1-intein fusion pro
   In another aspect of the invention, the Subject nucleic acid          tein, D1-1-cellulose binding domain fusion protein, D1-1-
is provided in an expression vector comprising a nucleotide              polyhistidine fusion protein etc.
sequence encoding a Subject D1-1 polypeptide and operably                   A nucleotide sequence encoding a D1-1 polypeptide can be
linked to at least one regulatory sequence. Regulatory              40   used to produce a recombinant form of the protein via micro
sequences are art-recognized and are selected to direct                  bial or eukaryotic cellular processes. Ligating the polynucle
expression of the D1-1 polypeptide. Accordingly, the term                otide sequence into a gene construct, Such as an expression
regulatory sequence includes promoters, enhancers and other              vector, and transforming or transfecting into hosts, either
expression control elements. Exemplary regulatory                        eukaryotic (yeast, avian, insector mammalian) or prokaryotic
sequences are described in Goeddel; Gene Expression Tech            45   (bacterial) cells, are standard procedures.
nology. Methods in Enzymology, Academic Press, San Diego,                   A recombinant D1-1 nucleic acid can be produced by ligat
Calif. (1990). For instance, any of a wide variety of expres             ing the cloned gene, or a portion thereof, into a vector Suitable
sion control sequences that control the expression of a DNA              for expression in either prokaryotic cells, eukaryotic cells, or
sequence when operatively linked to it may be used in these              both. Expression vehicles for production of a recombinant
vectors to express DNA sequences encoding a D1-1 polypep            50   D1-1 polypeptides include plasmids and other vectors. For
tide. Such useful expression control sequences, include, for             instance, suitable vectors for the expression of a D1-1
example, the early and late promoters of SV40, tet promoter,             polypeptide include plasmids of the types: pBR322-derived
adenovirus or cytomegalovirus immediate early promoter,                  plasmids, pFMBL-derived plasmids, pFX-derived plasmids,
the lac system, the trp system, the TAC or TRC system, T7                pBTac-derived plasmids and puC-derived plasmids for
promoter whose expression is directed by T7 RNA poly                55   expression in prokaryotic cells, such as E. coli.
merase, the major operator and promoter regions of phage                    The preferred mammalian expression vectors contain both
lambda, the control regions for fa coat protein, the promoter            prokaryotic sequences to facilitate the propagation of the
for 3-phosphoglycerate kinase or other glycolytic enzymes,               vector in bacteria, and one or more eukaryotic transcription
the promoters of acid phosphatase, e.g., Pho5, the promoters             units that are expressed in eukaryotic cells. The pcDNAI/
of the yeast C.-mating factors, the polyhedron promoter of the      60   amp, pcDNAI/neo, pRc/CMV, pSV2gpt, pSV2neo, pSV2
baculovirus system and other sequences known to control the              dhfr, pTk2, pRSVneo, pMSG, pSVT7, pko-neo and pHyg
expression of genes of prokaryotic or eukaryotic cells or their          derived vectors are examples of mammalian expression vec
viruses, and various combinations thereof. It should be under            tors suitable for transfection of eukaryotic cells. Some of
stood that the design of the expression vector may depend on             these vectors are modified with sequences from bacterial
such factors as the choice of the host cell to be transformed       65   plasmids, such as pBR322, to facilitate replication and drug
and/or the type of protein desired to be expressed. Moreover,            resistance selection in both prokaryotic and eukaryotic cells.
the vector's copy number, the ability to control that copy               Alternatively, derivatives of viruses such as the bovine pap
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 31 of 61


                                                    US 7,622,443 B2
                              21                                                                     22
illoma virus (BPV-1), or Epstein-Barr virus (pHEBo, pREP              Subsequently removed by treatment with enterokinase to pro
derived and p205) can be used for transient expression of             vide the purified D1-1 polypeptide (e.g., see Hochuli et al.,
proteins in eukaryotic cells. Examples of other viral (includ         (1987) J. Chromatography 4.11:177; and Janknecht et al.,
ing retroviral) expression systems can be found below in the          PNAS USA 88:8972).
description of gene therapy delivery systems. The various        5       Techniques for making fusion genes are well known.
methods employed in the preparation of the plasmids and               Essentially, the joining of various DNA fragments coding for
transformation of host organisms are well known in the art.           different polypeptide sequences is performed in accordance
For other suitable expression systems for both prokaryotic            with conventional techniques, employing blunt-ended or
and eukaryotic cells, as well as general recombinant proce            stagger-ended termini for ligation, restriction enzyme diges
dures, see Molecular Cloning A Laboratory Manual, 2nd Ed.,       10   tion to provide for appropriate termini, filling-in of cohesive
ed. by Sambrook, Fritsch and Maniatis (Cold Spring Harbor             ends as appropriate, alkaline phosphatase treatment to avoid
Laboratory Press, 1989) Chapters 16 and 17. In some                   undesirable joining, and enzymatic ligation. In another
instances, it may be desirable to express the recombinant             embodiment, the fusion gene can be synthesized by conven
D1-1 polypeptide by the use of a baculovirus expression               tional techniques including automated DNA synthesizers.
system. Examples of Such baculovirus expression systems          15   Alternatively, PCR amplification of gene fragments can be
include pVL-derived vectors (such as pVL 1392, pVL1393                carried out using anchor primers which give rise to comple
and pVL941), p AcOW-derived vectors (such as pacUW1),                 mentary overhangs between two consecutive gene fragments
and pBlueBac-derived vectors (such as the B-gal containing            which can Subsequently be annealed to generate a chimeric
pBlueBac III).                                                        gene sequence (see, for example, Current Protocols in
  It is well known in the art that a methionine at the N-ter          Molecular Biology, eds. Ausubel et al., John Wiley & Sons:
minal position can be enzymatically cleaved by the use of the         1992).
enzyme methionine aminopeptidase (MAP). MAP has been
cloned from E. coli (Ben-Bassat et al., (1987) J. Bacteriol.          4. Truncated Extracellular D1-1 Polypeptides
169:751–757) and Salmonella typhimurium and its in vitro                 Certain naturally occurring D1-1 proteins disclosed herein
activity has been demonstrated on recombinant proteins           25   are transmembrane proteins, with a portion of the protein
(Miller et al., (1987) PNAS USA 84:2718-1722). Therefore,             positioned outside the cell (the extracelluar portion) and a
removal of an N-terminal methionine, if desired, can be               portion of the protein positioned inside the cell (the intracel
achieved either in vivo by expressing Such recombinant                lular portion). Aspects of the present invention encompass
polypeptides in a host which produces MAP (e.g., E. coli or           polypeptides comprising truncated portions of D1-1 polypep
CM89 or S. cerevisiae), or in vitro by use of purified MAP       30   tides, including extracellular, intracellular or transmembrane
(e.g., procedure of Miller et al.).                                   portions.
   Alternatively, the coding sequences for the polypeptide can           In certain embodiments, the invention provides “truncated
be incorporated as a part of a fusion gene including a nucle          extracellular D1-1 polypeptides”. The term “truncated extra
otide sequence encoding a different polypeptide. This type of         cellular D1-1 polypeptide' is intended to refer to a polypep
expression system can be useful under conditions where it is     35   tide consisting of or comprising an amino acid sequence of an
desirable, e.g., to produce an immunogenic fragment of a              extracellular domain of a naturally occurring D1-1 polypep
D1-1 polypeptide. For example, the VP6 capsid protein of              tide, either including or excluding any signal sequence and
rotavirus can be used as an immunologic carrier protein for           sequence N-terminal to the signal sequence, or an amino acid
portions of polypeptide, either in the monomeric form or in           sequence that is at least 33 percent identical to an extracellular
the form of a viral particle. The nucleic acid sequences cor     40   domain of a naturally occurring D1-1 polypeptide, and
responding to the portion of the D1-1 polypeptide to which            optionally at least 60%, 70%, 80%, 85%, 90%. 95%, 98%,
antibodies are to be raised can be incorporated into a fusion         99% or 100% identical to the sequence of an extracellular
gene construct which includes coding sequences for a late             domain of a naturally occurring D1-1 polypeptide, as exem
vaccinia virus structural protein to produce a set of recombi         plified by SEQID Nos. 5, 11, 17 and 23. The term “truncated
nant viruses expressing fusion proteins comprising a portion     45   extracellular D1-1 polypeptide' accordingly encompasses
of the protein as part of the virion. The Hepatitis B surface         isolated extracellular portions of D1-1 polypeptides, variants
antigen can also be utilized in this role as well. Similarly,         thereof, fragments thereof and fusion proteins comprising
chimeric constructs coding for fusion proteins containing a           any of the preceding. The term “truncated extracellular D1-1
portion of a D1-1 polypeptide and the poliovirus capsid pro           polypeptide' is explicitly intended to exclude any full-length,
tein can be created to enhance immunogenicity (see, for          50   naturally occurring D1-1 polypeptide. In certain embodi
example, EP Publication NO: 0259149; and Evans et al.,                ments, a truncated extracellular D1-1 polypeptide will be
(1989) Nature 339:385; Huanget al., (1988).J. Virol. 62:3855:         devoid of any transmembrane domain, and may be referred to
and Schlienger et al., (1992) J. Virol. 66:2).                        as a “soluble D1-1 polypeptide'. In certain embodiments, a
   The Multiple Antigen Peptide system for peptide-based              truncated extracellular D1-1 polypeptide may include a natu
immunization can be utilized, wherein a desired portion of a     55   rally associated or engineered membrane domain.
D1-1 polypeptide is obtained directly from organo-chemical              In certain embodiments, truncated extracellular D1-1
synthesis of the peptide onto an oligomeric branching lysine          polypeptides comprise an extracellular portion of a naturally
core (see, for example, Posnett et al., (1988) JBC 263:1719           occuring D1-1 protein such as a sequence of any of SEQID
and Nardelli et al., (1992) J. Immunol. 148:914). Antigenic           Nos: 5, 11, 17 and 23. In certain embodiments, a truncated
determinants of a D1-1 polypeptide can also be expressed and     60   extracellular D1-1 polypeptide comprises an amino acid
presented by bacterial cells.                                         sequence that is at least 60%, 70%, 80%, 85%, 90%. 95%,
   In another embodiment, a fusion gene coding for a purifi           98% or 99% identical to an amino acid sequence of any of
cation leader sequence, such as a poly-(His)/enterokinase             SEQ ID Nos: 5, 11, 17 and 23. In certain embodiments, a
cleavage site sequence at the N-terminus of the desired por           truncated extracellular D1-1 polypeptide comprises at least
tion of the recombinant protein, can allow purification of the   65   30, 40 or 50 consecutive amino acids of an amino acid
expressed fusion protein by affinity chromatography using a           sequence of any of SEQID Nos: 5, 11, 17 and 23. Optionally,
Ni" metal resin. The purification leadersequence can then be          the truncated extracellular D1-1 polypeptide comprises the
         Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 32 of 61


                                                        US 7,622,443 B2
                                23                                                                      24
endogenous signal sequence, such as a sequence comprising                  further embodiments, this invention also pertains to a host cell
amino acids 1-131 of the SEQID NO:4, amino acids 1-126 of                  comprising truncated extracellular D1-1 polypeptides and
the SEQID NO:10, amino acids 1-160 of the SEQID NO:16,                     related derivatives. The host cell may be any prokaryotic or
or amino acids 1-110 of the SEQID NO:22. In one aspect of                  eukaryotic cell. For example, a polypeptide of the present
the invention, truncated extracellular D1-1 polypeptides              5    invention may be expressed in bacterial cells such as E. coli,
comprising the extracellular domains of D1-1 have angiogen                 insect cells (e.g., using a baculovirus expression system),
esis inhibitory activities. In addition, aspects of the invention          yeast, or mammalian cells. Other Suitable host cells are
also include variants of truncated extracellular D1-1 polypep              known to those skilled in the art. Accordingly, Some embodi
tides.                                                                     ments of the present invention further pertain to methods of
   Truncated extracellular D1-1 polypeptides may be pro               10   producing the truncated extracellular D1-1 polypeptides,
duced by removing the cytoplasmic tail and the transmem                    using methods described in Section 2 for D1-1 polypeptides.
brane region. Alternatively, the transmembrane domain may                  5. Antibodies
be inactivated by deletion, or by substitution of the normally
hydrophobic amino acid residues which comprise a trans                        Another aspect of the invention pertains to an antibody
membrane domain with hydrophilic ones. In either case, a              15   reactive with a D1-1 polypeptide, preferably antibodies that
substantially hydrophilic hydropathy profile is created which              are specifically reactive with D1-1 polypeptide. For example,
will reduce lipid affinity and improve aqueous solubility.                 by using immunogens derived from a D1-1 polypeptide, anti
Deletion of the transmembrane domain is preferred over sub                 protein/anti-peptide antisera or monoclonal antibodies can be
stitution with hydrophilic amino acid residues because it                  made by standard protocols (See, for example, Antibodies: A
avoids introducing potentially immunogenic epitopes.                       Laboratory Manual ed. by Harlow and Lane (Cold Spring
   Truncated extracellular D1-1 polypeptides may addition                  Harbor Press: 1988)). A mammal, such as a mouse, a hamster
ally include any number of well-known leader sequences at                  or rabbit can be immunized with an immunogenic form of the
the N-terminus. Such a sequence would allow the peptides to                peptide (e.g., a D1-1 polypeptide or an antigenic fragment
be expressed and targeted to the secretion pathway in a                    which is capable of eliciting an antibody response, or a fusion
eukaryotic system. See, e.g., Ernst et al., U.S. Pat. No. 5,082,      25   protein). Techniques for conferring immunogenicity on a pro
783 (1992). Alternatively, a native D1-1 signal sequence may               tein or peptide include conjugation to carriers or other tech
be used to effect extrusion from the cell.                                 niques well known in the art. An immunogenic portion of a
   The invention further encompasses fusion proteins com                   D1-1 polypeptide can be administered in the presence of
prising a truncated extracellular D1-1 polypeptide and a het               adjuvant. The progress of immunization can be monitored by
erologous protein. In certain embodiments, fusion proteins            30   detection of antibody titers in plasma or serum. Standard
comprising truncated extracellular D1-1 polypeptide and an                 ELISA or other immunoassays can be used with the immu
immunoglobulin element are provided. An exemplary immu                     nogen as antigen to assess the levels of antibodies. In a pre
noglobulin element is a constant region like the Fc domain of              ferred embodiment, the Subject antibodies are immunospe
a human IgGI heavy chain (Browning et al., J. Immunol. 154,                cific for antigenic determinants of a D1-1 polypeptide of a
pp. 33-46 (1995)). Soluble receptor-IgG fusion proteins are           35   mammal, e.g., antigenic determinants of a protein set forth in
common immunological reagents and methods for their con                    SEQ ID Nos: 4-6, 10-12, 16-18 and 22-24.
struction are known in the art (see e.g., U.S. Pat. No. 5.225,                In one embodiment, antibodies are specific for the D1-1
538). In a further embodiment, the fusion proteins comprise a              proteins as encoded by nucleic acid sequences as set forth in
truncated extracellular D1-1 polypeptide and a second heter                any of SEQID Nos: 1-3, 7-9, 13-15 and 19-21.
ologous polypeptide to increase the in Vivo stability of the          40      In one embodiment, antibodies of the invention are specific
fusion protein, or to modulate its biological activity or local            for the extracellular portion of the D1-1 protein, such as a
ization, or to facilitate purification of the fusion protein. Other        sequence at least 60%, 70%, 80%, 85%, 90%, 95%, 98%,
exemplary heterologous proteins that can be used to generate               99% or 100% identical to a sequence of any of SEQID Nos:
D1-1 soluble fusion proteins include, but not limited to, glu              5, 11, 17 and 23. In a set of exemplary embodiments, an
tathione-S-transferase (GST), an enzymatic activity Such as           45   antibody binds to an extracellular portion represented by
alkaline phosphatase (AP), or an epitope tag such as hema                  amino acids 1-131 of the SEQID NO:4, amino acids 1-126 of
glutinin (HA). The truncated extracellular D1-1 fusion pro                 the SEQID NO:10, amino acids 1-160 of the SEQID NO:16,
teins may be constructed as outlined in Section 2 for D1-1                 or amino acids 1-110 of the SEQ ID NO:24. In another
polypeptide.                                                               embodiment, antibodies of the invention are specific for the
   Optionally, stable plasma proteins—which typically have a          50   intracellular portion or the transmembrane portion of the
half-life greater than 20 hours in the circulation—are used to             D1-1 protein. In a further embodiment, antibodies of the
construct the receptor fusion proteins. Such plasma proteins               invention are specific for the truncated extracellular D1-1
include but are not limited to: immunoglobulins, serum albu                proteins and variants thereof, as described above in Section 4.
min, lipoproteins, apolipoproteins and transferrin. Sequences                 Following immunization of an animal with an antigenic
that can target the truncated extracellular D1-1 molecule to a        55   preparation of a D1-1 polypeptide, anti-D1-1 antisera can be
particular cell or tissue type may also be attached to the                 obtained and, if desired, polyclonal anti-D1-1 antibodies can
truncated extracellular D1-1 to create a specifically-localized            be isolated from the serum. To produce monoclonal antibod
truncated extracellular D1-1 protein that is a fusion protein.             ies, antibody-producing cells (lymphocytes) can be harvested
   An exemplary truncated extracellular D1-1 protein is a                  from an immunized animal and fused by Standard Somatic
D1-1 extracellular portion fused to the Fc portion of the             60   cell fusion procedures with immortalizing cells such as
mouse immunoglobulin, set forth in SEQ ID NO: 26 and                       myeloma cells to yield hybridoma cells. Such techniques are
encoded by the sequence of SEQ ID NO:25. An exemplary                      well known in the art, and include, for example, the hybri
human D1-1:Fc fusion is set forth in SEQ ID NO: 28 and                     doma technique (originally developed by Kohler and Mil
encoded by SEQID NO: 27.                                                   stein, (1975) Nature, 256: 495-497), the human B cell hybri
  In certain embodiments, the invention includes nucleic              65   doma technique (Kozbaret al., (1983) Immunology Today, 4:
acids encoding truncated extracellular D1-1 polypeptides                   72), and the EBV-hybridoma technique to produce human
comprising the extracellular portions of the D1-1 proteins. In             monoclonal antibodies (Cole et al., (1985) Monoclonal Anti
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 33 of 61


                                                       US 7,622,443 B2
                             25                                                                          26
bodies and Cancer Therapy, Alan R. Liss, Inc. pp. 77-96).                the desired antigens and cross-reacting polypeptides. In addi
Hybridoma cells can be screened immunochemically for pro                 tion, an antibody that is effective at selectively identifying an
duction of antibodies specifically reactive with a mammalian             antigen of interest in one type of biological sample (e.g. a
D1-1 polypeptide of the present invention and monoclonal                 stool sample) may not be as effective for selectively identi
antibodies isolated from a culture comprising Such hybri                 fying the same antigen in a different type of biological sample
doma cells.                                                              (e.g. a blood sample). Likewise, an antibody that is effective
   The term antibody as used herein is intended to include               at identifying an antigen of interestinapurified protein prepa
fragments thereof which are also specifically reactive with              ration that is devoid of other biological contaminants may not
one of the subject D1-1 polypeptides. Antibodies can be                  be as effective at identifying an antigen of interest in a crude
fragmented using conventional techniques and the fragments          10   biological sample, such as a blood or urine sample. Accord
screened for utility in the same manner as described above for           ingly, in preferred embodiments, the application provides
whole antibodies. For example, F(ab) fragments can be gen                antibodies that have demonstrated specificity for an antigen
erated by treating antibody with pepsin. The resulting F(ab).            of interest in a sample type that is likely to be the sample type
fragment can be treated to reduce disulfide bridges to produce           of choice for use of the antibody. In a particularly preferred
Fab fragments. The antibody of the present invention is fur         15   embodiment, the application provides antibodies that bind
therintended to include bispecific, single-chain, and chimeric           specifically to a D1-1 polypeptide in a protein preparation
and humanized molecules having affinity for a D1-1 polypep               from blood (optionally serum or plasma) from a patient that
tide conferred by at least one CDR region of the antibody. In            has a colon neoplasia or that bind specifically in a crude blood
preferred embodiments, the antibodies, the antibody further              sample (optionally a crude serum or plasma sample).
comprises a label attached thereto and able to be detected,                 One characteristic that influences the specificity of an anti
(e.g., the label can be a radioisotope, fluorescent compound,            body:antigen interaction is the affinity of the antibody for the
enzyme or enzyme co-factor).                                             antigen. Although the desired specificity may be reached with
   In certain preferred embodiments, an antibody of the                  a range of different affinities, generally preferred antibodies
invention is a monoclonal antibody, and in certain embodi                will have an affinity (a dissociation constant) of about 10.
ments the invention makes available methods for generating          25   107, 10, 10 or less.
novel antibodies. For example, a method for generating a                    In addition, the techniques used to screen antibodies in
monoclonal antibody that binds specifically to a D1-1                    order to identify a desirable antibody may influence the prop
polypeptide may comprise administering to a mouse an                     erties of the antibody obtained. For example, an antibody to
amount of an immunogenic composition comprising the                      be used for certain therapeutic purposes will preferably be
D1-1 polypeptide effective to stimulate a detectable immune         30   able to target a particular cell type. Accordingly, to obtain
response, obtaining antibody-producing cells (e.g. cells from            antibodies of this type, it may be desirable to screen for
the spleen) from the mouse and fusing the antibody-produc                antibodies that bind to cells that express the antigen of interest
ing cells with myeloma cells to obtain antibody-producing                (e.g. by fluorescence activated cell sorting). Likewise, if an
hybridomas, and testing the antibody-producing hybridomas                antibody is to be used for binding an antigen in Solution, it
to identify a hybridoma that produces a monocolonal anti            35   may be desirable to test solution binding. A variety of differ
body that binds specifically to the D1-1 polypeptide. Once               ent techniques are available for testing antibody:antigen
obtained, a hybridoma can be propagated in a cell culture,               interactions to identify particularly desirable antibodies.
optionally in culture conditions where the hybridoma-derived             Such techniques include ELISAS, Surface plasmon resonance
cells produce the monoclonal antibody that binds specifically            binding assays (e.g. the Biacore binding assay, Bia-core AB,
to the D1-1 polypeptide. The monoclonal antibody may be             40   Uppsala, Sweden), sandwich assays (e.g. the paramagnetic
purified from the cell culture.                                          bead system of IGEN International, Inc., Gaithersburg, Md.).
   Anti-D1-1 antibodies can be used, e.g., to detect D1-1                western blots, immunoprecipitation assays and immunohis
polypeptides in biological samples and/or to monitor D1-1                tochemistry.
polypeptide levels in an individual, for determining whether                Another application of anti-D1-1 antibodies of the present
or not said individual is inflicted with an angiogenesis asso       45
                                                                         invention is in the immunological Screening of cDNA librar
ciated disease, or providing prognosis for Such individuals              ies constructed in expression vectors such as gt11, gt18-23.
inflicted with angiogenesis associated disease, or allowing              ZAP and ORF8. Messenger libraries of this type, having
determination of the efficacy of a given treatment regimen for           coding sequences inserted in the correct reading frame and
such individuals. The level of D1-1 polypeptide may be mea               orientation, can produce fusion proteins. For instance, gt11
Sured in a variety of sample types such as, for example, in         50
                                                                         will produce fusion proteins whose amino termini consist of
cells, stools, and/or in bodily fluid, such as in whole blood             B-galactosidase amino acid sequences and whose carboxy
samples, blood serum, blood plasma and urine. The adjective              termini consist of a foreign polypeptide. Antigenic epitopes
“specifically reactive with as used in reference to an anti              of a D1-1 polypeptide, e.g., other orthologs of a particular
body is intended to mean, as is generally understood in the art,         protein or other paralogs from the same species, can then be
that the antibody is sufficiently selective between the antigen     55
                                                                         detected with antibodies, as, for example, reacting nitrocel
of interest (e.g. a D1-1 polypeptide) and other antigens that            lulose filters lifted from infected plates with the appropriate
are not of interest that the antibody is useful for, at minimum,         anti-D1-1 antibodies. Positive phage detected by this assay
detecting the presence of the antigen of interest in a particular        can then be isolated from the infected plate. Thus, the pres
type of biological sample. In certain methods employing the              ence of D1-1 homologs can be detected and cloned from other
antibody, a higher degree of specificity in binding may be          60
                                                                         animals, as can alternate isoforms (including splice variants)
desirable. For example, an antibody for use in detecting a low           from humans.
abundance protein of interest in the presence of one or more
very high abundance protein that are not of interest may                 6. Transgenic Animals
perform better if it has a higher degree of selectivity between             Another aspect of the invention features transgenic non
the antigen of interest and other cross-reactants. Monoclonal       65   human animals which express a heterologous D1-1 gene,
antibodies generally have a greater tendency (as compared to             preferentially a human D1-1 gene. In another aspect the
polyclonal antibodies) to discriminate effectively between               invention features transgenic non-human animals which have
         Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 34 of 61


                                                        US 7,622,443 B2
                               27                                                                          28
had one or both copies of the endogenous D1-1 genes dis                    the transgene. For example, the endogenous D1-1 gene pro
rupted in at least one of the tissue or cell-types of the animal.          moter or a portion thereof can be replaced with another pro
In one embodiment, the transgenic non-human animals is a                   moter and/or enhancer, e.g., a CMV or a Moloney murine
mammal such as a mouse, rat, rabbit, goat, sheep, dog, cat,                leukemia virus (MLV) promoter and/or enhancer.
cow, or non-human primate. In certain embodiments. Such a                     Transgenic animals containing an inducible D1-1 trans
transgenic animal may display a phenotype associated with                  gene can be generated using inducible regulatory elements
inadequate or excessive angiogenesis, and may therefore                    (e.g. metallothionein promoter), which are well-known in the
serve as a useful animal model to study the progression of                 art. D1-1 transgene expression can then be initiated in these
diseases caused by Such inadequate or excessive angiogen                   animals by administering to the animal a compound which
esis.                                                                 10   induces gene expression (e.g. heavy metals). Another pre
   The term “transgene' is used herein to describe genetic                 ferred inducible system comprises a tetracycline-inducible
material that has been or is about to be artificially inserted into        transcriptional activator (U.S. Pat. No. 5,654,168 issued Aug.
the genome of a mammalian cell, particularly a mammalian                   5, 1997 to Bujard and Gossen and U.S. Pat. No. 5,650.298
cell of a living animal. The transgene is used to transform a              issued Jul. 22, 1997 to Bujard et al.).
cell, meaning that a permanent or transient genetic change,           15      The present invention provides for transgenic animals that
preferably a permanent genetic change, is induced in a cell                carry the transgene in all their cells, as well as animals that
following incorporation of exogenous DNA. A permanent                      carry the transgene in some, but not all cells, i.e., mosaic
genetic change is generally achieved by introduction of the                animals. The transgene can be integrated as a single transgene
DNA into the genome of the cell. Vectors for stable integra                or in tandem, e.g., head to head tandems, or head to tail or tail
tion include plasmids, retroviruses and other animal viruses,              to tail or as multiple copies.
YACs, and the like. Of interest are transgenic mammals, e.g.                  The Successful expression of the transgene can be detected
cows, pigs, goats, horses, etc., and particularly rodents, e.g.            by any of several means well known to those skilled in the art.
rats, mice, etc. Preferably, the transgenic-animals are mice.              Non-limiting examples include Northern blot, in situ hybrid
   Transgenic animals comprise an exogenous nucleic acid                   ization of mRNA analysis, Western blot analysis, immuno
sequence present as an extrachromosomal element or stably             25   histochemistry, and FACS analysis of protein expression.
integrated in all or a portion of its cells, especially in germ               In a further aspect, the invention features non-human ani
cells. Unless otherwise indicated, it will be assumed that a               mal cells containing a D1-1 transgene, preferentially a human
transgenic animal comprises stable changes to the germline                 D1-1 transgene. For example, the animal cell (e.g. Somatic
sequence. During the initial construction of the animal, “chi              cell or germ cell (i.e. egg or sperm)) can be obtained from the
meras' or "chimeric animals' are generated, in which only a           30   transgenic animal. Transgenic Somatic cells or cell lines can
Subset of cells have the altered genome. Chimeras are prima                be used, for example, in drug screening assays. Transgenic
rily used for breeding purposes in order to generate the                   germ cells, on the other hand, can be used in generating
desired transgenic animal. Animals having a heterozygous                   transgenic progeny, as described below.
alteration are generated by breeding of chimeras. Male and                    Although not necessary to the operability of the invention,
female heterozygotes are typically bred to generate homozy            35   the transgenic animals described herein may comprise alter
gous animals.                                                              ations to endogenous genes in addition to, or alternatively, to
   The exogenous gene is usually either from a different spe               the genetic alterations described above. For example, the host
cies than the animal host, or is otherwise altered in its coding           animals may be either “knockouts' and/or “knockins' for a
or non-coding sequence. The introduced gene may be a wild                  target gene(s) as is consistent with the goals of the invention
type gene, naturally occurring polymorphism, or a geneti              40   (e.g., the host animals endogenous D1-1 may be “knocked
cally manipulated sequence, for example having deletions,                  out'). Knockouts have a partial or complete loss of function in
Substitutions or insertions in the coding or non-coding                    one or both alleles of an endogenous gene of interest. Knock
regions. Where the introduced gene is a coding sequence, it is             ins have an introduced transgene with altered genetic
usually operably linked to a promoter, which may be consti                 sequence and/or function from the endogenous gene. The two
tutive or inducible, and other regulatory sequences required          45   may be combined, for example, such that the naturally occur
for expression in the host animal. By “operably linked' is                 ring gene is disabled, and an altered form introduced. For
meant that a DNA sequence and a regulatory sequence(s) are                 example, it may be desirable to knockout the host animals
connected in Such a way as to permit gene expression when                  endogenous D1-1 gene, while introducing an exogenous
the appropriate molecules, e.g. transcriptional activator pro              D1-1 gene (e.g., a human D1-1 gene).
teins, are bound to the regulatory sequence(s).                       50      In a knockout, preferably the target gene expression is
   In one aspect of the invention, a D1-1 transgene can encode             undetectable or insignificant. For example, a knock-out of a
the wild-type form of the protein, homologs thereof, as well               D1-1 gene means that function of the D1-1 has been substan
as antisense constructs. A D1-1 transgene can also encode a                tially decreased so that expression is not detectable or only
soluble form of D1-1 that has angiogenesis inhibitory activ                present at insignificant levels. This may be achieved by a
ity.                                                                  55   variety of mechanisms, including introduction of a disruption
   It may be desirable to express the heterologous D1-1 trans              of the coding sequence, e.g. insertion of one or more stop
gene conditionally such that either the timing or the level of             codons, insertion of a DNA fragment, etc., deletion of coding
D1-1 gene expression can be regulated. Such conditional                    sequence, Substitution of stop codons for coding sequence,
expression can be provided using prokaryotic promoter                      etc. In some cases the exogenous transgene sequences are
sequences which require prokaryotic proteins to be simulta            60   ultimately deleted from the genome, leaving a net change to
neous expressed in order to facilitate expression of the D1-1              the native sequence. Different approaches may be used to
transgene. Exemplary promoters and the corresponding                       achieve the "knock-out'. A chromosomal deletion of all or
trans-activating prokaryotic proteins are given in U.S. Pat.               part of the native gene may be induced, including deletions of
No. 4,833,080.                                                             the non-coding regions, particularly the promoter region, 3'
   Moreover, transgenic animals exhibiting tissue specific            65   regulatory sequences, enhancers, or deletions of gene that
expression can be generated, for example, by inserting a                   activate expression of APP genes. A functional knock-out
tissue specific regulatory element, such as an enhancer, into              may also be achieved by the introduction of an anti-sense
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 35 of 61


                                                    US 7,622,443 B2
                           29                                                                      30
construct that blocks expression of the native genes (for          e.g., by modifying their structure to increase their stability
example, see Li and Cohen (1996) Cell 85:319-329).                 and/or activity and/or toxicity.
"Knock-outs' also include conditional knock-outs, for                 The transgenic animals of the present invention may dis
example where alteration of the target gene occurs upon play angiogenesis related phenotypes, such as inadequate
exposure of the animal to a Substance that promotes target 5 angiogenesis or excessive angiogenesis, depending on differ
gene alteration, introduction of an enzyme that promotes ent alleles generated. For example, transgenic animals
recombination at the target gene site (e.g. Cre in the Cre-lox expressing a truncated extracellular D1-1 with angiogenesis
system), or other method for directing the target gene alter inhibitory activity may have inadequate angiogenesis. As a
ation postnatally.                                                 result, the transgenic animals may have slow wound healing,
   A “knockin' of a target gene means an alteration in a host 10 inadequate vascularization of the uterine endometrium and
cell genome that results in altered expression or function of a associated infertility and other related symptoms. Accord
native target gene. Increased (including ectopic) or decreased ingly, such transgenic animals can be used in in vivo assays to
expression may be achieved by introduction of an additional identify angiogenic therapeutics.
copy of the target gene, or by operatively inserting a regula          In an exemplary embodiment, the assay comprises admin
tory sequence that provides for enhanced expression of an 15 istering a test compound to a transgenic animal of the inven
endogenous copy of the target gene. These changes may be tion, and comparing a phenotypic change in angiogenesis in
constitutive or conditional, i.e. dependent on the presence of the animal relative to a transgenic animal which has not
an activator or represser. The use of knockin technology may received the test compound.
be combined with production of exogenous sequences to 7. Screening Assays
produce the transgenic animals of the invention.                       Identification of role of D1-1 in angiogenesis allows for
   DNA constructs for random integration need not include designing and Screening for new angiogenesis modulating
regions of homology to mediate recombination. Where agents. In one aspect, the isolation of D1-1 facilitates rational
homologous recombination is desired, the DNA constructs design of D1-1 agonists and antagonists based on the struc
will comprise at least a portion of the target gene with the 25 tural features of D1-1 protein, which can be determined using
desired genetic modification, and will include regions of X-ray crystallography, neuron diffraction, nuclear magnetic
homology to the target locus. Conveniently, markers for posi resonance spectrometry, and other techniques.
tive and negative selection are included. Methods for gener            In addition, the present invention provides assays for iden
ating cells having targeted gene modifications through tifying              therapeutic agents that modulate angiogenesis. In cer
homologous recombination are known in the art. For various 30 tain embodiments, the therapeutic agents either interfere with
techniques for transfecting mammaliancells, see Keown etal. or promote D1-1 function. In other embodiments, the thera
(1990) Methods in Enzymology 185:527-537.                          peutic agents interfere with the interaction between D1-1 and
   For embryonic stem (ES) cells, an ES cell line may be a D1-1 associated polypeptide. In another embodiment, the
employed, or embryonic cells may be obtained freshly from a therapeutic agents alter the expression level of endogenous
host, e.g. mouse, rat, guinea pig, etc. Such cells are grown on 35 D1-1 expression, by either increasing or decreasing D1-1
an appropriate fibroblast-feeder layer or grown in the pres expression. In a further embodiment, the present invention
ence of appropriate growth factors, such as leukemia inhibit provides assays for identifying therapeutic agents which
ing factor (LIF). When ES cells have been transformed, they either interfere with or promote the angiogenesis inhibitory
may be used to produce transgenic animals. After transfor activity of a truncated extracellular D1-1 polypeptide. In
mation, the cells are plated onto a feeder layer in an appro 40 another embodiment, the assay detects agents which modu
priate medium. Cells containing the construct may be late the intrinsic biological activity of a D1-1 polypeptide or
detected by employing a selective medium. After sufficient D1-1 complex. Such as its angiogenesis modulating activity,
time for colonies to grow, they are picked and analyzed for the binding to other cellular components, cellular compartmen
occurrence of homologous recombination or integration of talization, and the like.
the construct. Those colonies that are positive may then be 45 Certain embodiments of the invention relate to assays for
used for embryo manipulation and blastocyst injection. Blas identifying agents that bind to a D1-1 polypeptide. Given that
tocysts are obtained from 4 to 6 week old superovulated the D1-1 proteins are type I transmembrane proteins, agents
females. The ES cells are trypsinized, and the modified cells that bind to D1-1 proteins may include their natural ligands,
are injected into the blastocoel of the blastocyst. After injec downstream signaling molecules, other endogenous polypep
tion, the blastocysts are returned to each uterine horn of 50 tides as well as artificial compounds. In one embodiment, an
pseudopregnant females. Females are then allowed to go to assay detects agents which inhibit interaction of one or more
term and the resulting litters screened for mutant cells having subject D1-1 polypeptides with a D1-1 associated protein. A
the construct. By providing for a different phenotype of the wide variety of assays may be used for this purpose, including
blastocyst and the ES cells, chimeric progeny can be readily labeled in vitro protein-protein binding assays, electro
detected.                                                       55 phoretic mobility shift assays, interaction trap assay, immu
   The chimeric animals are screened for the presence of the noassays for protein binding, and the like.
modified gene and males and females having the modification           Given the role of D1-1 in modulating angiogenesis, the
are mated to produce homozygous progeny. If the gene alter agents that bind to D1-1 as well as the agents that interfere
ations cause lethality at Some point in development, tissues or with D1-1 binding to D1-1 associated proteins may be able to
organs can be maintained as allogeneic or congenic grafts or 60 modulate angiogenesis. Accordingly, one aspect of the inven
transplants, or in in vitro culture.                               tion provides a method for assessing the ability of an agent to
   In certain embodiments, the invention further provides modulate angiogenesis, comprising: 1) combining: a first
methods for identifying (screening) or for determining the polypeptide including at least a portion of a D1-1 polypep
safety and/or efficacy of therapeutics, i.e. compounds which tide, a second polypeptide including at least a portion of a
are useful for treating and/or preventing the development of 65 D1-1 associated protein that interacts with the first polypep
angiogenesis associated diseases. In addition, the assays are tide, and an agent, under conditions wherein the first polypep
useful for further improving known therapeutic compounds, tide interacts with the second polypeptide in the absence of
           Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 36 of 61


                                                      US 7,622,443 B2
                              31                                                                         32
said agent, 2) determining if said agent interferes with the            meant that the proteins utilized in the reconstituted mixture
interaction, and 3) for an agent that interferes with the inter         have been previously separated from other cellular or viral
action, further assessing its ability to interfere with D1-1            proteins. For instance, in contrast to cell lysates, the proteins
angiogenesis modulating activity in an angiogenesis assay.              involved in D1-1 complex formation are present in the mix
  Other embodiments of the invention include methods for                ture to at least 50% purity relative to all other proteins in the
assessing the ability of an agent to modulate angiogenesis              mixture, and more preferably are present at 90-95% purity. In
comprising 1) combining a polypeptide including at least a              certain embodiments of the subject method, the reconstituted
portion of D1-1 and an agent under a condition wherein the              protein mixture is derived by mixing highly purified proteins
D1-1 polypeptide modulate angiogenesis in an angiogenesis               such that the reconstituted mixture substantially lacks other
assay in the absence of the agent, and 2) determining if the       10   proteins (such as of cellular or viral origin) which might
agent interferes with or promotes the D1-1 modulation of                interfere with or otherwise alter the ability to measure D1-1
angiogenesis.                                                           complex assembly and/or disassembly.
   Bioassays for angiogenesis inhibitory activity include the              Assaying D1-1 complexes, in the presence and absence of
chick chorioallantoic membrane (CAM) assay, the mouse                   a candidate agent, can be accomplished in any vessel Suitable
corneal assay, and assay for effect of administering isolated or   15
                                                                        for containing the reactants. Examples include microtitre
synthesized proteins on implanted tumors. The CAM assay is              plates, test tubes, and micro-centrifuge tubes. In a screening
described by O'Reilly, et al. in Angiogenic Regulation of               assay, the effect of a test agent may be assessed by, for
Metastatic Growth' Cell, vol. 79 (2), Oct. 1, 1994, pp. 315             example, assessing the effect of the test agent on kinetics,
328. Briefly, 3 day old chicken embryos with intact yolks are           steady-state and/or endpoint of the reaction.
separated from the egg and placed in a petri dish. After 3 days
of incubation, a methylcellulose disc containing the protein to            In one embodiment of the present invention, drug screen
be tested is applied to the CAM of individual embryos. After            ing assays can be generated which detect inhibitory agents on
48 hours of incubation, the embryos and CAMs are observed               the basis of their ability to interfere with assembly or stability
to determine whether endothelial growth has been inhibited.             of the D1-1 complex. In an exemplary binding assay, the
The mouse corneal assay involves implanting a growth fac           25   compound of interest is contacted with a mixture comprising
tor-containing pellet, along with another pellet containing the         a D1-1 polypeptide and at least one interacting polypeptide.
suspected endothelial growth inhibitor, in the cornea of a              Detection and quantification of D1-1 complexes provides a
mouse and observing the pattern of capillaries that are elabo           means for determining the compound's efficacy at inhibiting
rated in the cornea.                                                    (or potentiating) interaction between the two polypeptides.
   A variety of assay formats will suffice and, in light of the    30   The efficacy of the compound can be assessed by generating
present disclosure, those not expressly described herein will           dose response curves from data obtained using various con
nevertheless be comprehended by one of ordinary skill in the            centrations of the test compound. Moreover, a control assay
art. Assay formats which approximate Such conditions as                 can also be performed to provide a baseline for comparison.
formation of protein complexes, enzymatic activity, may be              In the control assay, the formation of complexes is quantitated
generated in many different forms, and include assays based        35   in the absence of the test compound.
on cell-free systems, e.g. purified proteins or cell lysates, as           Complex formation between the D1-1 polypeptides and a
well as cell-based assays which utilize intact cells. Simple            substrate polypeptide may be detected by a variety of tech
binding assays can also be used to detect agents which bind to          niques. For instance, modulation in the formation of com
D1-1. Such binding assays may also identify agents that act             plexes can be quantitated using, for example, detectably
by disrupting the interaction between a D1-1 polypeptide and       40   labeled proteins (e.g. radiolabeled, fluorescently labeled, or
a D1-1 interacting protein. Agents to be tested can be pro              enzymatically labeled), by immunoassay, or by chromato
duced, for example, by bacteria, yeast or other organisms (e.g.         graphic detection. Surface plasmon resonance systems, such
natural products), produced chemically (e.g. Small mol                  as those available from Biacore International AB (Uppsala,
ecules, including peptidomimetics), or produced recombi                 Sweden), may also be used to detect protein-protein interac
nantly. In a preferred embodiment, the test agent is a small       45   tion
organic molecule, e.g., other than a peptide or oligonucle                Often, it will be desirable to immobilize one of the
otide, having a molecular weight of less than about 2,000               polypeptides to facilitate separation of complexes from
daltons.                                                                uncomplexed forms of one of the proteins, as well as to
   In many drug screening programs which test libraries of              accommodate automation of the assay. In an illustrative
compounds and natural extracts, high throughput assays are         50   embodiment, a fusion protein can be provided which adds a
desirable in order to maximize the number of compounds                  domain that permits the protein to be bound to an insoluble
Surveyed in a given period of time. Assays of the present               matrix. For example, GST-D1-1 fusion proteins can be
invention which are performed in cell-free systems, such as             adsorbed ontoglutathione Sepharose beads (Sigma Chemical,
may be developed with purified or semi-purified proteins or             St. Louis, Mo.) or glutathione derivatized microtitre plates,
with lysates, are often preferred as “primary' screens in that     55   which are then combined with a potential interacting protein,
they can be generated to permit rapid development and rela              e.g. an 35S-labeled polypeptide, and the test compound and
tively easy detection of an alteration in a molecular target            incubated under conditions conducive to complex formation.
which is mediated by a test compound. Moreover, the effects             Following incubation, the beads are washed to remove any
of cellular toxicity and/or bioavailability of the test com             unbound interacting protein, and the matrix bead-bound
pound can be generally ignored in the in vitro system, the         60   radiolabel determined directly (e.g. beads placed in scintil
assay instead being focused primarily on the effect of the drug         lant), or in the Supernatant after the complexes are dissoci
on the molecular target as may be manifest in an alteration of          ated, e.g. when microtitre plate is used. Alternatively, after
binding affinity with other proteins or changes in enzymatic            washing away unbound protein, the complexes can be disso
properties of the molecular target.                                     ciated from the matrix, separated by SDS-PAGE gel, and the
   In preferred in vitro embodiments of the present assay, a       65   level of interacting polypeptide found in the matrix-bound
reconstituted D1-1 complex comprises a reconstituted mix                fraction quantitated from the gel using standard electro
ture of at least semi-purified proteins. By semi-purified, it is        phoretic techniques.
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 37 of 61


                                                       US 7,622,443 B2
                                33                                                                     34
   In a further embodiment, agents that bind to a D1-1 may be            fested as a reduction in the intensity of the fluorescent signal
identified by using an immobilized D1-1 (e.g. a D1-1 bound               from the donor, reduction in the lifetime of its excited state,
to a Substrate). In an illustrative embodiment, a fusion protein         and/or re-emission of fluorescent light at the longer wave
can be provided which adds a domain that permits the protein             lengths (lower energies) characteristic of the acceptor. When
to be bound to an insoluble matrix. For example, GST-D1-1           5    the fluorescent proteins physically separate, FRET effects are
fusion proteins can be adsorbed onto glutathione Sepharose               diminished or eliminated. (U.S. Pat. No. 5,981,200).
beads (Sigma Chemical, St. Louis, Mo.) or glutathione                       In a further embodiment, transcript levels may be mea
derivatized microtitre plates, which are then combined with a            sured in cells having higher or lower levels of D1-1 activity in
potential labeled binding agent and incubated under condi                order to identify genes that are regulated by D1-1. Promoter
tions conducive to binding. Following incubation, the beads         10
                                                                         regions for Such genes (or larger portions of Such genes) may
are washed to remove any unbound agent, and the matrix                   be operatively linked to a reporter gene and used in a reporter
bead-bound label determined directly, or in the supernatant              gene-based assay to detect agents that enhance or diminish
after the bound agent is dissociated. A D1-1:Fc fusion may be            D1-1-regulated gene expression. Transcript levels may be
immobilized by binding to an Fc-affinity column, Such as a               determined in any way known in the art, such as, for example,
protein A column.                                                   15
                                                                         Northern blotting, RT-PCR, microarray, etc. Increased D1-1
   In yet another embodiment, the D1-1 polypeptide and                   activity may be achieved, for example, by introducing a
potential interacting polypeptide can be used to generate an             strong D1-1 expression vector. Decreased D1-1 activity may
interaction trap assay (see also, U.S. Pat. No. 5.283.317;               be achieved, for example, by RNAi, antisense, ribozyme,
Zervos et al. (1993) Cell 72:223-232; Madura et al. (1993) J             gene knockout, etc.
Biol Chem 268: 12046-12054: Bartel et al. (1993) Biotech                    In general, where the screening assay is a binding assay
niques 14:920-924; and Iwabuchi et al. (1993) Oncogene                   (whether protein-protein binding, agent-protein binding,
8:1693-1696), for subsequently detecting agents which dis
rupt binding of the proteins to one and other.                           etc.), one or more of the molecules may be joined to a label,
   One aspect of the present invention provides reconstituted            where the label can directly or indirectly provide a detectable
protein preparations including a D1-1 polypeptide and one or        25   signal. Various labels include radioisotopes, fluorescers,
more interacting polypeptides.                                           chemiluminescers, enzymes, specific binding molecules, par
   In still further embodiments of the present assay, the D1-1           ticles, e.g. magnetic particles, and the like. Specific binding
complex is generated in whole cells, taking advantage of cell            molecules include pairs, such as biotin and streptavidin,
culture techniques to Support the Subject assay. For example,            digoxin and antidigoxin etc. For the specific binding mem
as described below, the D1-1 complex can be constituted in a        30   bers, the complementary member would normally be labeled
eukaryotic cell culture system, including mammalian and                  with a molecule that provides for detection, in accordance
yeast cells. Advantages to generating the subject assay in an            with known procedures.
intact cell include the ability to detect inhibitors which are              A variety of other reagents may be included in the screen
functional in an environment more closely approximating                  ing assay. These include reagents like salts, neutral proteins,
that which therapeutic use of the inhibitor would require,          35   e.g. albumin, detergents, etc that are used to facilitate optimal
including the ability of the agent to gain entry into the cell.          protein-protein binding and/or reduce nonspecific or back
Furthermore, certain of the in vivo embodiments of the assay,            ground interactions. Reagents that improve the efficiency of
Such as examples given below, are amenable to high through               the assay, Such as protease inhibitors, nuclease inhibitors,
put analysis of candidate agents.                                        anti-microbial agents, etc. may be used. The mixture of com
   The components of the D1-1 complex can be endogenous             40   ponents are added in any order that provides for the requisite
to the cell selected to support the assay. Alternatively, Some or        binding. Incubations are performed at any suitable tempera
all of the components can be derived from exogenous sources.             ture, typically between 4° and 40°C. Incubation periods are
For instance, fusion proteins can be introduced into the cell by         selected for optimum activity, but may also be optimized to
recombinant techniques (such as through the use of an expres             facilitate rapid high-throughput Screening.
sion vector), as well as by microinjecting the fusion protein       45      It is to be understood that the screening assays discussed
itself or mRNA encoding the fusion protein.                              above are applicable to identify therapeutic agents related to
   In many embodiments, a cell is manipulated after incuba               truncated extracellular D1-1 polypeptides and derivatives
tion with a candidate agent and assayed for a D1-1 activity. In          thereof. An exemplary derivative of truncated extracellular
certain embodiments a D1-1 activity is represented by angio              D1-1 polypeptides is a fusion protein containing truncated
genesis modulating activity. In certain embodiments, D1-1           50   extracellular D1-1 polypeptide. Given the role of truncated
activities may also include, without limitation, complex for             extracellular D1-1 polypeptides in angiogenesis, composi
mation between D1-1 and its associated proteins. D1-1 com                tions that perturb the formation or stability of the protein
plex formation may be assessed by immunoprecipitation and                protein interactions between truncated extracellular D1-1
analysis of co-immunoprecipiated proteins or affinity purifi             polypeptides and the proteins that they interact with, Such as
cation and analysis of co-purified proteins. Fluorescence           55   D1-1-APs, are candidate pharmaceuticals for the treatment of
Resonance Energy Transfer (FRET)-based assays may also                   angiogenesis associated diseases.
be used to determine complex formation. Fluorescent mol
ecules having the proper emission and excitation spectra that            8. Methods and Compositions for Modulating Angiogenesis
are brought into close proximity with one another can exhibit               Generally, there are two types of angiogenesis associated
FRET. The fluorescent molecules are chosen such that the            60   diseases: those involve excess angiogenesis and those involve
emission spectrum of one of the molecules (the donor mol                 inadequate angiogenesis. Thus, methods and compositions
ecule) overlaps with the excitation spectrum of the other                for stimulating angiogenesis, as well as methods and compo
molecule (the acceptor molecule). The donor molecule is                  sitions for inhibiting angiogenesis are both desirable. In cer
excited by light of appropriate intensity within the donors              tain aspects, the invention provides methods and composi
excitation spectrum. The donor then emits the absorbed              65   tions for modulating angiogenesis. In a preferred
energy as fluorescent light. The fluorescentenergy it produces           embodiment, the invention provides methods and composi
is quenched by the acceptor molecule. FRET can be mani                   tions for treating angiogenesis associated diseases.
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 38 of 61


                                                      US 7,622,443 B2
                              35                                                                       36
   In certain embodiments, the invention provides methods of               Gene transfer methods for gene therapy fall into three
modulating angiogenesis by administering Substantially puri             broad categories-physical (e.g., electroporation, direct gene
fied D1-1, or D1-1 agonists or antagonists, or D1-1 binding             transfer and particle bombardment), chemical (lipid-based
agents, or D1-1 antisera or antisera directed against D1-1              carriers, or other non-viral vectors) and biological (virus
antisera to a patient. Additional methods include administra            derived vector and receptor uptake). For example, non-viral
tion of D1-1, D1-1 fragments, D1-1 antisera, or D1-1 receptor           vectors may be used which include liposomes coated with
agonists and antagonists linked to cytotoxic agents. It is to be        DNA. Such liposome/DNA complexes may be directly
understood that the D1-1 can be animal or human in origin.              injected intravenously into the patient. It is believed that the
   The present invention further includes methods of modu               liposome/DNA complexes are concentrated in the liver where
lating angiogenesis by altering (including increasing or           10   they deliver the DNA to macrophages and Kupffer cells.
decreasing) the production and/or activity of D1-1. Exem                These cells are long lived and thus provide long term expres
plary methods for inhibiting the production of D1-1 include:            sion of the delivered DNA. Additionally, vectors or the
decreasing D1-1 level by administrating D1-1 inhibitory                 “naked DNA of the gene may be directly injected into the
nucleic acids such as RNAi constructs, antisense oligonucle             desired organ, tissue or tumor for targeted delivery of the
otides, ribozyme, and DNA enzymes.                                 15   therapeutic DNA.
   Another method of modulating angiogenesis is by block                   Gene therapy methodologies can also be described by
ing the action of excess endogenous D1-1. This can be done              delivery site. Fundamental ways to deliver genes include ex
by passively immunizing a human or animal with antibodies               Vivo gene transfer, in vivo gene transfer, and in vitrogene
specific for the undesired D1-1 in the system. This provides a          transfer. In ex vivo gene transfer, cells are taken from the
useful tool to examine the effects of D1-1 removal on meta              patient and grown in cell culture. The DNA is transfected into
static processes. The Fab fragment of D1-1 antibodies con               the cells, the transfected cells are expanded in number and
tains the binding site for D1-1. This fragment is isolated from         then reimplanted in the patient. In in vitrogene transfer, the
D1-1 antibodies using techniques known to those skilled in              transformed cells are cells growing in culture. Such as tissue
the art. The Fab fragments of D1-1 antisera are used as anti            culture cells, and not particular cells from a particular patient.
gens to generate production of anti-Fab fragment serum. Infu       25   These “laboratory cells' are transfected, the transfected cells
sion of this antiserum against the Fab fragments of D1-1                are selected and expanded for either implantation into a
prevents D1-1 from binding to D1-1 antibodies. Therapeutic              patient or for other uses.
benefit is obtained by neutralizing endogenous anti-D1-1                   In vivo genetransfer involves introducing the DNA into the
antibodies by blocking the binding of D1-1 to the Fab frag              cells of the patient when the cells are within the patient.
ments of anti-D1-1. The net effect of this treatment is to         30   Methods include using virally mediated gene transfer using a
facilitate the ability of endogenous circulating D1-1 to reach          noninfectious virus to deliver the gene in the patient or inject
target cells.                                                           ing naked DNA into a site in the patient and the DNA is taken
   It is to be understood that among the angiogenesis modu              up by a percentage of cells in which the gene product protein
lating agents of the present invention, those that can stimulate        is expressed. Additionally, the other methods described
angiogenesis will be useful in treating diseases involving         35   herein, such as use of a “gene gun, may be used for in vitro
inadequate angiogenesis, whereas those that can inhibit                 insertion of endothelial cell proliferation inhibitor DNA or
angiogenesis will be useful in treating diseases involving              inhibitor regulatory sequences.
excess angiogenesis.                                                       Chemical methods of gene therapy may involve a lipid
                                                                        based compound, not necessarily a liposome, to ferry the
   In a further aspect, the invention includes methods of treat    40   DNA across the cell membrane. Lipofectins or cytofectins,
ing or preventing angiogenesis associated diseases by admin             lipid-based positive ions that bind to negatively charged
istrating to a Subject in need of Substantially purified trun           DNA, make a complex that can cross the cell membrane and
cated extracellular D1-1 polypeptides with angiogenesis                 provide the DNA into the interior of the cell. Another chemi
inhibitory activities. The invention further includes methods           cal method uses receptor-based endocytosis, which involves
of treating or preventing angiogenesis associated diseases by      45   binding a specific ligand to a cell Surface receptor and envel
administrating to a subject in need of Substantially purified           oping and transporting it across the cell membrane. The
truncated extracellular D1-1 polypeptide fusion proteins with           ligand binds to the DNA and the whole complex is transported
angiogenesis inhibitory activities.                                     into the cell. The ligand gene complex is injected into the
   The present invention also encompasses gene therapy                  blood stream and then target cells that have the receptor will
whereby the gene encoding D1-1 is regulated in a patient.          50   specifically bind the ligand and transport the ligand-DNA
Various methods of transferring or delivering DNA to cells              complex into the cell.
for expression of the gene product protein, otherwise referred             Many gene therapy methodologies employ viral vectors to
to as gene therapy, are disclosed in Gene Transfer into Mam             insert genes into cells. For example, altered retrovirus vectors
malian Somatic Cells in vivo, N.Yang, Crit. Rev. Biotechn.              have been used in ex vivo methods to introduce genes into
12(4): 335-356 (1992), which is hereby incorporated by ref         55   peripheral and tumor-infiltrating lymphocytes, hepatocytes,
erence. Gene therapy encompasses incorporation of DNA                   epidermal cells, myocytes, or other Somatic cells. These
sequences into Somatic cells or germline cells for use in either        altered cells are then introduced into the patient to provide the
ex vivo or in vivo therapy. Gene therapy functions to replace           gene product from the inserted DNA.
genes, augment normal or abnormal gene function.                           Viral vectors have also been used to insert genes into cells
   Strategies for treating these medical problems with gene        60   using in Vivo protocols. To direct tissue-specific expression of
therapy include therapeutic strategies such as identifying the          foreign genes, cis-acting regulatory elements or promoters
defective gene and then adding a functional gene to either              that are known to be tissue specific can be used. Alternatively,
replace the function of the defective gene or to augment a              this can be achieved using in situ delivery of DNA or viral
slightly functional gene; or prophylactic strategies, such as           vectors to specific anatomical sites in vivo. For example, gene
adding a gene for the product protein that will treat the con      65   transfer to blood vessels in vivo was achieved by implanting
dition or that will make the tissue or organ more susceptible to        in vitro transduced endothelial cells in chosen sites on arterial
a treatment regimen.                                                    walls. The virus infected surrounding cells which also
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 39 of 61


                                                       US 7,622,443 B2
                               37                                                                       38
expressed the gene product. A viral vector can be delivered                The transfected DNA may also be complexed with other
directly to the in vivo site, by a catheter for example, thus            kinds of carriers so that the DNA is carried to the recipient cell
allowing only certain areas to be infected by the virus, and             and then resides in the cytoplasm or in the nucleoplasm. DNA
providing long-term, site specific gene expression. In vivo              can be coupled to carrier nuclear proteins in specifically engi
gene transfer using retrovirus vectors has also been demon          5    neered vesicle complexes and carried directly into the
strated in mammary tissue and hepatic tissue by injection of             nucleus.
the altered virus into blood vessels leading to the organs.                 The present invention further provides methods and com
   Mechanical methods of DNA delivery include fusogenic                  positions for targeting therapeutics to cells involved in angio
lipid vesicles Such as liposomes or other vesicles for mem               genesis, thus providing targeted drug delivery when desired.
brane fusion, lipid particles of DNA incorporating cationic         10   It is contemplated that a drug may be coupled to an antibody
lipid such as lipofectin, polylysine-mediated transfer of                directed against an extracellular epitope of the D1-1 protein.
DNA, direct injection of DNA, such as microinjection of                  The D1-1 antibody can direct the associated drug to only
DNA into germ or somatic cells, pneumatically delivered                  D1-1 expressing cells and achieve targeted drug delivery.
DNA-coated particles, such as the gold particles used in a                  In certain embodiments, the proteins, nucleic acid
'gene gun, and inorganic chemical approaches such as cal            15   sequences, antibodies and agents of the present invention are
cium phosphate transfection. Another method, ligand-medi                 useful for diagnosing and treating angiongenesis associated
ated gene therapy, involves complexing the DNA with spe                  diseases and processes. Angiogenesis associated diseases
cific ligands to form ligand-DNA conjugates, to direct the               include, but are not limited to, angiogenesis-dependent can
DNA to a specific cell or tissue.                                        cer, including, for example, Solid tumors, blood born tumors
   It has been found that injecting plasmid DNA into muscle              Such as leukemias, and tumor metastases; benign tumors, for
cells yields high percentage of the cells which are transfected          example hemangiomas, acoustic neuromas, neurofibromas,
and have sustained expression of marker genes. The DNA of                trachomas, and pyogenic granulomas; rheumatoid arthritis;
the plasmid may or may not integrate into the genome of the              psoriasis; ocular angiogenic diseases, for example, diabetic
cells. Non-integration of the transfected DNA would allow                retinopathy, retinopathy of prematurity, macular degenera
the transfection and expression of gene product proteins in         25   tion, corneal graft rejection, neovascular glaucoma, retrolen
terminally differentiated, non-proliferative tissues for a pro           tal fibroplasia, rubeosis; Osler-Webber Syndrome; myocar
longed period of time without fear of mutational insertions,             dial angiogenesis; plaque neovascularization, telangiectasia;
deletions, or alterations in the cellular or mitochondrial               hemophiliac joints; angiofibroma; and wound granulation
genome. Long-term, but not necessarily permanent, transfer               and wound healing; telangiectasia psoriasis Scleroderma,
of therapeutic genes into specific cells may provide treat          30   pyogenic granuloma, cororany collaterals, ischemic limb
ments for genetic diseases or for prophylactic use. The DNA              angiogenesis, corneal diseases, rubeosis, neovascular glau
could be reinjected periodically to maintain the gene product            coma, retrolental fibroplasia, arthritis, diabetic neovascular
level without mutations occurring in the genomes of the                  ization, fractures, vasculogenesis, hematopoiesis.
recipient cells. Non-integration of exogenous DNAS may                      The methods and compositions of the present invention are
allow for the presence of several different exogenous DNA           35   also useful for modulating physiological processes associated
constructs within one cell with all of the constructs expressing         with angiogenesis, for example, ovulation, menstruation, and
various gene products.                                                   placentation. The angiogenesis inhibiting proteins of the
   Particle-mediated gene transfer methods were first used in            present invention are useful in the treatment of disease of
transforming plant tissue. With a particle bombardment                   excessive or abnormal stimulation of endothelial cells. These
device, or “gene gun, a motive force is generated to acceler        40   diseases include, but are not limited to, intestinal adhesions,
ate DNA-coated high density particles (such as gold or tung              atherosclerosis, Scleroderma, and hypertrophic scars, i.e.,
Sten) to a high Velocity that allows penetration of the target           keloids. They are also useful in the treatment of diseases that
organs, tissues or cells. Particle bombardment can be used in            have angiogenesis as a pathologic consequence Such as cat
in vitro systems, or with ex vivo or in vivo techniques to               scratch disease (Rochele minalia quintosa) and ulcers (Heli
introduce DNA into cells, tissues or organs.                        45   cobacter pylori).
   Electroporation for gene transfer uses an electrical current             The angiogenesis inhibiting proteins of the present inven
to make cells or tissues Susceptible to electroporation-medi             tion can be used as a birth control agent by reducing or
ated gene transfer. A brief electric impulse with a given field          preventing uterine vascularization required for embryo
strength is used to increase the permeability of a membrane in           implantation. Thus, the present invention provides an effec
such a way that DNA molecules cari penetrate into the cells.        50   tive birth control method when an amount of the inhibitory
This technique can be used in in vitro systems, or with ex vivo          protein Sufficient to prevent embryo implantation is adminis
or in vivo techniques to introduce DNA into cells, tissues or            tered to a female. In one aspect of the birth control method, an
Organs.                                                                  amount of the inhibiting protein sufficient to block embryo
   Carrier mediated gene transfer in vivo can be used to trans           implantation is administered before or after intercourse and
fect foreign DNA into cells. The carrier-DNA complex can be         55   fertilization have occurred, thus providing an effective
conveniently introduced into body fluids or the bloodstream              method of birth control, possibly a “morning after method.
and then site specifically directed to the target organ or tissue        While not wanting to be bound by this statement, it is believed
in the body. Both liposomes and polycations, such as polyl               that inhibition of vascularization of the uterine endometrium
ysine, lipofectins or cytofectins, can be used. Liposomes can            interferes with implantation of the blastocyst. Similar inhibi
be developed which are cell specific or organ specific and thus     60   tion of vascularization of the mucosa of the uterine tube
the foreign DNA carried by the liposome will be taken up by              interferes with implantation of the blastocyst, preventing
target cells. Injection of immunoliposomes that are targeted             occurrence of a tubal pregnancy. Administration methods
to a specific receptor on certain cells can be used as a conve           may include, but are not limited to, pills, injections (intrave
nient method of inserting the DNA into the cells bearing the             nous, Subcutaneous, intramuscular), Suppositories, vaginal
receptor. Another carrier system that has been used is the          65   sponges, vaginal tampons, and intrauterine devices. It is also
asialoglycoportein/polylysine conjugate system for carrying              believed that administration of angiogenesis inhibiting agents
DNA to hepatocytes for in vivo gene transfer.                            of the present invention will interfere with normal enhanced
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 40 of 61


                                                      US 7,622,443 B2
                               39                                                                     40
vascularization of the placenta, and also with the develop              means with pharmaceutically acceptable additives Such as
ment of vessels within a successfully implanted blastocyst              Suspending agents (e.g., Sorbitol syrup, cellulose derivatives
and developing embryo and fetus.                                        or hydrogenated edible fats); emulsifying agents (e.g., leci
   Conversely, another aspect of the invention provides angio           thin or acacia); non-aqueous vehicles (e.g., ationd oil, oily
genesis stimulating agents that promote endothelialization         5    esters, ethyl alcohol or fractionated vegetable oils); and pre
and vascularization. Such effects may be desirable in situa             servatives (e.g., methyl or propyl-p-hydroxybenzoates or Sor
tions of inadequate vascularization of the uterine                      bic acid). The preparations may also contain buffer salts,
endometrium and associated infertility, wound repair, healing           flavoring, coloring and Sweetening agents as appropriate.
of cuts and incisions, treatment of vascular problems in dia               Preparations for oral administration may be suitably for
betics, especially retinal and peripheral vessels, promotion of    10   mulated to give controlled release of the active agent. For
vascularization in transplanted tissue including muscle and             buccal administration the therapeutic compositions may take
skin, promotion of vascularization of cardiac muscle espe               the form of tablets or lozenges formulated in conventional
cially following transplantation of a heart or heart tissue and         manner. For administration by inhalation, the compositions
after bypass Surgery, promotion of vascularization of Solid             for use according to the present invention are conveniently
and relatively avascular tumors for enhanced cytotoxin deliv       15   delivered in the form of an aerosol spray presentation from
ery, and enhancement of blood flow to the nervous system,               pressurized packs or a nebuliser, with the use of a suitable
including but not limited to the cerebral cortex and spinal             propellant, e.g., dichlorodifluoromethane, trichlorofluo
cord.                                                                   romethane, dichlorotetrafluoroethane, carbon dioxide or
   According to the present invention, D1-1 may be used in              other suitable gas. In the case of a pressurized aerosol the
combination with other compositions and procedures for the              dosage unit may be determined by providing a valve to deliver
treatment of diseases. For example, a tumor may be treated              a metered amount. Capsules and cartridges of e.g., gelatin for
conventionally with Surgery, radiation or chemotherapy com              use in an inhaler or insufflator may be formulated containing
bined with D1-1 and then D1-1 may be subsequently admin                 a powder mix of the therapeutic agents and a Suitable powder
istered to the patient to extend the dormancy of microme                base Such as lactose or starch.
tastases and to stabilize any residual primary tumor.              25
                                                                           The therapeutic compositions may be formulated for
   Angiogenesis-inhibiting agents can also be given prophy              parenteral administration by injection, e.g., by bolus injection
lactically to individuals known to be at high risk for develop          or continuous infusion. Formulations for injection may be
ing new or re-current cancers. Accordingly, an aspect of the            presented in unit dosage form, e.g., in ampoules or in multi
invention encompasses methods for prophylactic prevention               dose containers, with an added preservative. The composi
of cancer in a subject, comprising administrating to the Sub       30
                                                                        tions may take Such forms as Suspensions, solutions or emul
ject an effective amount of a truncated extracellular D1-1              sions in oily or aqueous vehicles, and may contain
polypeptide and/or a derivative thereof, or another angiogen            formulatory agents such as Suspending, stabilizing and/or
esis-inhibiting agent of the present invention.                         dispersing agents. Alternatively, the active ingredient may be
9. Formulations and Effective Doses                                35
                                                                        in powder form for constitution with a Suitable vehicle, e.g.,
   Pharmaceutical compositions for use in accordance with               sterile pyrogen-free water, before use.
the present invention may be formulated in conventional                    In addition to the formulations described previously, the
manner using one or more physiologically acceptable carriers            therapeutic compositions may also be formulated as a depot
or excipients. The therapeutic compositions of the invention            preparation. Such long acting formulations may be adminis
can be formulated for a variety of loads of administration,        40   tered by implantation (for example Subcutaneously or intra
including systemic and topical or localized administration.             muscularly) or by intramuscular injection. Thus, for example,
Techniques and formulations generally may be found in                   the therapeutic compositions may beformulated with suitable
Remmington's Pharmaceutical Sciences, Meade Publishing                  polymeric or hydrophobic materials (for example as an emul
Co., Easton, Pa. For systemic administration, injection is              sion in an acceptable oil) or ion exchange resins, or as spar
preferred, including intramuscular, intravenous, intraperito       45   ingly soluble derivatives, for example, as a sparingly soluble
neal, and Subcutaneous. For injection, the therapeutic com              salt.
positions of the invention can be formulated in liquid solu                Systemic administration can also be by transmucosal or
tions, preferably in physiologically compatible buffers such            transdermal means. For transmucosal or transdermal admin
as Hank’s solution or Ringer's solution. In addition, the thera         istration, penetrants appropriate to the barrier to be permeated
peutic compositions may be formulated in Solid form and            50   are used in the formulation. Such penetrants are generally
redissolved or Suspended immediately prior to use. Lyo                  known in the art, and include, for example, for transmucosal
philized forms are also included.                                       administration bile salts and fusidic acid derivatives. In addi
   For oral administration, the therapeutic compositions may            tion, detergents may be used to facilitate permeation. Trans
take the form of, for example, tablets or capsules prepared by          mucosal administration may be through nasal sprays or using
conventional means with pharmaceutically acceptable                55   Suppositories. For topical administration, the compositions of
excipients such as binding agents (e.g., pregelatinised maize           the invention are formulated into ointments, salves, gels, or
starch, polyvinylpyrrolidone or hydroxypropyl methylcellu               creams as generally known in the art. A wash solution can be
lose); fillers (e.g., lactose, microcrystalline cellulose or cal        used locally to treat an injury or inflammation to accelerate
cium hydrogen phosphate); lubricants (e.g., magnesium                   healing. For oral administration, the therapeutic composi
Stearate, talc or silica); disintegrants (e.g., potato starch or   60   tions are formulated into conventional oral administration
Sodium starch glycolate); or wetting agents (e.g., sodium               forms such as capsules, tablets, and tonics.
lauryl Sulphate). The tablets may be coated by methods well                The therapeutic compositions may, if desired, be presented
known in the art. Liquid preparations for oral administration           in a pack or dispenser device which may contain one or more
may take the form of for example, Solutions, syrups or Sus              unit dosage forms containing the active ingredient. The pack
pensions, or they may be presented as a dry product for            65   may for example comprise metal or plastic foil. Such as a
constitution with water or other suitable vehicle before use.           blister pack. The pack or dispenser device may be accompa
Such liquid preparations may be prepared by conventional                nied by instructions for administration.
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 41 of 61


                                                      US 7,622,443 B2
                             41                                                                    42
  For therapies involving the administration of nucleic acids,           C. C. Blackwell, eds., 1986); Manipulating the Mouse
the nucleic acids of the invention can be formulated for a               Embryo, (Cold Spring Harbor Laboratory Press, Cold Spring
variety of modes of administration, including systemic and               Harbor, N.Y., 1986).
topical or localized administration. Techniques and formula
tions generally may be found in Remmington’s Pharmaceu                                      EXEMPLIFICATION
tical Sciences, Meade Publishing Co., Easton, Pa. For sys
temic administration, injection is preferred, including                     The invention now being generally described, it will be
intramuscular, intravenous, intraperitoneal, intranodal, and             more readily understood by reference to the following
Subcutaneous for injection, the nucleic acids of the invention           examples, which are included merely for purposes of illus
can be formulated in liquid solutions, preferably in physi          10
                                                                         tration of certain aspects and embodiments of the present
ologically compatible buffers such as Hank's solution or                 invention, and are not intended to limit the invention.
Ringer's solution. In addition, the nucleic acids may be for
mulated in Solid form and redissolved or Suspended immedi                                         Example 1
ately prior to use. Lyophilized forms are also included.
   Toxicity and therapeutic efficacy of therapeutic composi         15
                                                                                Identification of Novel Angiogenesis-Related
tions of the present invention can be determined by standard                                     Nucleic Acids
pharmaceutical procedures in cell cultures or experimental
animals, e.g., for determining The Ld50 (The Dose Lethal To                D1-1 was identified in a differential screen of a cDNA
50% Of The Population) And The Ed50 (the dose therapeu
tically effective in 50% of the population). The dose ratio              library generated from an individual arterial endothelial cell
between toxic and therapeutic effects is the therapeutic index           from E10.5 mouse embryos. A single clone for D1-1 was
and it can be expressed as the ratio LD50/ED50. Therapeutic              isolated from this screen, and contained primarily 3' untrans
agents which exhibit large therapeutic induces are preferred.            lated sequences. Subsequently, the sequence of the D1-1
While therapeutic compositions that exhibit toxic side effects           cDNA clone was used to search mouse genomic and EST
may be used, care should be taken to design a delivery system       25   sequence databases, in order to identify related and overlap
that targets such therapeutic agents to the site of affected             ping sequences. These sequences were assembled into an
tissue in order to minimize potential damage to uninfected               overlapping series of contiguous clones. This “contig” was
cells and, thereby, reduce side effects.                                 used to reconstruct a single sequence shown below. This
   The data obtained from the cell culture assays and animal             sequence predicted a long open reading frame (ORF)
studies can be used informulating a range of dosage for use in      30   bounded at the 5' end by an initiator codon (ATG) and a
humans. The dosage lies preferably within a range of circu               termination codon (TAA). This sequence is accurate to within
lating concentrations that include the ED50 with little or no            the limits of accuracy of the sequences we extracted from the
toxicity. The dosage may vary within this range depending                electronic database.
upon the dosage form employed and the route of administra                   The predicted amino acid sequence from the ORF was
tion utilized. For any agents used in the method of the inven       35   analyzed by a program that identifies stretches of hydropho
tion, the therapeutically effective dose can be estimated ini            bic amino acids. This program predicted a hydrophobic
tially from cell culture assays. A dose may be formulated in             sequence at the amino terminus (18 aa), and a second stretch
animal models to achieve a circulating plasma concentration              of 23 hydrophobic amino acids beginning at residue 132
range that includes the IC50 (i.e., the concentration of the test        (FIG. 1). These data suggest that the N-terminal hydrophobic
therapeutic agent which achieves a half-maximal inhibition          40   sequence is a signal peptide, and the second, longer stretch a
of symptoms) as determined in cell culture. Such information             transmembrane segment. The transmembrane segment is
can be used to more accurately determine useful doses in                 strongly evolutionarily conserved, as is the sequence imme
humans. Levels in plasma may be measured, for example, by                diately C-terminal to it, which is predicted to be cytoplasmic.
high performance liquid chromatography.                                  The cytoplasmic domain is predicted to contain numerous
   The practice of aspects of the present invention may             45   consensus Serine phosphorylation sites, suggesting it is
employ, unless otherwise indicated, conventional techniques              involved in signal transduction like other Type I transmem
of cell biology, cell culture, molecular biology, transgenic             brane receptors. The sequence between the N-terminal signal
biology, microbiology, recombinant DNA, and immunology,                  peptide and the putative transmembrane segment is predicted
which are within the skill of the art. Such techniques are               to be extracellular. Consistent with this, the sequence has
explained fully in the literature. See, for example, Molecular      50   numerous consensus sites for O-glycosylation. It is also less
Cloning A Laboratory Manual, 2nd Ed., ed. by Sambrook,                   evolutionarily conserved than the transmembrane and cyto
Fritsch and Maniatis (Cold Spring Harbor Laboratory Press:               plasmic domains, as is characteristic of the extracellular
1989); DNA Cloning, Volumes I and II (D. N. Glover ed.,                  domains of other transmembrane proteins. Together, these
1985); Oligonucleotide Synthesis (M.J. Gaited., 1984); Mul               data predict that D1-1 is a “Type 1 transmembrane protein: a
lis et al. U.S. Pat. No. 4,683, 195; Nucleic Acid Hybridization     55   protein with a single membrane-spanning segment whose
(B. D. Hames & S.J. Higgins eds. 1984); Transcription And                N-terminus is extracellular and whose C-terminus is cyto
Translation (B. D. Hames & S.J. Higgins eds. 1984); Culture              plasmic (intracellular).
Of Animal Cells (R. I. Freshney, Alan R. Liss, Inc., 1987);                 D1-1 amino acid and encoding nucleic acid sequences
Immobilized Cells And Enzymes (IRL Press, 1986); B. Perbal,              from various species were further identified. D1-1 amino acid
A Practical Guide To Molecular Cloning (1984); the treatise,        60   and nucleic acid sequences are shown in FIGS. 5-12. Addi
Methods. In Enzymology (Academic Press, Inc., N.Y.); Gene                tional examples of a murine D1-1 amino acid and nucleic acid
Transfer Vectors For Mammalian Cells (J. H. Miller and M. P.             sequences may be found in Genbank ref nos. XM 148854
Calos eds., 1987, Cold Spring Harbor Laboratory); Methods                and XP 148854. Additional examples of human D1-1 amino
In Enzymology, Vols. 154 and 155 (Wu et al. eds.), Immu                  acid and nucleic acid sequences may be found in the follow
nochemical Methods. In Cell And Molecular Biology (Mayer            65   ing patent publications: EP 0682113 A2: WO 00/55173; WO
and Walker, eds. Academic Press, London, 1987); Handbook                 00/61623; WO 01/.57190; WO 01/77289; WO 02/059271;
Of Experimental Immunology, Volumes I-IV (D. M. Weir and                 WO O2/O79492.
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 42 of 61


                                                              US 7,622,443 B2
                           43                                                                             44
  Alignments of D1-1 amino acids (FIG. 1) and nucleic acids                  adult (FIGS. 13 and 14). D1-1 expression corresponds closely
demonstrate the existence of a family of D1-1 polypeptides                   with expression of PECAM, a specific marker for endothelial
and nucleic acids containing a C-terminal domain that is                     cells.
highly conserved across different species. Pairwise full                                                Example 3
length and domain comparisons between family members are
shown in Tables 1-3. Alignments were performed using the                               Subcellular Distribution of D1-1 Protein
pairwise BLAST algorithm available through NCBI.
                                                                                To confirm the predicted membrane localization of D1-1,
                                TABLE 1.                                10   the coding sequence was fused at its C-terminus to sequences
                                                                             encoding either the Green Fluorescent Protein (GFP) or a
              Pairwise comparison of full-length D1-1 amino                  short “epitope tag called V5. These two modified forms of
                     acid sequences (percent identity)                       D1-1 were then expressed in cultured mammalian COS-7
                                                                             cells by cloning them into a eukaryotic expression plasmid
    D1-1 Sources:       Human        Bovine      Murine       Porcine   15   and transfecting the plasmid into the cells. After 24-48 hrs, the
                                                                             cells were fixed and the subcellular distribution of the D1-1
    Human                100%
    Bovine                S4%        100%
                                                                             fusion proteins analyzed by indirect inununofluorescence,
    Murine                56%         54%         100%
                                                                             using either antibodies to GFP (FIG. 4) or to the VS epitope
    Porcine               61%         57%          55%        100%
                                                                             tag. These experiments revealed a subcellular distribution of
                                                                             the D1-1-GFP fusion that is characteristic of membrane pro
                                                                             teins, and clearly distinct from the distribution of cytoplasmic
                                                                             proteins as evidenced by comparison to the staining pattern of
                                TABLE 2                                      cells expressing GFP alone (FIG. 5, arrows). This membrane
                                                                             localization of D1-1 was confirmed using the V5-epitope
                 Pairwise comparison of conserved region                25   tagged form (not illustrated).
                      of D1-1 amino acid sequences
                             percent identity                                                            Example 4
    D1-1 Sources:       Human        Bovine      Murine       Porcine
                                                                                  A Truncated Extracellular D1-1 Fragment Inhibits
    Human                100%                                           30                         Angiogenesis
    Bovine                88%        100%
    Murine                90%         87%         100%
    Porcine               94%         89%          94%        100%              To study the function of D1-1 protein, we constructed a
                                                                             truncated extracellular D1-1::Fc fusion protein. The D1-1::Fc
                                                                             fusion protein contains the N-terminal 130 amino acids of the
                                TABLE 3
                                                                        35   murine D1-1 protein, followed by a GTGPG linker, fused
                                                                             with a human Fc fragment. The sequences of the D1-1::Fc
               Pairwise comparison of extracellular portion                  fusion protein are shown below. The D1-1::Fc fusion protein
                      of D1-1 amino acid sequences                           was purified using baculovirus system.
                             percent identity                                   The purified D1-1::Fc fusion protein was then used to
    D1-1 Sources:       Human        Bovine      Murine       Porcine
                                                                        40   perform a chick chorioallantoic membrane (CAM) assay. The
                                                                             results from the CAM assay demonstrated that D1-1::Fc
    Human                100%                                                fusion protein has strong angiogenesis inhibitor activity (FIG.
    Bovine                38%        100%
    Murine                33%         37%         100%                       15). The D1-1::Fc fusion protein was further tested and
    Porcine               47%         54%          35%        100%           showed similar activity when used in a rigorously controlled
                                                                        45   CAM assay employing an Fc fragment prepared from an
                                                                             identical cell line as a control.
                                                                                Nucleotide and amino acid sequence of a mouse-derived
                              Example 2                                      truncated extracellular D1-1 polypeptide (a D1-1::Fc fusion
                                                                             protein) used in the CAM assay (1104 nucleotides, the first
    Expression of D1-1 in Developing Mouse Embryos                      50   portion is derived from mouse D1-1, followed by the linker
                                                                             coding sequences in all capital letters and then the Fc por
   Expression of D1-1 in developing mouse embryos was                        tion).
examined by in situ hybridization of day 10.5 (E10.5) and day
13.5 (E13.5) mouse embryos using a D1-1 cRNA probe. FIG.                55 11 O4nt
2 shows that D1-1 is specifically expressed in endothelium                                                              (SEQ ID NO:25)
                                                                             atgaggctgggttcagcaatt ct cqgtt tact cotgctic Caaggctacag
(arrow). No D1-1 expression is detected in any other tissues at
this stage. FIG.3 shows the specific expression of D1-1 in the               ct ct caac ctacgacaact cagacct cqcaggaaattctacagaagttctt
endothelium and endocardium of the heart (C). Specific                       ct caggtotccttggitatic caat cagotctgtgacaccaaggtoaa.gcacc
expression is not detected in any other tissues at this stage.          60

   Expression in the endothelium of embryonic and adult                      atggataaac agt coctitt cott gcc tdacttgatgtcc titccagccaca
mice was confirmed by generating knock-in mice carrying a                    galagcacacactgggacctggcacagga accc.ca.gaaaggagcagcagca
tau-Lacz fusion to visualize the expression patterns of D1-1.                gcagcagcagcagcago agcaggagaggagaa.gcatctotggatgct act
D1-1 expression patterns were measured at E10.5 in an                   65
embryo and in adult females by X-gal staining. D1-1 is spe                   cc cagt ccagaaaccaccagocttcagacaaaaaagatgac catcctgct
cifically expressed in endothelial cells of both embryos and an
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 43 of 61


                                                      US 7,622,443 B2
                              45                                                                    46
                        - Continued                                                           - Continued
gaccatcc tigcc taccc.ccacat cagagt cagtgctaact GGTACC GG              ct cacacatgc.ccaccgtgcc.ca.gcacctgaact cotggggggaccgt.ca
A CCA GGA gag.cccaaatc.ttgttgacaaaact cacacatgcccaccgt.               gtct tcct ct tcc cc ccaaaacccaaggacaccct catgat ct cocqgac
gcc.ca.gcacctgaactic ct gggggg acct cagt ct tcct ctitcc ccc.ca        cc ctgaggltd acatgcgtggtggtggacgtgagccacgalagaccctgagg
aaac ccaaggacaccct catgat ct cocqqacccct gaggtolacatgcqt              tdaagttcaactggtacgtggacggcgtggaggtgcataatgccalagaca
ggtggtggacgtgagcc acgaagaccctgaggltdaagttcaactggtacg             10 aa.gc.cgcgggaggagcagtacaa.ca.gcacgtaccgtgtggit cagcgt.cct

tggacggcgtggaggtgcataatgccalagacaaag.ccg.cgggaggagcag                 Caccgt.cctgcaccaggactggctgaatggcaaggagtacaagtgcaagg
tacaiacagcacgtaccgtgtggt cagogtc.ct caccgtCctgcaccagga                to tccaacaaag.ccctic ccagcc cc catcgagaaaaccatcto caaag.cc
CtggctgaatggcaaggagtacaagtgcaaggtotC caacaaag.ccct cc            15 aaagggcagc.ccc.gagaac cacaggtgtacaccctgc.ccc.catcc.cggga
Cagc.ccc.catcgagaaaac Catct c caaagccaaagggcago.ccc.gagaa             ggagatgaccaagaacCaggit cagcctgacct gcctggtcaaaggcttct
ccacaggtgtacaccct gcc.cccatcc.cgggaggagatgaccalagaacca                at CC cagcga catcgc.cgtggagtgggaga.gcaatgggcagc.cggagaac
ggtcagcctgacct gcctggtcaaaggcttct at CC cagcgacatcgc.cg               aact acaagaccacgc.ctic cc.gtgctgg actic coacggctic cittctitcct
tggagtgggaga.gcaatgggcagc.cggagaacaact acaagaccacgc.ct                ct acagcaa.gct caccgtgga caagagcaggtggcagcaggggaacgt.ct
cc.cgtgctgg actic cqacggctic cttct tcct ctacagdaagct caccqt           tot catgctc.cgtgatgcatgaggct Ctgcacaaccact acacgcagaag
ggacalaga.gcaggtggcagcaggggaacgt. Cttct catgctcc.gtgatgc              agcct citc cctdt ct cogggtaaatga
                                                                 25
atgaggct ctdcacaac cact acacgcagaagagcct citc cctdt ct cog
                                                                      An example of a human-derived D1-1:Fc fusion protein (with
ggtaaatga                                                             signal sequence):
Protein sequence of mouse D1-1::Fc fusion protein (shown         30
with signal sequence), with the linker sequence underlined                                                          (SEQ ID NO: 28)
                                                                      OPTMTOTSSSOGGLGGLSLTTEPVSSNPGYIPSSEANRPSHLSSTGTPGA
(367 amino acids)
                                                                      GVPSSGRDGGTSRDTFQTVPPNSTTMSLSMREDATILPSPTSETVLTGTG
                                              (SEQ ID NO: 26) 35 PGEPKSCDKTHTCPPCPAPELLGGPSVFLFPPKPKDTLMISRTPEVTCVV
MRLGSAILGLLL LOGYSSOPTTTOTSOEILOKSSQVSLWSNOPWTPRSST
                                                                      WDVSHEDPEVKFNWYWDGVEVHNAKTKPREEOYNSTYRVVSVLTVLHODW
MDKOSLSL PDLMSFOPOKHTLGPGTGTPERSSSSSSSSSSRRGEASLDAT
                                                                      LNGKEYKCKVSNKALPAPIEKTISKAKGOPREPOVYTLPPSREEMTKNOW
PSPETTSLOTKKMTILLTILPTPTSESVLTGTGPGEPKSCDKTHTCPPCP
                                                                      SLTCLVKGFYPSDIAVEWESNGOPENNYKTTPPVLDSDGSFFLYSKLTVD
APELLGGPSWFLFPPKPKDTLMISRTPEWTCWWWDWSHEDPEWKFNWYWD               40
                                                                      KSRWOOGNWFSCSVMHEALHNHYTOKSLSLSPGK
GWEVHNAKTKPREEOYNSTYRVVSVLTVLHODWLNGKEYKCKVSNKALPA

PIEKTISKAKGOPREPOVYTLPPSREEMTKNOWSLTCLVKGFYPSDIAVE                                              Example 5
WESNGOPENNYKTTPPVLDSDGSFFLYSKLTVDKSRWOOGNWFSCSVMHE               45
                                                                                Assays for Modulators of Angiogenesis
ALHNHYTOKSLSLSPGK
                                                                         Modulators of angiogenesis can be identified by Screening
An example of a nucleic acid sequence that would encode a             for agents that alter (decrease or increase) the angiogenesis
human-derived D1-1:Fc fusion protein:                            50   inhibitor activity of the D1-1::Fc fusion protein in following
                                                                      assayS.
                                              (SEO ID NO: 27)
                                                                         Chick Chorioallantoic Membrane (CAM) Assay
GAGCCTCCACTGAGCTCCTGCCTGCCCGCCACATACCCAGCTGACATGGG                       The early chick embryo lacks a mature immune system and
                                                                      therefore can be used to study tumor-induced angiogenesis.
CACCGCAGGAGCCATGCAGCTGTGCTGGGTGATCCTGGGCTTCCTCCTGT               55   In this assay, tissue grafts are placed on the CAM through a
TCCGAGGCCACAACTCCCAGCCCACAATGACCCAGACCTCTAGCTCTCAG                    window made in the eggshell. This causes a typical radial
                                                                      rearrangement of vessels towards, and a clear increase of
GGAGGCCTTGGCGGTCTAAGTCTGACCACAGAGCCAGTTTCTTCCAACCC                    vessels around the graft within four days after implantation.
AGGATACATCCCTTCCTCAGAGGCTAACAGGCCAAGCCATCTGTCCAGCA
                                                                      Blood vessels entering the graft are counted under a stere
                                                                 60   omicroscope. To assess the anti-angiogenic or angiogenic
CTGGTACCCCAGGCGCAGGTGTCCCCAGCAGTGGAAGAGACGGAGGCACA                    activity of test Substances, the therapeutic agents are gener
                                                                      ally prepared in slow release polymer pellets, absorbed by
AGCAGAGACACATTTCAAACTGTTCCCCCCAATTCAACCACCATGAGCCT                    gelatin sponges or air-dried on plastic discs and then
GAGCATGAGGGAAGATGCGACCATCCTGCCCAGCCCCACGTCAGAGACTG                    implanted onto the CAM. Several variants of the CAM assay
                                                                 65   including culturing of shell-less embryos in Petri dishes, and
TGCTCACT GGTACC GGA CCA GGA gag.cccaaatcttgttgacaaaa                  different quantification methods (i.e. measuring the rate of
                                                                      basement membrane biosynthesis using radio-labeled pro
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 44 of 61


                                                       US 7,622,443 B2
                             47                                                                        48
line, counting the number of vessels under a microscope or               Sues, although it is expressed in large-diameter vessels.
image analysis) have been described. The CAM assay is                    Homozygous D1-1 mutant mice do not show any obvious
relatively simple and inexpensive and thus Suitable for large            cardiovascular phenotypic defects. However, a soluble D1-1-
Scale screening.                                                         Fc fusion protein has anti-angiogenic activity in several dif
  As described above, a truncated extracellular D1-1                     ferent assays, Suggesting that D1-1 function may be compen
polypeptide that is a D1-1:Fc fusion protein has been dem                sated in vivo by other, structurally unrelated proteins.
onstrated to have an antiangiogenic effect in the CAM assay.               Results
Modulators of angiogenesis can be identified by Screening for               Isolation of a novel endothelial-specific gene, D1-1
agents that alter (decrease or increase) the angiogenesis                   D1-1 was isolated from a screen originally designed to
inhibitor activity of the D1-1::Fc fusion protein in CAM            10   identify novel arterial- or venous-specific genes, using single
assayS.                                                                  cells from E12 yolk sac as described above. cDNAs from
   Corneal Pocket Assay                                                  these cells were amplified using PCR, and analyzed by South
   The cornea presents an in vivo avascular site. Therefore,             ern blotting using four different genes as probes: a house
any vessels penetrating from the limbus into the corneal                 keeping gene, Tubulin; two pan-endothelial markers, Flkl
stroma can be identified as newly formed. To induce an angio        15   and Flt1; and an arterial marker, ephrin-B2 (data not shown).
genic response, slow release polymer pellets i.e. poly-2-                cDNAs exhibiting comparable expression of these standard
hydroxyethyl-methacrylate (hydron) or ethylene-vinyl                     genes were selected for library construction and screening.
acetate copolymer (ELVAX), containing an angiogenic Sub                  While D1-1 was originally isolated as an arterial-specific
stance (i.e. FGF-2 of VEGF) are implanted in “pockets' cre               gene, in situ hybridization to E10.5 embryo sections revealed
ated in the corneal stroma of a rabbit. Also, a wide variety of          pan-endothelial expression. These data also revealed that
tissues, cells, cell extracts and conditioned media have been            D1-1 expression appeared to be restricted to endothelial and
examined for their effect on angiogenesis in the cornea. The             endocardial cells.
vascular response can be quantified by computer image                       Reconstruction of a full-length D1-1 clNA from overlap
analysis after perfusion of the cornea with India ink. Corneal           ping ESTs revealed an open-reading frame that encodes a
assays can also be performed using the cornea of a mouse.           25   predicted type I transmembrane protein. D1-1 contains six
                                                                         putative consensus serine-phosphorylation sites in the cyto
                          Example 6                                      plasmic region. Additionally, D1-1 contains many putative
                                                                         consensus serine- and threonine-glycosylation sites in the
           A Summary of Experiments with D1-1                            extracellular domain, and one in the cytoplasmic region.
                                                                    30   However, D1-1 does not contain any conserved structural
   Angiogenesis, the formation of new blood vessels in adult             motifs. See FIG. 1.
tissues, is essential for tumor growth, wound healing, and a                Sequences of rat, human, bovine, porcine, and chicken
variety of additional physiological and pathological process.            D1-1 orthologs are deposited in the public databases, but no
For example, inhibition of new blood vessel formation                    apparent orthologs in Zebrafish, fugu, or frog have been
impairs tumor growth, and causes necrosis or apoptosis of           35   reported. In addition, there were no other D1-1-related genes
tumor cells, while inhibition of neovascularization in the skin          in the mouse or human genomes. The transmembrane and
significantly delays wound healing.                                      cytoplasmic regions are highly conserved among the different
   At present, there are only a handful of molecular markers             species examined, whereas the extracellular domain is highly
of neovascularization. Such markers are important, for sev               divergent (FIG. 1). Three out of six putative serine-phospho
eral reasons. First, they are essential for monitoring the pro      40   rylation sites in the cytoplasmic region are conserved among
cess of neovascularization, and its response to different                the different species, suggesting that D1-1 may be involved in
experimental manipulations, including drug treatments, in                an intracellular signaling pathway.
vivo. Second, they could be used to acutely isolate endothelial             Targeted mutagenesis of D1-1
cells involved in neo-angiogenesis, to compare their proper                To assess the function of D1-1 in vivo, and to characterize
ties to those of endothelial cells in stable vessels. Third, such   45   its expression in more detail, we replaced the first exon (con
markers could be useful, in humans, for early diagnosis of               taining the ATG start codon and part of the signal peptide)and
diseases involving new blood vessel formation. Finally, some             part of the downstream intron with a tau-Lac Z reporter, using
markers may themselves provide novel targets for pharmaco                homologous recombination in embryonic stem (ES) cells.
logic inhibition of neovascularization.                                  This construct is designed to create a functional null, by
   Despite the potential utility of such markers, relatively few    50   preventing membrane insertion of D1-1; a similar targeting
genes have been described that mark endothelial cells                    strategy was previously used to inactivate ephrin-B2 and
involved in most or all settings of neo-angiogenesis, i.e.,              EphB4. We examined whether homozygous mutant mice
pan-neoVessel markers. Numerous tumor-restricted endothe                 transcribe D1-1 mRNA by performing RT-PCR using two
lial genes have been identified; however, it is not clear                different 5' primers and three different 3' primers. The
whether any such genes serve as definitive markers of adult         55   absence of any D1-1 transcripts in a homozygous mutant
angiogenesis. For example, Some tumor-restricted endothe                 sample and the fact that any splicing to produce a truncated
lial markers. Such as Flkl, are Substantially expressed in the           form of D1-1 can not make a functional protein due to the
endothelial cells of normal adult tissues. Others are expressed          absence of the signal peptide, indicate D1-1 homozygous
in a subset of endothelial cells of tumor tissues, or expressed          mutant is a null mutant.
in certain tumors but not in all tumors.                            60     Pan-endothelial expression of D1-1 in embryonic vascula
   Here we characterize a novel endothelial-specific gene,               ture
D1-1, which encodes a transmembrane protein. Using D1-1-                   To examine D1-1 expression in detail during embryonic
Laczknockin mice, we show that D1-1 is highly expressed in               development, we used the tau-Lac Z reporter to perform X-gal
most endothelial cells involved in angiogenesis or neo-vas               staining in E7.5-E9.5 heterozygous embryos. At E7.5, D1-1
cularization, using tumor angiogenesis, wound healing and           65   was expressed in endocardial cells and the dorsal aorta; fur
corneal micropocket assays. By contrast, D1-1 is barely                  thermore, it was expressed in Small vessels in the head. At
detectable in the microvasculature of most normal adult tis              E8.5 and E9.5, D1-1 was expressed in endocardial but not in
           Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 45 of 61


                                                      US 7,622,443 B2
                               49                                                                    50
myocardial cells, and in intersomitic vessels as well as in the            Strong up-regulation of D1-1 in most vessels during tumor
dorsal aorta. D1-1 was also expressed in endothelial cells               angiogenesis, wound healing, and in the corneal micropocket
around the neural tube at E8.5, and in endothelial cells pen             assay
etrating the neural tube at E9.5. D1-1 is expressed in both                 To investigate further the idea that D1-1 broadly marks
arterial and venous endothelial cells at E9.5. By contrast,         5    endothelial cells involved in neo-angiogenesis, we examined
whole-mount X-gal staining revealed, Surprisingly, that D1-1             D1-1 expression in a variety of settings of adult neovascular
was preferentially expressed in arterial yolk sac endothelial            ization: tumors, wound healing and the corneal micropocket
cells. This arterial-enriched expression of D1-1 in the yolk sac         assay. D1-1 was highly expressed in most endothelial cells of
may explain why D1-1 was originally identified as an arterial            Lewis lung carcinoma (LLC) tumors grown Subcutaneously,
specific gene by the differential screen.                           10   and of B16F10 melanoma tumors grown subcutaneously and
                                                                         intraperitoneally. D1-1 was also abundantly expressed in
                                                                         most vessels during wound healing, while in normal skin it
   The fact that D1-1 appeared to be expressed in most or all            was expressed in only a Subset of vessels.
embryonic endothelial cells prompted us to directly compare                 To more clearly demonstrate the difference in D1-1 expres
its expression to that of PECAM-1, a pan-endothelial marker,        15   sion between neovessels and stable vessels, D1-1 expression
using double-immunofluorescent labeling with antibodies to               in GL261 glioma tumors from the brain, where D1-1 was
 B-galactosidase and PECAM-1. D1-1 expression was almost                 barely expressed, was examined by double-labeling with
identical to PECAM-1 expression in most endothelial cells of             antibodies to B-galactosidase and PECAM-1.
the brain, the neck region, the liver, the lung, and the heart at           In the eye, D1-1 was highly expressed in the corneal
E13.5. Double-labeling with antibodies to B-galactosidase                neovasculature induced by bFGF. Although D1-1 was still
and podoplanin, a lymphatic endothelial marker, also                     expressed in most limbic endothelial cells of the untreated
revealed that D1-1 was expressed in lymphatic endothelial                eye, its expression in the neovessels was a little higher than
cells. Taken together, these data Suggest that D1-1 is a pan             that in the limbic vessels of the untreated eye. Whole-mount
endothelial (blood endothelial and lymphatic endothelial)                X-gal staining also revealed that D1-1 was strongly expressed
marker in the embryonic vasculature.                                25   in the corneal neovessels growing toward bFGF-containing
    Expression of D1-1 is down-regulated in most adult                   pellets, but moderately expressed in the limbic vessels of the
microVessels
                                                                         untreated eye.
                                                                            Taken together, these data indicate that D1-1 provides a
   We next examined whether the endothelial expression of                marker of neovascularization.
D1-1 is maintained in adult vasculature, by performing              30     D1-1 is not essential for vessel development or mainte
double-labeling with antibodies to B-galactosidase and                    aCC
PECAM-1. Strikingly, D1-1 was strongly down-regulated in                    The pan-endothelial expression of D1-1 during develop
the microVessels of most organs and tissues examined. For                ment prompted us to examine the cardiovascular phenotype
example, Such down-regulation was clearly detected in brain,             of D1-1 homozygous mutant embryos. Whole-mount stain
liver, kidney, stomach, pancreas and heart. This down-regu          35   ing with anti-PECAM-1 antibodies revealed no obvious dif
lation was particularly evident in brain, where D1-1 was                 ferences in vessel development or patterning of E9.5
virtually absent. However a subset of vessels detectably                 embryos, E9.5 yolk sacs, or E 12.5 trunk neural tubes between
expressed D1-1 in some other tissues. For example, D1-1 was              wild-type and homozygous mutant mice. Whole-mount
relatively highly expressed in a Subset of large-diameter ves            X-gal staining also revealed no obvious differences in vessel
sels in kidney, stomach, pancreas, and heart. In the pancreas,      40   development or patterning of the retina, uterus, intestine,
the level of D1-1 expression in some microvessels is similar             bladder, stomach, or the testis between P5 or P9 heterozygous
to that in the large-diameter vessels. Expression of D1-1 in the         and homozygous mutant mice. The increased X-gal intensity
heart was particularly complex, with microvessels in different           in homozygous mutant mice likely reflects the additional
regions (atrium, interventricular septum) expressing the gene            copy of the D1-1-tauLac Z gene. D1-1 homozygous mutant
                                                                    45   mice develop normally without any apparent physiological or
to different extents. Despite these exceptions, these data Sug           developmental defects, and are fertile in both a 129/c57B16
gest that, in general, D1-1 is down-regulated in most                    mixed background and a pure 129 background.
microVessels, but maintained in a Subset of large-diameter                  D1-1 was highly expressed in endothelial cells during
vessels.
                                                                         tumor angiogenesis and wound healing. We therefore asked
   D1-1 expression is maintained in postnatal tissues under         50   whether pathological angiogenesis in tumors and during
going active neo-angiogenesis                                            wound healing was affected in homozygous mutant mice, by
   Interestingly, D1-1 was relatively highly expressed in most           implanting Lewis lung carcinoma or B16F10 melanoma cells
vessels of the ovary and the uterus. The fact that physiological         Subcutaneously or by making skin wounds in the back of the
angiogenesis occurs in the ovary where D1-1 was highly                   mutant mice. The tumor size and extent of vascularization,
expressed prompted us to examine other physiologically              55   and the rate and extent of wound healing and skin vascular
angiogenic tissues such as the placenta and the retina. D1-1             ization in homozygous mutant mice, were similar to those in
was highly, homogeneously expressed in all the vessels of the            heterozygous and wild-type mice. We also performed corneal
placenta taken from a pregnantheterozygous female bearing                micropocket assays by inserting bFGF-containing pellets into
E9.5 embryos, whereas it was barely expressed in the vessels             the corneas of the mutant mice. No obvious differences were
of the placenta from a female bearing E 16.5 embryos. Fur           60   apparent, but quantification indicated.
thermore, D1-1 was strongly expressed in the vessels of P5                  D1-1-Fc proteins impairangiogenesis in several angiogen
retina, whereas it was down-regulated in the vessels of adult            esis assays
retina. Whole-mount X-gal staining of P5 and adult retina                   The lack of an obvious phenotype in D1-1 homozygous
clearly revealed the down-regulation of D1-1 in adult retinal            mutant mice Suggested that its function might be compen
vessels. Taken together, these data Suggested that D1-1 may         65   sated during development by other genes. To circumvent this
be expressed when angiogenesis occurs, then down-regulated               problem, we sought a means of acutely interfering with the
when angiogenesis ceases.                                                function of D1-1 and/or interacting proteins. The functions of
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 46 of 61


                                                      US 7,622,443 B2
                              51                                                                     52
many single-pass transmembrane proteins have been ana                   resource to monitor neovascularization in mouse models of
lyzed using soluble proteins, consisting of their extracellular         angiogenesis-dependent diseases Such as tumors. Addition
domainfused to the Fc region of human immunoglobulin. We                ally, D1-1 expression may be useful to monitorangiogenesis,
therefore generated a D1-1-Fc fusion protein using the bacu             and particularly tumor formation, in human tissues.
lovirus expression system (see Methods, below). These D1-1-                Despite its endothelial-specific expression and the absence
Fc proteins were used to analyze the functions of D1-1 in               of any other D1-1-related genes in the mouse genome, D1-1
various in vitro and in vivo angiogenesis assays.                       homozygous mutant mice did not show any detectable phe
   The chick chorioallantoic membrane (CAM) assay mea                   notypic defects during development or in adulthood, prevent
Sures natural vessel growth. This assay revealed that vessels           ing us from deducing any possible functions of D1-1 from
did not grow around filter discs containing a D1-1-Fc protein,     10   homozygous mutant mice. Although D1-1 ECD sequences
but did grow normally around filter discs containing a control          are divergent among different species, mouse D1-1-Fc pro
Fc protein (FIG. 15). Quantification of vessel density around           tein impaired angiogenesis in the chick CAM assay and in
the discs confirmed the robust inhibition of vessel growth by           vitro assay using human endothelial cells (HUVEC) as well
D1-1-Fc. Preliminary experiments using another CAM assay,               as in mouse allantois assay, Suggesting that D1-1 ECD might
which measures bFGF-induced vessel growth, indicated that          15   be structurally conserved among different species and D1-1
D1-1-Fc significantly reduced bFGF-induced vessel branch                may play roles in angiogenesis. D1-1-Fc inhibited spontane
ing in this assay as well.                                              ous vessel growth and bFGF-induced angiogenesis in the
   A mouse allantois assay was performed to check whether               chick CAM assays, impaired proper vascular remodeling in
the murine D1-1-Fc protein can impair angiogenesis occur                mouse allantois assay, and inhibited the attachment of
ring in mouse tissues, as well as in chick. This assay tests for        HUVEC cells on a regular tissue culture plate and the migra
anti-angiogenic activity using cultured E7.5-E8.5 mouse                 tion of HUVEC cells, indicating that D1-1-Fc is an inhibitor
embryonic allantoises incubated with test reagents for 18-20            of angiogenesis.
hours. Rather than blocking vessel growth completely, D1-1-                Experimental Procedures
Fc perturbed vascular patterning, resulting in a significant               Preparation and screening of Single-Cell cDNA libraries
enlargement of average vessel diameter. This effect occurred       25      The middle regions of E12 yolk sacs were dissected in
mainly for vessels at or near the surface of the cultured allan         HBSS, and dissociated into single cells by digestion with type
tois, likely reflecting a lack of efficient penetration of the          1 collagenase (Worthington). Under a microscope, single
D1-1-Fc fusion deeper into the explant. See FIG. 16.                    cells were transferred using a mouth pipette into tubes con
   To examine the cellular mechanism(s) by which D1-1-Fc                taining lysis buffer, and processed for single-cell based PCR
might affect angiogenesis, in vitro cell culture experiments       30   amplification. Each 5ug of the amplified cDNAs were loaded
were performed using human umbilical vein (HUVEC)                       on 1.5% agarose gels for electrophoresis to check the quality
endothelial cells. D1-1-Fc did not affect the proliferation or          of the cDNAs, and transferred into a Hybond-N+ membrane
survival of HUVEC cells, but did significantly inhibit the              (Amersham) followed by Southern blotting using 3'-biased
attachment of HUVEC cells on standard tissue culture plates.            cDNA probes against a house keeping gene, Tubulin; two
In addition, D1-1-Fc significantly inhibited 0.4% serum-in         35   pan-endothelial markers, Flk1 and Flt1; and an arterial endot
duced, as well as VEGF-induced, trans-well migration of                 helial marker, ephrin-B2. The single-cell cDNAs positive for
HUVEC cells. Thus, D1-1-Fc appears to reduce the migration              Tubulin, Flk1, Flt1, and ephrin-B2 were considered arterial
of HUVEC cells. This effect may be mechanistically related              endothelial cDNAs, while ones, which are positive for Tubu
to the inhibition of cell attachment seen in the other assay.           lin, Flk1, and Flt1 and negative for ephrin-B2, were consid
However the effects of D1-1-Fc to impair cell attachment and       40   ered as venous endothelial cDNAs. One pair of cDNAs was
migration in vitro can be overridden by factors that strongly           selected for further steps of the differential screen.
promote such activities, such as bFGF. Taken together, these              Generation of D1-1 null mutant allele
data indicate that a D1-1-Fc fusion protein has anti-angio                 The arms of the D1-1 targeting construct (left arm, 2.7 kb:
genic activity.                                                         right arm, 5.2 kb) were subcloned from a 129/Sv.J. genomic
  Discussion                                                       45   DNA BAC clone (Incyte). A tau-Lacz reporter and a self
  This disclosure presents a novel endothelial-specific gene,           excised ACN selection cassette was inserted into the start
D1-1, as a molecular marker of adult neovasculature as well             codon of D1-1, by replacing the first exon and the part of the
as embryonic vasculature based on several features of D1-1              first intron of D1-1 (total 51 bp). Homologous recombination
expression. D1-1 is highly expressed in the vessels of physi            was performed in mouse CJ7 embryonic stem (ES) cells
ologically angiogenic tissues such as the ovary, the placenta,     50   following standard procedures. Correctly targeted ES cell
and the retina, whereas it is down-regulated in the placenta            clones were identified by Southern blot hybridization using 5'
and the retina when angiogenesis ceases. D1-1 is highly up              and 3' external probes. Chimeric mice were produced by
regulated in most vessels during tumor angiogenesis and                 blastocyst injection and were mated to C57B1/6 mice to
wound healing and in the corneal micropocket assay. In addi             establish lines. The D1-1 allele was deposited as
tion to the characteristic of D1-1 as a neovessel marker, D1-1     55   MGI:3526088. The ACN Selection cassette was self-excised
expression in normal adult tissues reveals heterogeneity of             in the chimeric sperm, whose progenies do not contain the
endothelial cells among different tissues and even in the same          ACN cassette in their genome. To clarify whether this mutant
tissue. Furthermore, soluble D1-1-Fc proteins impaired                  is null or hypomorphic, two 5" primers (a, 5'-AGTACT
angiogenesis in the chick CAM and mouse allantois assays,               CCCTCTCTCTTCTCTACT-3', SEQ ID NO: 29; b,
and inhibited the attachment of HUVEC cells on a culture           60   5'-GAGAAGCATCTCTGGATGCTACTC-3', SEQ ID NO:
plate and the migration of HUVEC cells, indicating that D1-1            30) and three 3' primers (c. 5'-GTTCACGTTGATGTTCCT
affects angiogenesis.                                                   CATGGA-3', SEQ ID NO: 31; d 5'-TTAAAGAATCT
  D1-1 is a marker of adult neovasculature, as demonstrated             TCTCTGCTGACATGCTG-3', SEQIDNO:32:e, 5'-CTAG
by the fact that D1-1 is strongly, homogeneously expressed in           TAGAATGGACAATCTACCTC-3', SEQ ID NO: 33) were
most endothelial cells of various angiogenic tissues, whereas      65   used in all possible combinations for RT-PCR using E10.5
it is barely or weakly expressed in microVessels of most                embryonic cDNAS from a heterozygote and a homozygote as
normal tissues. Therefore, D1-1-Lacz mice will be a useful              a template.
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 47 of 61


                                                    US 7,622,443 B2
                             53                                                                   54
   Genotyping                                                         pancreas and spleen were dissected, and processed for immu
   The genotyping of D1-1 mutant mice was performed by                nohistochemistry like the tumors grown Subcutaneously.
PCR using two primer sets detecting the wild-type and the                Full-thickness cutaneous wounds were made on the back
mutant allele. WT1 (5'-CATCTCACCCCAGTACTCCCTC                         skin of mice using a sterile, disposable 6-mm dermal biopsy
-3' (SEQID NO:34)) and WT2 (5'-CCTTGGAGCAGGAG                         punch (Miltex). 7 days later, animals were sacrificed and the
TAAACCGAGA-3' (SEQID NO: 35)) primers, 142 bp PCR                     tissue was examined.
products: Lac71 (5'-CGCCCGTTGCACCACAGATG-3'                              The mouse corneal micropocket assay was performed as
(SEQ ID NO:36)) and Lac72 (5'-CCAGCTGGCGTAAT                          described previously (11) using hydron-coated Sucralfate pel
AGCGAAG-3 (SEQID NO:37)) primers, 370 bp PCR prod                     lets containing 100 ng of bFGF (PeproTech). For Lacz stain
uctS.                                                            10
   Immunohistochemistry                                               ing, the entire eye was first stained, and the cornea was dis
                                                                      sected out and flat-mounted on a slide whose coverslip was
   Embryos and adult organs were fixed for 6-8 hours in 4%            elevated by a bridge of two coverslips on each side to avoid
paraformaldehyde/PBS at 4°C., washed with PBS, sunk in                crushing the cornea. For immunofluorescent staining, the
30% sucrose/PBS overnight at 4°C., frozen in OCT medium,              entire eyes were fixed and sectioned on a cryostat.
and 20 Lim sections were collected on a cryostat. Staining was   15
                                                                         Production of Fc and D1-1-Fc fusion proteins
performed using anti-PECAM-1 antibody (Pharmingen,
1:300 overnight at 4° C.), anti-f-galactosidase antibody                 D1-1 extracellular region including signal peptide
(5-prime 3-prime, 1:1000, overnight at 4° C.), Cy3-conju              sequences and human IgG1 Fc region were amplified by
gated anti-C-SMA antibody (Sigma, 1:500, 40 minutes at                PCR, and inserted together into the baculovirus expression
room temperature), and anti-podoplanin antibody (Develop              vector pBacPAK8 (CLONTECH) to make D1-1-Fc fusion
mental Studies Hybridoma Bank, 8.1.1, 1:100, overnight at 4           construct. For Fc construct, human IgG1 Fc region was
C.), For immunofluorescent detection; FITC-, Cy3-, Cy5-,              amplified by PCR with a primer containing D1-1 signal pep
Alexa-488-, or Alexa-568-conjugated secondary antibodies              tide sequences, and cloned into pBacPAK8 vector; thus, both
(Jackson, 1:300; Molecular Probes, 1:250, 40 minutes at               D1-1-Fc and Fc constructs contain the same signal peptide
room temperature) were used. All confocal microscopy was         25   sequences, which make the proteins secreted into the culture
carried out on a Leica SP confocal (Leica).                           media. The baculovirus/insect cell expression system was
   For whole-mount staining, embryos and organs were first            used, and the secreted proteins were purified over protein-A
fixed for 1-2 hours in 4% paraformaldehyde/PBS at 4°C.,               columns (Pierce).
washed with PBS, and dehydrated in 100% methanol at -20°                Cell culture
C. Staining was performed with anti-PECAM1 antibody              30      Human umbilical vein endothelial cells (HUVEC-2) were
(Pharmingen, 1:200 overnight at 4°C.) and anti-B-galactosi            purchased from BD Bioscience and cultured in Medium 200
dase antibody (5-prime 3-prime, 1:1000, overnight at 4° C):           (Cascade Biologics) containing Low Serum Growth Supple
either HRP-conjugated secondary antibodies (Jackson,                  ment (Cascade Biologics), as recommended in the product
1:300, overnight at 4°C.) or secondary antibodies conjugated          sheet. Cells were not used beyond the sixth passage.
to Cy5- or Alexa-488 (Jackson, 1:300, and Molecular Probes       35      Endothelial cell migration assay
1:250, 1 hour at room temperature) were used.                            Analysis of HUVEC migration was performed using the
   Lac Z staining                                                     angiogenesis endothelial cell migration kit (BDBioscience);
   Embryos and organs were dissected, fixed in 0.25% glut             5x104 HUVEC per well were seeded into the upper chamber
araldehyde/PBS for 5-15 minutes, rinsed twice with PBS, and           of the migration plate insert in migration media (Medium
stained at 37° C. in X-Gal buffer 1.3 mg/ml potassium fer        40
                                                                      200+0.4% FCS). The bottom chambers were loaded with or
rocyanide, 1 mg/ml potassium ferricyanide, 0.2% Triton                without VEGF (10 ng/ml) or bFGF (10 ng/ml) in 750 ul total
X-100, 1 mM MgCl2 and 1 mg/ml X-Gal in phosphate                      volume of migration media in the presence of D1-1-Fc or Fc.
buffered saline (PBS, pH 7.2). The stained embryos were               After 22h of incubation at 37°C., the insert membranes were
post-fixed in 4% paraformaldehyde/PBS at 4° C., washed                stained with 4 g/ml Calcein AM (Molecular Probes) in
with PBS, were embedded in 15% sucrose and 7.5% gelatin in       45
                                                                      Hanks balanced salt solution for 90 min. Fluorescence on the
PBS, and 20 um sections were collected on a cryostat. All             under side of the membrane was measured at excitation/
bright-field images were captured using an Axiocam CCD                emission wavelengths of 485/530 nm using a fluorescence
camera (Zeiss).                                                       microplate reader.
   In situ hybridization
   In situ hybridization was carried out essentially as          50     Chick CAM assay
described (21). Embryos were cryosectioned at 20 Lum, and               The CAM assay to measure spontaneous vessel growth
hybridized with a cFNA probe against D1-1 (750 bp).                   was performed as described. Briefly, 3-d-old fertilized white
   Pathological studies: tumors, cutaneous wounding, and              Leghorn eggs (Spafas, Inc., Norwich, Conn.) were cracked,
corneal micropocket assay                                             and chick embryos with intact yolks were placed in 100x20
   All procedures were carried out under protocols reviewed      55   mm plastic Petri-dishes. After 3 d of incubation in 3% CO2 at
and approved by the IACUC (Institute Animal Care and Use              37° C., a disk of methylcellulose containing D1-1-Fc or Fc
Committee). Mice were implanted subcutaneously with 200               was implanted on the CAM of individual embryos. After 48 h.
ul of 2x 106 Lewis lung carcinoma cells (LLC) or B16F10               of incubation, embryos and CAMs were analyzed for the
melanoma cells, and sacrificed between 13 to 16 days postim           formation of avascular Zones by a stereomicroscope.
plantation when the diameter of the tumors reached 1.5 cm.       60     The CAM assay, which measures bFGF-induced angio
The tumors were dissected, weighed, fixed for 6-8 hours in            genesis, was performed as described. Filter discs saturated
4% paraformaldehyde/PBS at 4°C., cryoprotected overnight              with D1-1-Fc or Fc proteins along with 100 ng/mlbFGF were
in 30% sucrose/PBS at 4°C., frozen in OCT medium, and 20              placed on the CAMs of 10-d-old chick embryos. After 72 h,
um sections were collected on a cryostat. Mice were also              filter discs and associated CAM tissues were harvested and
implanted intraperitoneally with 200 ul of 2x106 B16F10          65   quantified. Angiogenesis was assessed as the number of vis
melanoma cells, and sacrificed between 12 to 16 days postim           ible blood vessel branching points within the defined area of
plantation when they were lethargic. The tumors close to              the filter discs.
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 48 of 61


                                                  US 7,622,443 B2
                            55                                                                56
   Allantois explant culture                                    vidual publication or patent was specifically and individually
   Allantoises were dissected from E8.5 mouse embryos and       indicated to be incorporated by reference. In case of conflict,
cultured for 18 hours (37° C., 5% CO2) in the presence of       the present application, including any definitions herein, will
pre-clustered D1-1-Fc or Fc proteins, as described. D1-1-Fc control.
or Fc proteins were pre-clustered, by incubating with anti- 5
human Fc antibodies (Jackson) for 30 minutes at room tem- Equivalents
perature. Allantoises were fixed and processed for immunof-       While specific embodiments of the subject invention have
luorescence staining with anti-PECAM-1 antibody been discussed, the above specification is illustrative and not
(Pharmingen, 1:300 overnight at 4°C.).                         restrictive. Many variations of the invention will become
                                                            10 apparent to those skilled in the art upon review of this speci
           INCORPORATION BY REFERENCE                            fication and the claims below. The full scope of the invention
                                                                should be determined by reference to the claims, along with
  All publications and patents mentioned herein are hereby      their full scope of equivalents, and the specification, along
incorporated by reference in their entirety as if each indi-    with Such variations.


                                      SEQUENCE LISTING


  <16 Oc NUMBER OF SEO ID NOS: 37

  <210    SEQ ID NO 1
  <211  LENGTH: 1022
  &212> TYPE: DNA
  <213> ORGANISM: Mus musculus

  <4 OO   SEQUENCE: 1
  gag cctgct a cacacccagc tigatctgggg accagcggag cc atgaggct gggttcagca             60

  attct cqgtt tactic ct gct coaaggctac agct citcaac ctacgacaac to agacct cq        12O
  caggaaattic tacagaagtic ttct caggit c to cittggitat coaatcagoc tdtgacacca        18O

  aggtoaa.gca ccatggataa acagt cc citt to cittgcct g acttgatgtc ct tccago.ca       24 O
  Cagaa.gcaca cactgggacc tigcacagga accc.ca.gaaa ggagcagoag cagcagcagc             3 OO

  agcagcagca gCaggagagg agaagcatct ctggatgct a ct cocagtcc agaalaccacc             360

  agc ctitcaga caaaaaagat gaccatcct g ct gaccatcc togcc tacccc cacatcagag          42O
  tdagtgctaa citgtggctgc ctittggtgtc. at cagottca ttgtcatCct ggtggttgta            48O

  gtgat catcc tigtcagtgt ggtcagticta agatttalagt gtcggaagaa caaggagt ct            54 O

  gaagat.ccac agaalaccagg gagttcagga ctgtctgaaa gctgct caac agccalatgga            6 OO

  gagaaagaca gcatcacact catct coatg aggalacatca acgtgaacaa cagdalaaggc             660
  agcatgtcag cagagaagat tctttalagag tacctggag togc catggg to cacgtgtg               72O
  cggctgtc.cc ctggc catga ggaaggagag gaga.cgagat tdggggaggc agcggaccac              78O

  acatalaatta tittgatgtca togcctgctcc cagttctaaa ggacatgaga titcc totaga           84 O

  to cagaagaa cctaccacac aagagacitcc titcc cacttig gaagiccatgc taga cacttg         9 OO
  gcctgct coc cct cotcCtg Ctgct cagaa acticaggaac gaggagt caa tagagcaaga           96.O

  cittaaggaaa taatgaggta gattgtc.cat to tact agaa ttaaaattat tttctggc ct          102O
  99                                                                              1022


  <210    SEQ ID NO 2
  <211  LENGTH: 336
  &212> TYPE: DNA
  <213> ORGANISM: Mus musculus

  <4 OO   SEQUENCE: 2
  caacctacga caact cagac ct cqcaggaa attctacaga agtc.ttctica ggtc.tc.cttg           60

  gtatic caatic agcctgttgac accaaggtoa agcaccatgg at aaac agtic cctitt.ccttg       12O
  Cctgacttga tigtcCtt CC a gccacagaag cacacactgg gacctggcac agga accc.ca           18O
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 49 of 61


                                                                       US 7,622,443 B2
                                        57                                                                    58
                                                                            - Continued

gaaaggagca gcagcagoag cagcagcago agcagcagga gaggaga agc atctotggat                                     24 O

gctact coca gtccagaaac caccagoctt cagacaaaaa agatgac cat cotgctgacc                                    3OO

atcc togccta ccc.cca catc agagt cagtg ctaact                                                           336


<210         SEQ ID NO 3
<211 LENGTH: 252
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 3
gtggctgcct ttggtgtcat cagct tcatt gtcatCctgg tggttgtagt gat catcCtg                                     6O

gtcagtgtgg toagtictaag atttalagtgt C9gaagaa.ca aggagtctga agatccacag                                   12 O

aalaccaggga gttcaggact gtctgaaagc tigct caa.cag ccalatggaga gaaagacagc                                 18O

at cacact catct coatgag gaa catcaac gitgaacaa.ca gcaaaggcag catgtcagca                                 24 O

gagalagattic tt                                                                                        252


<210         SEQ ID NO 4
<211 LENGTH: 214
&212> TYPE: PRT
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 4

Met Arg Lieu. Gly Ser Ala Ile Lieu. Gly Lieu. Lieu Lieu. Lieu. Glin Gly Tyr
1.                         5                               1O                              15

Ser Ser Glin Pro Thir Thir Thr Glin. Thir Ser Glin                     Glu Ile Lieu. Glin Lys
                     2O                              25                             3O

Ser Ser Glin Wal Ser Lieu Val Ser Asn. Glin Pro                        Val Thr Pro Arg Ser
               35                             4O                              45

Ser Thr Met Asp Lys Glin Ser Leu Ser Leu Pro Asp Leu Met Ser Phe
        SO                              55                             6O

Gln Pro Gln Lys His Thr Lieu. Gly Pro Gly Thr Gly Thr Pro Glu Arg
65                                70                             7s                              8O

Ser Ser Ser Ser Ser Ser Ser Ser Ser Ser Arg Arg Gly Glu Ala Ser
                           85                              90                              95

Lieu. Asp Ala Thr Pro Ser Pro Glu Thir Thr Ser Lieu. Glin Thir Lys Llys
                     1OO                             105                            11 O

Met Thir Ile Lleu Lleu. Thir Ile Lieu Pro Thr Pro Thir Ser Glu Ser Wall
               115                            12 O                            125

Lieu. Thr Val Ala Ala Phe Gly Val Ile Ser Phe                          Ile Wall Ile Lieu. Wall
        13 O                            135                            14 O

Wall Wal Wall Ile Ile Leu Val Ser Wal Wal Ser                          Lieu. Arg Phe Lys Cys
145                               150                            155                             160

Arg Lys Asn Lys Glu Ser Glu Asp Pro Glin Lys Pro Gly Ser Ser Gly
                           1.65                            17O                             17s

Lieu. Ser Glu Ser Cys Ser Thr Ala Asn Gly Glu Lys Asp Ser Ile Thr
                     18O                             185                            19 O

Lieu. Ile Ser Met Arg Asn. Ile Asin Val Asn. Asn Ser Lys Gly Ser Met
               195                            2OO                             2O5

Ser Ala Glu Lys Ile Lieu.
        21 O


<210         SEQ ID NO 5
<211 LENGTH: 113
&212> TYPE: PRT
              Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 50 of 61


                                                                 US 7,622,443 B2
                                    59                                                                60
                                                                      - Continued
<213> ORGANISM: Mus musculus

<4 OO    SEQUENCE: 5
Ser Glin Pro Thir Thir Thir GLn. Thir Ser Glin Glu Ile Lieu. Glin                  Llys Ser
1.                        5                                                        15

Ser Glin Wal Ser Lieu. Wal Ser Asn Gln Pro Wall                  Thr Pro Arg       Ser Ser
                    2O                         25                           3O

Thr Met Asp Lys Glin           Ser Leu Ser     Lieu Pro Asp      Leul Met Ser Phe Glin
               35                      4O                             45

Pro Gln Lys His Thr Lieu. Gly Pro Gly Thr Gly                    Thr Pro Glu       Arg Ser
        SO                          55                           6O

Ser Ser Ser Ser Ser Ser Ser Ser                Ser Arg Arg Gly Glu Ala             Ser Luell
65                  70                                                                 8O

Asp Ala Thr Pro Ser            Pro Glu Thir Thir Ser Lieu.       Gln Thr Lys Lys Met
                          85                         90                            95

Thir Ile Lieu Lleu. Thir Ile Leu Pro Thir Pro Thir Ser Glu Ser Wall Lieu
                    1OO                        105                          11 O

Thir


<210         SEQ ID NO 6
<211 LENGTH: 84
&212> TYPE: PRT
<213> ORGANISM: Mus musculus

<4 OO    SEQUENCE: 6

Val Ala Ala Phe Gly            Wall Ile Ser Phe Ile Wall Ile Lieu. Wall Wall Wall
1.                        5                                                        15

Wall Ile Ile Lieu Wall Ser Wal Wall            Ser Lieu. Arg Phe Lys Cys Arg Llys
                    2O                         25                           3O

Asn Lys Glu Ser Glu Asp Pro Glin Llys Pro Gly Ser Ser Gly                          Luell Ser
               35                        4O                            45

Glu Ser Cys Ser Thr Ala Asn Gly Glu Lys Asp                      Ser Ile Thr Lieu. Ile
        SO                          55                           6O

Ser Met Arg Asn. Ile           Asn. Wall Asn   Asn Ser Lys Gly Ser Met Ser Ala
65                             70                                                       8O

Glu Lys Ile Lieu

<210         SEQ ID NO 7
<211 LENGTH: 914
&212> TYPE: DNA
<213> ORGANISM: Homo sapiens
&220s FEATURE:
<221 NAMEAKEY: misc feature
<222> LOCATION: (663) . . (663)
<223> OTHER INFORMATION: n is a                           or t
&220s FEATURE:
<221 NAMEAKEY: misc feature
<222> LOCATION: (798) . . (798)
<223> OTHER INFORMATION: n is a                           or t

<4 OO    SEQUENCE: 7
gaggct coac tagctgctg. cct gcc.cgc.c acatacc cag Ctgacatggg Caccgcagga                          6O

gccatgcagc tigtgctgggit gat CCt99gc titcct cotgt tcc gaggc.ca caact cocag                      12 O

cc cacaatga cccagacctic tagct ct cag ggaggcCttg gcggit ctaag tctgaccaca                        18O

gagccagttt citt coaac cc aggatacatc cct tcct cag aggctaa.ca.g gccaa.gc.cat                     24 O

Ctgtc.ca.gca CtggtaccCC aggcgcaggt gtc.cccagoa gtggalagaga cggaggcaca                          3OO

agcagaga.ca catttcaaac togttc.ccc cc            aattcaacca       c catgagcct gag catgagg       360
        Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 51 of 61


                                                        US 7,622,443 B2
                           61                                                          62
                                                          - Continued

gaagatgcga C catcCtgcc cagc.cccacg t cagagactg tgct cactgt gigctgcattt
ggtgttatca gctt cattgt catcc tiggtg gttgttggtga t catcCtagt ttgttggit c
agcctgaggt tdaagtgtcg galaga.gcaag gagt ctgaag atc.cccagaa acctgggagt           54 O

t cagggctgt Citgaaagctg. Ct c cacagcc aatggagaga aagacagcat caccctitatic
tccatgaaga acatcaa.cat gaataatggc aaacaaagtic t ct cagcaga galaggttctt          660

tanaagcaac tittgggtc.cc catgagtc.ca aggatgatgc agctg.ccctg tact acaag           72 O

gaggaagaga tiggaattagt agaggcaatg aac cacatgt aaattattitt attgttt cat
gtctgcttct agatctanag gacactagoa ttgc.cccaga tctggggagc agctaccaac              84 O

agggggagac totttt Cotg tatggacagc tgctgtggaa aatactggcc tdgcttct co             9 OO

c cactic ct ca gagc                                                             914


       SEQ ID NO 8
       LENGTH: 291
       TYPE: DNA
       ORGANISM: Homo sapiens
       SEQUENCE: 8
cagoccacaa tdacccagac citctagotct Cagggaggcc ttggcggtct aagttctgacc              6O

acagagc.cag tittct tccaa cccaggatac    atc. cott cott   cagaggctaa Caggccaagc   12 O

Catctgtc.ca gcactgg tac C cc aggcgca ggtgtc.ccca gCagtggaag aga.cggaggc         18O

acaa.gcagag acacatttca aactgttc.cc     CCCalatt Caa     ccaccatgag cctgagcatg   24 O

agggaagatg cgaccatcct gcc.ca.gc.ccc acgt.ca.gaga ctgtgct cact                   291


       SEO ID NO 9
       LENGTH: 381
       TYPE: DNA
       ORGANISM: Homo sapiens
       FEATURE:
       NAMEAKEY: misc feature
       LOCATION: (255) ... (255)
       OTHER INFORMATION: n is a
       SEQUENCE: 9
gtggctgcat ttggtgttat cagctt catt gtcatCctgg tggttgttggit gatcatCcta             6O

gttggtgtgg to agcctgag gttcaagtgt cggalaga.gca aggagtctga agat.ccc.ca.g         12 O

aaac Ctggga gttcagggct gtctgaaagc tgctic cacag ccalatggaga gaaagacagc           18O

atcacc citta t ct coatgaa gaa catcaac atgaataatg gcaaacaaag tot ct cagoa        24 O

gagalaggttc tittanaagca actittgggtc cc catgagtic Caaggatgat gcagctg.ccc         3OO

tgtgactaca aggaggaaga gatggaatta gtagaggcaa. tgaac cacat gtaaattatt             360

ttattgtttic atgtctgctt c                                                        381


       SEQ ID NO 10
       LENGTH: 2O5
       TYPE PRT
       ORGANISM: Homo sapiens
       SEQUENCE: 1.O

Met Gly Thr Ala Gly Ala Met Gln Lieu. Cys Trp Val Ile Leu Gly Phe
1.                    5                                             15

Lieu. Leu Phe Arg Gly His Asn Ser Glin Pro Thr Met Thr Glin Thir Ser
                                      25
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 52 of 61


                                                                       US 7,622,443 B2
                                        63
                                                                            - Continued
Ser Ser Glin Gly Gly Lieu. Gly Gly Lieu Ser Lieu. Thir Thr Glu Pro Val
               35                             4O                              45

Ser Ser Asn Pro Gly Tyr Ile Pro Ser Ser Glu Ala Asn Arg Pro Ser
        SO                              55                             6O

His Leu Ser Ser Thr Gly Thr Pro Gly Ala Gly Val Pro Ser Ser Gly
65                                70                             7s                              8O

Arg Asp Gly Gly Thr Ser Arg Asp Thr Phe Glin Thr Val Pro Pro Asn
                           85                              90                              95

Ser Thir Thr Met Ser Leu Ser Met Arg Glu Asp Ala Thr Ile Leu Pro
                     1OO                             105                            11 O

Ser Pro Thr Ser Glu Thr Val Lieu. Thr Val Ala Ala Phe Gly Val Ile
               115                            12 O                            125

Ser Phe Ile Val Ile Leu Val Val Val Val Ile Ile Leu Val Gly Val
        13 O                            135                            14 O

Val Ser Lieu. Arg Phe Lys Cys Arg Llys Ser Lys Glu Ser Glu Asp Pro
145                               150                            155                             160

Gln Llys Pro Gly Ser Ser Gly Lieu Ser Glu Ser Cys Ser Thr Ala Asn
                           1.65                            17O                             17s

Gly Glu Lys Asp Ser Ile Thr Lieu. Ile Ser Met Lys Asn. Ile Asn Met
                     18O                             185                            19 O

Asn Asn Gly Lys Glin Ser Lieu. Ser Ala Glu Lys Val Lieu.
               195                            2OO                             2O5


<210         SEQ ID NO 11
<211 LENGTH: 97
&212> TYPE: PRT
<213> ORGANISM: Homo sapiens
<4 OO     SEQUENCE: 11

Gln Pro Thr Met Thr Glin Thir Ser Ser Ser Glin Gly Gly Lieu. Gly Gly
1.                         5                               1O                              15

Lieu. Ser Lieu. Thir Thr Glu Pro Val Ser Ser Asn Pro Gly Tyr Ile Pro
                     2O                              25                             3O

Ser Ser Glu Ala Asn Arg Pro Ser His Leu Ser Ser Thr Gly Thr Pro
               35                             4O                              45

Gly Ala Gly Val Pro Ser Ser Gly Arg Asp Gly Gly. Thir Ser Arg Asp
        SO                              55                             6O

Thir Phe Glin. Thir Wall Pro Pro Asn. Ser Thir Thir Met Ser Lieu. Ser Met
65                                70                             7s                              8O

Arg Glu Asp Ala Thr Ile Leu Pro Ser Pro Thir Ser Glu Thr Val Lieu.
                           85                              90                              95

Thir


<210         SEQ ID NO 12
<211 LENGTH: 84
&212> TYPE: PRT
<213> ORGANISM: Homo sapiens
<4 OO     SEQUENCE: 12

Val Ala Ala Phe Gly Val Ile Ser Phe Ile Val Ile Leu Val Val Val
1.                         5                               1O                              15

Val Ile Ile Lieu Val Gly Val Val Ser Lieu. Arg Phe Lys Cys Arg Llys
                     2O                              25                             3O

Ser Lys Glu Ser Glu Asp Pro Glin Llys Pro Gly Ser Ser Gly Lieu. Ser
               35                             4O                              45

Glu Ser Cys Ser Thr Ala Asn Gly Glu Lys Asp Ser Ile Thr Lieu. Ile
Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 53 of 61
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 54 of 61


                                                                        US 7,622,443 B2
                                        67                                                               68
                                                                           - Continued
<211 LENGTH: 24 O
&212> TYPE : PRT
<213> ORGANISM: Bos talurus

<4 OO     SEQUENCE: 16
Arg Gly Cys Lieu.          Pro Wall Ala       Asp Glin Ala Asp          Met    Gly   Ser Wall      Arg
1.                         5                                                             15

Glu Thir Glin Luell        Arg Trp Ala Ile          Luell   Gly   Phe Lell Lell Luell Glin         Gly
                                                    25

Ala Phe Ser Ser Glin Ser Ser Thir Thir Glin Pro Ala Ser Pro Glu Thir
               35                             4O                               45

Ser Pro Ser Thir Glu Ala Asn Ser Luell Ser Pro Lell Ser                              Gly    Thir   Trp
    SO                   55                    6O

Thir Thir Ala Ala Ser Glu Thir Pro Ser Glin Phe Ser Thir Glu Ala Met
65                                70

Thir Luell Ser Ser Ser Thir Wall Ala                Asp His       Luell Pro Ser Ser Pro            Gly
                           85                               90                      95

Pro Thir       Trp   Ser Glin Ser Glin              His Thir Ser        Gly    Lell Ser Ala        Asp
                                                    105                             11 O

Wall Pro Ser Ser           Gly Arg      Ser Ser     Asp     Ser Met Ser        Gly Asp      Thir Ser
               115                          12 O                               125

His Asn Wall Thir Ser Thir Ser Pro Asn Met Ser Phe Arg Thir Thir Ala
        13 O                            135                             14 O

Asp Ser Thir Wall Pro Pro Ser Pro Thir Ser Glu Thir Wall Luell Thir Wall
145                   150                  155                      160

Ala Ala Phe          Gly   Wall Ile Ser Phe Ile Ala Ile Lell Wall Wall Wall Wall
                           1.65                             17O                             17s

Thir Ile Wall Luell Wall Ser Wall Wall Ser Luell                  Arg Phe            Cys Arg Lys
                     18O                            185                              19 O

Asn            Glu Ser Glu        Asp   Pro Glin            Pro   Gly   Ser Ser      Gly    Luell Ser
               195                                                          2O5

Glu Ser        Gly   Ser Thir Ala Asn         Gly   Glu           Glu Ser Ile Thir Luell Ile
        21 O                      215                                   22O

Ser Met              Asn Ile Ile Asn Met Asn Asn Ser                           Gly          Pro Ser
225                          23 O                235                                            24 O


          SEO ID NO 17
          LENGTH: 124
          TYPE : PRT
          ORGANISM: Bos talurus

          SEQUENCE: 17
Ser Glin Ser Ser Thir Thir Glin Pro Ala Ser Pro Glu Thir Ser Pro Ser
1.                         5                                1O                              15

Thir Glu Ala Asn Ser Lell Ser Pro Luell Ser                       Gly   Thir   Trp Thir Thir Ala
                                                    25

Ala Ser Glu Thir Pro Ser Glin Phe Ser Thir Glu Ala Met Thir Luell Ser
               35                             4O                               45

Ser Ser Thir Wall Ala             Asp His     Luell Pro Ser Ser Pro            Gly   Pro Thir      Trp
    SO                                  55                      6O

Ser Glin Ser Glin          Lys His Thir       Ser   Gly     Luell Ser Ala      Asp Wall     Pro Ser
65                                70

Ser     Gly Arg      Ser Ser      Asp   Ser Met Ser         Gly Asp     Thir Ser His Asn Wall
                         85                                 90                              95

Thir Ser Thir Ser Pro Asn Met Ser Phe                       Arg Thir Thir Ala Asp           Ser Thir
                     1OO                            105                              11 O
              Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 55 of 61


                                                              US 7,622,443 B2
                                   69                                                               70
                                                                   - Continued

Wall Pro Pro Ser Pro Thir Ser Glu. Thir Wall Lieu. Thir
               115                      12 O


<210         SEQ ID NO 18
<211 LENGTH: 81
&212> TYPE: PRT
<213> ORGANISM: Bos taurus

<4 OO     SEQUENCE: 18
Wall    Ala Ala Phe Gly Val Ile Ser Phe Ile Ala               Ile Lell Wall Wall Wall
1.                        5                         1O                         15

Wall Thir Ile Wall Leu Val Ser Wal Wal Ser Lieu.              Arg Phe Lys
                     2O                        25

        Asn Lys Glu Ser Glu Asp Pro Glin Llys Pro Gly               Ser Ser    Gly Lieu.
               35                       4O                          45

Ser     Glu Ser Gly Ser Thr Ala Asn Gly Glu Lys               Glu Ser Ile Thir Lieu.
        SO                         55                         6O

Ile     Ser Met Lys Asn. Ile Ile Asn Met Asn. Asn             Ser      Gly Cys Pro
65                            70                         7s                         8O

Ser


<210         SEQ ID NO 19
<211 LENGTH: 550
&212> TYPE: DNA
<213> ORGANISM: Sus scrofa

<4 OO SEQUENCE: 19
Cccacgcgtc. c.gc.gc.ca.gcc tic cc.cgt.cc cactgacatg gggagcgt.cg gagaaacgca                    6O

gctgtgctgg gcc atcCtgg gct tcctic ct gct coaaggc cacggct coc agct cacaat                     12 O

acct agcc ct cagggagaga gtc.ct tcc.gc agagt ccaac agctcaa.gc.c ctictato cag                  18O

Cagcaccagc agcagcagca acago agcag cagcaccagc accacagaca CCCCt cacala                         24 O

tggtacgt.cc acgtcaccca ccgtgagt ct gagaaccaga gaaga ccc.ga ccgt.cct gcc                      3OO

Cagc.cccacg tcagagacgg togct cacagt ggcc.gc.ctitt ggtgtcatca gct tcattgt                     360

catcCtgctg gttgttggtga t catcctggt cagcgtggtc agt ctaaggt ttalagtgtcg
gaggaacaag gaatctgaag at CCC cagaa acctgggagt tcggggctict Ctgaaagctg
citccacagcc aatggagaga aagacagoat caccct catc tccatgaaaa                      at atcaiacat   54 O

gaataa.ca.gc                                                                                 550


<210         SEQ ID NO 2 O
<211 LENGTH: 219
&212> TYPE: DNA
<213> ORGANISM: Sus scrofa

<4 OO     SEQUENCE: 2O
Cagct cacaa tacctago cc ticagggagag agt cctt cog cagagtic cala Cagct Caagc                    6O

Cctictatcca gcagdaccag cagcaggagc aac agcagda gcagcaccag Caccacagac                          12 O

accc ct caca atggtacgtc. cacgt caccc accgtgagtic tagalaccag agaagaccc.g                      18O

accgt.cctgc C cago.cccac git cagagacg gtgct caca                                             219


<210         SEQ ID NO 21
<211 LENGTH: 222
&212> TYPE: DNA
<213> ORGANISM: Sus scrofa
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 56 of 61


                                                                       US 7,622,443 B2
                                        71
                                                                            - Continued
<4 OO     SEQUENCE: 21
gtggcc.gc.ct ttggtgtcat cagct tcatt gtcatCctgc tiggttgtggit gatcatCctg                                  6O

gtcagogtgg toagtictaag gtttalagtgt C9gaggalaca aggaatctga agat CCC cag                                 12 O

aaac Ctggga gttcggggct Ctctgaaagc tigctic cacag C caatggaga gaaagacagc                                 18O

atcaccct catct coatgaa aaatat caac atgaataa.ca gc                                                      222


<210         SEQ ID NO 22
<211 LENGTH: 183
&212> TYPE: PRT
<213> ORGANISM: Sus scrofa

<4 OO     SEQUENCE: 22

Pro Arg Val Arg Ala Ser Lieu Pro Arg Pro Thr Asp Met Gly Ser Val
1.                         5                               1O                              15

Gly Glu Thr Glin Lieu. Cys Trp Ala Ile Lieu. Gly Phe Lieu. Lieu. Lieu. Glin
                     2O                              25                             3O

Gly His Gly Ser Gln Lieu. Thir Ile Pro Ser Pro Glin Gly Glu Ser Pro
               35                             4O                              45

Ser Ala Glu Ser Asn. Ser Ser Ser Pro Leu Ser Ser Ser Thir Ser Ser
        SO                              55                             6O

Ser Ser Asn Ser Ser Ser Ser Thr Ser Thr Thr Asp Thr Pro His Asn
65                                70                             7s                              8O

Gly. Thir Ser Thr Ser Pro Thr Val Ser Lieu. Arg Thr Arg Glu Asp Pro
                           85                              90                              95

Thir Wall Leu Pro Ser Pro Thir Ser Glu. Thir Wall Lieu. Thir Wall Ala Ala
                     1OO                             105                            11 O

Phe Gly Val Ile Ser Phe Ile Val Ile Leu Lieu Val Val Val Ile Ile
               115                            12 O                            125

Lieu Val Ser Val Val Ser Lieu. Arg Phe Lys Cys Arg Arg Asn Lys Glu
        13 O                            135                            14 O

Ser Glu Asp Pro Gln Lys Pro Gly Ser Ser Gly Lieu Ser Glu Ser Cys
145                               150                            155                             160

Ser Thr Ala Asn Gly Glu Lys Asp Ser Ile Thr Lieu. Ile Ser Met Lys
                           1.65                            17O                             17s

ASn Ile Asn Met Asn. Asn. Ser
                     18O


<210         SEQ ID NO 23
<211 LENGTH: 73
&212> TYPE: PRT
<213> ORGANISM: Sus scrofa

<4 OO     SEQUENCE: 23

Gln Lieu. Thir Ile Pro Ser Pro Glin Gly Glu Ser Pro Ser Ala Glu Ser
1.                         5                               1O                              15
Asn. Ser Ser Ser Pro Leu Ser Ser Ser Thir Ser Ser Ser Ser Asn. Ser
                     2O                              25                             3O
Ser Ser Ser Thr Ser Thr Thr Asp Thr Pro His Asn Gly Thr Ser Thr
               35                             4O                              45
Ser Pro Thr Val Ser Lieu. Arg Thr Arg Glu Asp Pro Thr Val Lieu Pro
        SO                              55                             6O
Ser Pro Thir Ser Glu. Thir Wall Lieu. Thir
65                                70


<210         SEQ ID NO 24
<211 LENGTH: 74
&212> TYPE: PRT
<213> ORGANISM: Sus scrofa
              Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 57 of 61


                                                                US 7,622,443 B2
                                        73                                                              74
                                                                     - Continued
<4 OO    SEQUENCE: 24

Val Ala Ala Phe Gly Val Ile Ser                   Phe Ile Wall Ile Lieu. Lieu. Wall Wall
1.                                                     1O                        15

Wall Ile Ile Lieu Wal Ser Wal Wall                Ser Lieu. Arg Phe Lys Cys Arg Arg
                                                  25                       3O

Asn            Glu    Ser Glu Asp Pro Glin Llys Pro Gly Ser Ser Gly              Luell Ser
               35                            4O                       45

Glu Ser               Ser Thr Ala Asn Gly Glu Lys Asp           Ser Ile Thr Lieu. Ile
        SO                              55                      6O

Ser Met               ASn Ile Asn Met Asn Asn. Ser
65                               70


             SEO ID NO 25
         LENGTH: 1104
         TYPE: DNA
         ORGANISM: Mus musculus

             SEQUENCE: 25
atgaggctgg gttcagcaat t ct cqgttta citcctgctcc aaggctacag                       Ctect calacct     6O

acgacaactic agacct cqca ggaaatticta cagaagttctt cticaggit ct c cittggitaticc                     12 O

aatcagcctg tgacaccalag gtcaa.gcacc atggataaac agt cc ctitt c cittgcctgac                         18O

ttgatgtc.ct tccago caca gaagcacaca Ctgggacctg gcacaggaac CCC agaaagg                             24 O

agcagcagca gCaggagcag Cagcagcagc aggagaggag aag catctot ggatgct act                              3OO

cc.cagt ccag aaaccaccag cct tcagaca aaaaagatga ccatcctgct gac catcctg                            360

CCtacCCC Ca          catcagagtic agtgctaact ggt accggac Caggaga.gc.c caaatcttgt
gacaaaactic acacatgc cc acct gcc.ca gCacctgaac tCctgggggg acct cagtic
ttcotct tcc. CCC Caaaa CC Caaggacacc               ct catgatct cc.cggaccc.c tgaggltd aca         54 O

                     tggacgtgag ccacgaagac Cctgaggltda agttcaactg gtacgtggac
ggcgtggagg tgcataatgc Caaga caaag CC9C9ggagg agcagtacaa Cagcacgtac                               660

cgtgtggt ca gcqtcc toac cgt.cctgcac Caggactggc tgaatggcaa. ggagtacaag                            72 O

tgcaaggit ct c caacaaag.c cct cocagcc cc catcgaga               aaacCatct C caaagccaaa

gggcagcc cc gagaac caca ggtgtacacc ctgcc cc cat CCC9ggagga gatgacCaag                            84 O

alaccaggt ca gcc tacctg cctggtcaaa ggcttctato Ccagcgacat cgc.cgtggag                             9 OO

tgggaga.gca atgggcagcc ggagaacaac tacaagacca cgcct cocqt gctggactic C                            96.O

gacggctic ct         t ct tcc tota    Cagcaa.gctic accgtggaca aga.gcaggtg gCagc agggg
aacgtc.ttct catgct cogt gatgcatgag gctctgcaca                   acCactacac gCagalagagc          108 O

citct coctgt Ctc.cgggtaa atga                                                                   1104


<210         SEQ ID NO 26
<211 LENGTH: 367
&212> TYPE : PRT
<213> ORGANISM: Mus musculus

<4 OO    SEQUENCE: 26

Met Arg Lieu. Gly Ser Ala Ile Lieu. Gly Lieu. Lieu Lleu Lieu. Glin Gly Tyr
1.                         5                                                     15

Ser Ser Glin Pro Thr Thr Thr Glin Thr Ser Glin Glu Ile Leu Gln Lys
                                                  25

Ser Ser Glin Val Ser Lieu Val Ser Asn Glin Pro Val Thr Pro Arg Ser
               35                            4O                       45
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 58 of 61


                                                                          US 7,622,443 B2
                                            75                                                                    76
                                                                               - Continued

Ser Thir Met           Asp Llys Glin Ser Lieu.          Ser Lieu. Pro     Asp Leu Met Ser Phe
    SO                                      55                            6O

Glin Pro Glin          Llys His Thr Lieu. Gly Pro Gly Thr Gly                    Thir Pro     Glu Arg
65                                   70                             7s                              8O

Ser Ser Ser Ser Ser Ser Ser Ser                         Ser Ser Arg Arg Gly Glu Ala Ser
                85                                            90                              95

Lell    Asp Ala Thr Pro Ser Pro Glu Thir Thir Ser                         Lell Glin Thir
                                                        105                         11 O

Met Thir Ile Lieu. Lieu. Thir Ile Lieu. Pro Thr Pro Thir Ser Glu Ser Wall
         115                      12 O                   125

Lell Thir      Gly Thr Gly Pro Gly Glu Pro Llys Ser Cys Asp                                   Thir His
     13 O                                   135                           14 O

Thir           Pro     Pro Cys Pro Ala Pro              Glu Lieu. Lieu.   Gly Gly      Pro Ser Wall
145                                  150                            155                        160

Phe Luell Phe          Pro Pro Llys Pro Llys Asp Thir Lieu.               Met Ile Ser         Arg Thr
                              1.65                            17O                             17s

Pro Glu Wall           Thr Cys Val Val Val Asp Wal Ser His                       Glu   Asp Pro Glu
                       18O                              185                            19 O

Wall           Phe     Asn Trp Tyr Val Asp Gly Val Glu                    Wall His Asn        Ala Lys
               195

Thir    Lys    Pro     Arg Glu Glu Glin Tyr             Asn. Ser Thr      Tyr Arg Wall Wall Ser
        21 O                                215                           22O

Wall Luell Thir        Val Lieu. His Glin Asp Trp Lieu. Asn Gly                        Glu
225                                  23 O                           235                             24 O

               Wall    Ser Asn Lys Ala Lieu             Pro Ala Pro Ile Glu                   Thir Ile
                              245                             250                             255

Ser            Ala     Lys Gly Glin Pro Arg             Glu Pro Glin Wall              Thir Leul Pro
                       26 O                             265                            27 O

Pro Ser        Arg Glu Glu Met Thr Lys ASn Glin Wall                      Ser Lell Thir       Cys Lieu.
                                                                              285

Wall    Lys Gly Phe Tyr Pro Ser Asp Ile Ala Wall Glu Trp Glu                                  Ser Asn
        29 O                                295                           3 OO

Gly     Glin Pro       Glu Asn. Asn Tyr Lys             Thir Thr Pro Pro Wall Luell           Asp Ser
3. OS                                310                            315                             32O

Asp Gly        Ser     Phe Phe Lieu. Tyr Ser Llys Lieu. Thr               Wall   Asp          Ser Arg
                              3.25                            330                             335

Trp Glin Glin Gly Asn Val Phe Ser Cys Ser Val                             Met His Glu Ala Lieu
                       34 O                             345                       35. O

His Asn His            Tyr Thr Gln Lys Ser              Luell Ser Luell Ser Pro        Gly
               355                                360                       365


<210      SEQ ID NO 27
<211 LENGTH: 1122
&212> TYPE: DNA
<213> ORGANISM: Homo sapiens
<4 OO     SEQUENCE: 27
gaggct coac tagctgctg                                    acatacc cag Ctgacatggg Caccgcagga                  6O

gccatgcagc tgtgctgggit gatcctgggc titcct cotgt tcc gaggc.ca caact cocag                                    12 O

cc cacaatga cc.ca.gacctic tagct ct cag ggaggcCttg gcggit ctaag tctgaccaca                                  18O

gagg cagttt           Ctt CCaac Co.       aggatacatc cct tcct cag aggctaa.ca.g gccaa.gc.cat                24 O

ctgtc.cagca ctggtacc cc agg.cgcaggt gtc.cccagoa gtggalagaga cggaggcaca                                     3OO
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 59 of 61


                                                                            US 7,622,443 B2
                                           77
                                                                                 - Continued
agcagaga.ca catttcaaac tgttcccccc aattcaacca c catgagcct gag catgagg                                           360

gaagatgcga c catcc tigcc Cagc.cccacg t cagagactg tgctic actgg taccggacca
ggagagcc.ca aatcttgttga Caaaacticac acatgcc cac                                                 acctgaactic
Ctggggggac cgt cagt citt                c ct ct tcc cc    C Caaaac Coa      aggacaccct catgat citcc            54 O

cggacc cctg aggtoa catg cgtggtggtg gacgtgagcc acgalagaccc tgaggltdaag
ttcaactggit acgtggacgg cgtggaggtg cataatgc.ca agacaaa.gc.c gC9ggaggag                                          660

cagtacaa.ca gcacgt accg tgtggtcagc gtcct caccg tcc tigcacca ggactggctg                                         72 O

aatggcaagg agtacaagtg caaggtot co aacaaag.ccc tcc cago ccc catcgagaaa
acCatcto Ca aagc.calaagg gcago Cccga galaccacagg                            tgtacac cct gcc cc catcc           84 O

cgggaggaga tgaccalagaa cCaggtoagc ctgacct gcc tggtcaaagg citt citat occ                                        9 OO

agcgacat cq                             ggaga.gcaat                         agaacaacta Caagaccacg              96.O

cctic cc.gtgc tggact Coga cggct cottic                    t to ct cita.ca   gcaa.gct cac cgtggacaag
agcaggtggc agc aggggala cgt.cttctica tgctic.cgtga tgcatgaggc tctgcacaac                                       108 O

cact acacgc agalaga.gc.ct citccctgtct ccgggtaaat ga                                                           1122


<210         SEQ ID NO 28
<211 LENGTH: 334
&212> TYPE : PRT
<213> ORGANISM: Homo               sapiens
<4 OO     SEQUENCE: 28
Glin Pro Thir Met Thr Gin. Thir Ser Ser Ser Glin                            Gly Gly      Luell   Gly Gly
1.                          5                                  1O                                15

Lell Ser Luell Thir Thr Gul Pro Wall Ser Ser Asn Pro                               Gly Tyr       Ile Pro
                                     25

Ser Ser Glu           Ala Asn Arg Pro Ser His Lieu. Ser                     Ser Thir     Gly     Thir Pro
        35                                       4O                             45

Gly     Ala    Gly Val Pro Ser Ser Gly Arg Asp Gly Gly                             Thir Ser      Arg Asp
        SO                                 55                               6O

Thir Phe Glin Thir Wall Pro Pro Asn Ser Thir Thir Met Ser Luell Ser Met
65                                 70                                7s

Arg     Glu    Asp    Ala Thir Ile Leu Pro Se                  Pro Thir Ser Glu Thir Wall Lieu
                            85                                 90                                95

Thir    Gly    Thir   Gly Pro Gly Glu Pro Llys Ser Cys Asp                               Thir His Thr
                                                         105                             11 O

        Pro Pro       Cys Pro Ala Pro Glu Lieu. Lieu. Gly Gly                      Pro Ser Wall Phe
            115                                  12 O                              125

Lell Phe Pro          Pro Llys Pro Lys Asp Thir Lieu Met Ile                       Ser   Arg Thir Pro
     13 O                                  135                              14 O

Glu Wall Thir         Cys Val Val Val Asp Wall Ser His                      Glu    Asp   Pro Glu Wall
145                                150                               155                         160

        Phe Asn       Trp Tyr Val Asp Gly                Wall Glu Wall His Asn Ala               Lys Thr
                            1.65                               17O                               17s

        Pro    Arg Glu Glu Glin Tyr Asn Ser Thr Tyr Arg Wall Wall Ser Wall
                      18O                                185                             19 O

Lell Thir Wall        Lieu. His Glin Asp Trip Lieu. Asn Gly                        Glu
          195

        Wall Ser      Asn Lys Ala Lieu Pro               Ala Pro Ile Glu                 Thir    Ile Ser
        21 O                              215                               22O

        Ala           Gly Glin Pro Arg Glu               Pro Glin Wall             Thir Luell Pro Pro
               Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 60 of 61


                                                                        US 7,622,443 B2
                                          79                                                                 80
                                                                           - Continued
225                                23 O                           235                            24 O

Ser Arg Glu Glu Met Thr Lys Asn                       Glin Wall Ser Lell Thir              Luell Wall
                            245                             250                            255

Lys Gly Phe Tyr Pro Ser Asp Ile                       Ala Wall Glu      Trp Glu      Ser Asn     Gly
                     26 O                             265                            27 O

Gln Pro Glu Asn Asn Tyr Lys Thr                       Thir Pro Pro Wall Lell         Asp   Ser   Asp
               27s                              28O                            285

Gly Ser Phe Phe Lieu. Tyr Ser Lys                     Luell Thir Wall   Asp          Ser   Arg Trp
        29 O                              295                           3 OO

Gln Glin Gly Asn Val Phe Ser Cys                      Ser Wall Met His Glu Ala Luell His
3. OS                              310                         315                   32O

Asn His Tyr Thr Gln Lys Ser Lieu.                     Ser Luell Ser Pro        Gly
                            3.25                          330


<210      SEQ ID NO 29
<211 LENGTH: 24
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 29

agtact coct citctottcto tact                                                                            24


<210      SEQ ID NO 3 O
<211 LENGTH: 24
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 30
gagalagcatc. tctggatgct actic                                                                           24


<210      SEQ ID NO 31
<211 LENGTH: 24
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 31
gttcacgttg atgttcctica togga                                                                            24


<210      SEQ ID NO 32
<211 LENGTH: 28
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 32
ttaaagaatc ttctictogctg acatgctg                                                                        28


<210      SEQ ID NO 33
<211 LENGTH: 24
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 33
c tagtagaat gigacaatcta cctic                                                                           24


<210      SEQ ID NO 34
<211 LENGTH: 22
&212> TYPE: DNA
<213> ORGANISM: Mus musculus

<4 OO     SEQUENCE: 34

catcto accc cagtactic cc tic                                                                            22
          Case 6:20-cv-00988-ADA Document 8-10 Filed 11/02/20 Page 61 of 61


                                                     US 7,622,443 B2
                             81                                                                     82
                                                        - Continued


         SEO ID NO 35
         LENGTH: 24
         TYPE: DNA
         ORGANISM: Mus musculus

<4 OO>   SEQUENCE: 35
CCttggagca ggagtaalacc gaga                                                             24


         SEQ ID NO 36
         LENGTH: 2O
         TYPE: DNA
         ORGANISM: Mus musculus

<4 OO>   SEQUENCE: 36
cgc.ccgttgc accacagatg


         SEO ID NO 37
         LENGTH: 21
         TYPE: DNA
         ORGANISM: Mus musculus

<4 OO    SEQUENCE: 37
Ccagctggcg taatagcgaa g                                                                 21




  We claim:                                                       30      3. The method of claim 2, wherein the heterologous
   1. A method for inhibiting pro-angiogenic activities of             polypeptide is selected from the group consisting of a portion
endothelial cells selectively at a site of neoangiogenesis in a        of an immunoglobulin, a multimerization domain, a stabiliz
mammal, the method comprising administering to the mam                 ing domain, a targeting domain and a purification domain.
mal with said site of neoangiogenesis a pharmaceutical                    4. The method of claim 2, wherein the heterologous
preparation comprising a polypeptide comprising a truncated       35
                                                                       polypeptide is a Fc portion of an immunoglobulin.
extracellular D1-1 polypeptide that (a) is at least 95% iden
tical to SEQID NO: 5, 11, 17, or 23, or (b) is encoded by a               5. method of claim 1, wherein the polypeptide comprises
nucleic acid sequence that is at least 99% identical to SEQID          an amino acid sequence selected from the group consisting
NO: 2, 8, 14, or 20, wherein said extracellular D1-1 polypep           of: SEQID NOs: 26 and 28.
tide has angiogenesis inhibitory activity.                        40
  2. The method of claim 1, wherein the truncated extracel
lular D1-1 polypeptide is a fusion protein further comprising
a heterologous sequence.
